 

--------------------------------------------------------------------------------

Exhibit 10.1
 


 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
SHARE PURCHASE AGREEMENT
 


among
 


Geoi Limited
a private limited company of England and Wales;
 
Versar, Inc.
a Delaware corporation;
 
Professional Protection Systems Limited
a private limited company of England and Wales;
 
the Sellers;


and
 
the Neil Bruce Copp Representative
 




 


 


 
___________________________
 
Dated as of January 5, 2010
___________________________
 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


EXHIBITS AND SCHEDULES
 
Exhibit A
 
Exhibit B
 
Exhibit C
 
Exhibit D
 
Exhibit E
 
Exhibit F
 
Schedule 6.4
 
Schedule 8.2(v)
 



--------------------------------------------------------------------------------


 
ARTICLE 1.
DESCRIPTION OF TRANSACTION
1
1.1
Purchase and Sale of the Shares
1
1.2
Closing
2
1.3
At Closing the Purchaser shall:
2
1.4
Estimated Balance Sheet and Estimated Closing Indebtedness
2
1.5
Delivery of Seller Notes
3
1.6
Delivery of Versar Common Stock
3
1.7
Contingent Consideration
3
1.8
Purchase Price Adjustment
4
1.9
Exchange Rate Adjustment
6
ARTICLE 2.
WARRANTIES OF THE COMPANY
7
2.1
Organization; Standing and Power; Subsidiaries
7
2.2
Company Constituent Documents; Records
8
2.3
Capitalization, Etc
8
2.4
Authority; Binding Nature of Agreement
9
2.5
Non-Contravention; Consents
10
2.6
Financial Statements
11
2.7
Absence of Certain Changes
12
2.8
Title to and Sufficiency of Assets
14
2.9
Bank Accounts; Accounts Receivable; Inventory
14
2.10
Equipment
15
2.11
Real Property
15
2.12
Intellectual Property
16
2.13
Contracts
17
2.14
Customers; Accounts Payable
20
2.15
Liabilities
21
2.16
Data Protection
21
2.17
Compliance with Legal Requirements; Governmental Authorizations
21
2.18
Tax Matters
22
2.19
Benefit Plans; Employees and Agents
28
2.20
Environmental Matters
30
2.21
Defective Products and Services
31

 
-i-

--------------------------------------------------------------------------------


2.22
Insurance
31
2.23
Related Party Transactions
32
2.24
Legal Proceedings; Orders
32
2.25
Insolvency
33
2.26
Finder’s Fee; Transaction Costs
33
2.27
Shareholder Agreements
34
2.28
Certain Payments
34
ARTICLE 3.
WARRANTIES OF THE SELLERS AND THE NEIL BRUCE COPP SHAREHOLDER
34
3.1
Authority; Binding Nature of Agreement
34
3.2
Ownership and Transfer of the Shares
35
3.3
Non-Contravention; Consents
35
3.4
No Other Agreements
36
3.5
Litigation
36
3.6
Finder’s Fees
36
3.7
Securities Representations
36
ARTICLE 4.
WARRANTIES OF PURCHASER AND VERSAR
37
4.1
Corporate Existence and Power
37
4.2
Authority; Binding Nature of Agreement
37
4.3
Non-Contravention; Consents
37
4.4
Compliance with Legal Requirements
38
ARTICLE 5.
38
 
5.1
Guarantee of Purchaser Obligations
38
ARTICLE 6.
COVENANTS OF THE PARTIES
39
6.1
Confidentiality; Non-competition
39
6.2
Confidentiality
40
6.3
Public Disclosure
40
6.4
Tax Covenant
40
ARTICLE 7.
CLOSING DELIVERIES
41
7.1
Conditions to Obligations of Purchaser
41
7.2
Satisfaction of Conditions
42
ARTICLE 8.
RECOURSE FOR DAMAGES
42
8.1
Survival
42

 
-ii-

--------------------------------------------------------------------------------


8.2
Recovery by Purchaser Parties
43
8.3
Recovery by Seller and the Neil Bruce Copp Shareholder
44
8.4
Basket; Limitation on Liability
44
8.5
Offset Against Seller Notes and Contingent Consideration
45
8.6
Procedure for Recovery of Damages
46
8.7
Third Party Claims
47
8.8
Characterization of Recovery
49
8.9
No Contribution
49
8.10
Obligations Regarding Mitigation
49
8.11
Limitations
49
ARTICLE 9.
MISCELLANEOUS PROVISIONS
50
9.1
Further Assurances
50
9.2
Fees and Expenses
50
9.3
Amendment
51
9.4
Waiver; Remedies Cumulative
51
9.5
Entire Agreement
51
9.6
Execution of Agreement; Counterparts; Electronic Signatures
51
9.7
Governing Law and Submission to Jurisdiction; Appointment of Process Agent
52
9.8
Assignment and Successors
52
9.9
Parties in Interest
52
9.10
Notices
52
9.11
Construction; Usage
54
9.12
Enforcement of Agreement
54
9.13
Severability
55

 
-iii-

--------------------------------------------------------------------------------


SHARE PURCHASE AGREEMENT
 
This Share Purchase Agreement (this “Agreement”) is made and entered into as of
January 5, 2010 (the “Agreement Date”), by and among Versar, Inc., a Delaware
corporation (“Versar”) and GEOI 1 Limited, a private limited company of England
and Wales with company number 07114583 whose registered office is at Protection
House, Sherbourne Drive, Tilbrook, Milton Keynes MK7 8HX (“Purchaser”),
Professional Protection Systems, Ltd., a private limited company of England and
Wales (the “Company”), Stephen Nobbs (“Nobbs”), Mark Whitcher (“Whitcher”),
Stephen Kimbell, Peter Holden, Timothy Clark, Jonathan Hambleton, Richard Brown,
Simon Cuthbertson, Oliver Wright and Ingrid Sladden (each a “Seller” and
together the “Sellers”) and Richard Martin Frimston, Stuart Leaman and Richard
Benson in their capacity as executors of the estate of Neil Bruce Copp, being a
deceased shareholder (the “Neil Bruce Copp Shareholder”), each of whom is an
existing shareholder of the Company.  Capitalized terms used in this Agreement
and not otherwise defined shall have the meanings set forth in Exhibit A hereto.
 
RECITALS
 
WHEREAS, the Sellers and the Neil Bruce Copp Shareholder collectively own all of
the issued ordinary shares of GBP£0.01 each in the capital of the Company (the
“Shares”);
 
WHEREAS, in reliance on and subject to the terms, conditions, warranties,
covenants and agreements herein contained, Purchaser desires to purchase and
Sellers and the Neil Bruce Copp Shareholder desire to sell the Shares to
Purchaser;
 
NOW, THEREFORE, in consideration of the foregoing and the respective covenants,
agreements and warranties set forth herein, the parties to this Agreement,
intending to be legally bound, agree as follows:
 
AGREEMENT
 
ARTICLE 1. 
 
DESCRIPTION OF TRANSACTION
1.1   Purchase and Sale of the Shares.
 
(a)   On the terms and subject to the conditions set forth in this Agreement, at
the Closing, each Seller and the Neil Bruce Copp Shareholder shall, severally
and separately and in respect of themselves only, sell, assign, transfer, convey
and deliver to the Purchaser, free and clear of all Encumbrances, and in the
case of each Seller  (excluding the Neil Bruce Copp Shareholder) severally and
separately and in respect of themselves only, with full title guarantee, and in
the case of the Neil Bruce Copp Shareholder only, with limited title guarantee
(as the Neil Bruce Copp Shareholder is the legal owner but not the beneficial
owner of the NBC Shares), and the Purchaser shall purchase from each Seller and
the Neil Bruce Copp Shareholder, all the Shares owned by such Seller or the Neil
Bruce Copp Shareholder, as the case may be, in consideration of payment of
(collectively, the “Purchase Price”):
 
1

--------------------------------------------------------------------------------


(i)     US$5.1 million, subject to the Holdback and the Exchange Rate
Adjustment, payable in cash at Closing in accordance with Article 1.3 and
allocated among the Sellers and the Neil Bruce Copp Shareholder as set forth in
Exhibit B;
 
(ii)    amounts to the Sellers and the Neil Bruce Copp Shareholder, on the dates
and under the terms set forth in the Seller Notes (as defined in Article 1.5,
allocated among the Sellers and the Neil Bruce Copp Shareholders as set forth in
Exhibit B, and
 
(iii)   amounts of Contingent Consideration to Whitcher and Nobbs on the dates
and under the terms set forth in this Agreement, 45.45% of which will be paid to
Whitcher and 54.55% of which will be paid to Nobbs, and
 
(iv)   the issuance to Whitcher of shares of Versar common stock with an
aggregate value of US$240,000 in accordance with Article 1.6 below.
 
1.2   Closing.  Subject to the terms and conditions of this Agreement, the
purchase and sale of the Shares and the consummation of the other transactions
contemplated by this Agreement (the “Closing”) shall take place at the offices
of EMW Picton Howell, Seebeck House, 1 Seebeck Place Knowlhill, Milton Keynes,
MK5 8FR, on the date hereof (“Closing Date”).
 
1.3   At Closing the Purchaser shall:
 
(a)   make a CHAPS transfer of US$4,800,000 in respect of that part of the
Purchase Price to be paid to the Sellers and the Neil Bruce Copp Shareholder at
Closing to EMW’s Client Account;
 
(b)   make a CHAPS transfer of US$300,000 in respect of that part of the
Purchase Price referred to in Article 1.8(b) to the Joint Account; and
 
(c)   deliver to EMW the Joint Account Instruction Letter duly signed on behalf
of the Purchaser and the Purchaser’s Solicitors.
 
1.4   Estimated Balance Sheet and Estimated Closing Indebtedness.  The Company
has delivered to the Purchaser (a) an unaudited balance sheet of the Company,
which unaudited balance sheet reflects balances as of November 30, 2009 (the
“Estimated Balance Sheet”), (b) an itemized schedule of the amount of Closing
Indebtedness (separately listing each item of Indebtedness and the related
creditor), (c) an itemized schedule of the Transaction Costs paid or owed by the
Company (separately listing each Transaction Cost and the related creditor), in
each case as of the Closing Date (the “Schedule of Company Transaction Costs”),
and (d) a certificate of the Company, executed by Nobbs (the chairman of the
Company) and Whitcher (the Managing Director of the Company), certifying that
each of the Estimated Balance Sheet, Closing Indebtedness and Schedule of
Company Transaction Costs were prepared by the Company in good faith in
accordance with this Agreement, and, in the case of the Estimated Balance Sheet,
(save as for the Estimated Balance Sheet does not contain a tax provision for
the financial year to date and other year end adjustments which are made in the
Company Year-End Financial Statements) the Estimated Balance Sheet has been
prepared in accordance with the Company’s accounting policies and generally
accepted accounting practice in the United Kingdom (“GAAP”) applied in a manner
consistent with the preparation of the Company Year-End Financial Statements,
except as otherwise specifically contemplated by this Agreement (the “Closing
Certificate”).
 
2

--------------------------------------------------------------------------------


1.5   Delivery of Seller Notes.  At the Closing, the Purchaser shall deliver to
each Seller and the Neil Bruce Copp Shareholder a loan note in substantially the
form attached hereto as Exhibit C (the “Seller Notes”).  The principal amount of
each Seller Note is set forth on Exhibit B hereto.  The Seller Notes shall be
issued by the Purchaser and guaranteed by Versar as described with particularity
in Article 5 hereof.  The principal amount of each Seller Note and any accrued
interest earned thereon shall be subject to reduction to satisfy any setoff
rights of the Purchaser and Versar in accordance with Article 8 of this
Agreement.
 
1.6   Versar Common Stock.
 
(a)   At the Closing, the Purchaser shall cause to be issued to Whitcher a stock
certificate for shares of Versar common stock with an aggregate value of
US$240,000 (“Consideration Shares Certificate”).  The number of shares the
Consideration Shares Certificate shall represent shall be derived by dividing
US$240,000 by the closing price of Versar’s common stock on the NYSE Amex on the
last trading day prior to Closing, rounded up to the nearest whole share (if
necessary).  The Consideration Shares Certificate shall bear a restrictive
legend indicating that shares are “restricted securities” as defined by Rule 144
promulgated pursuant to the U.S. Securities Act of 1933, as amended (the
“Securities Act”). At Closing, Purchaser shall procure that a copy of the
Consideration Shares Certificate be emailed to Whitcher and send by overnight
mail the original Consideration Shares Certificate to Whitcher.  Whitcher
acknowledges that such shares are restricted securities and may not be sold,
transferred or otherwise disposed of except pursuant to an effective
registration statement filed under the Securities Act or pursuant to an
exemption from registration as set forth in the legend affixed to such
certificate.
 
(b)   Versar hereby covenants to Whitcher that, subject to Whitcher’s compliance
with the conditions of Rule 144 promulgated pursuant to the Securities Act,
Versar shall provide Whitcher with such reasonable assistance that is required
to remove the restrictive legend from the Consideration Shares Certificate so as
to allow public resale of such shares, including, but not limited to, providing
Whitcher or any nominated transfer agent with their consent (not be unreasonably
withheld or delayed) and/or an opinion letter from Versar’s legal counsel that
the restrictive legend be removed.
 
1.7   Contingent Consideration.
 
(a)   Entitlement to Contingent Consideration. Whitcher and Nobbs shall be
entitled to receive additional earn-out consideration equal to 50% of the amount
by which earnings before interests, taxes, depreciation or amortization of the
Company (“EBITDA”) for the period commencing January 1, 2010 and concluding
January 1, 2011 (“Earn-Out Period”) exceeds £449,893.  45.45% of the earn-out
consideration shall be paid to Whitcher and 54.55% of the earn-out consideration
shall be paid to Nobbs in Pounds Sterling in accordance with this Article 1.7,
in each case, subject to the rights of setoff pursuant to Article 8 of this
Agreement (the “Contingent Consideration”).
 
3

--------------------------------------------------------------------------------


(b)   Ring Fence Provisions
 
(i)   Subject to applicable law and regulations and to the provisions of this
Agreement, the Purchaser Parties shall use all reasonable endeavours to procure
that during the Earn-Out Period:
 
(1)   the business of the Company will be operated in the ordinary and normal
course and Nobbs, Whitcher and Purchaser hereby agree that unless Purchaser
receives prior written approval from Nobbs and Whitcher (such approval not to be
unreasonably delayed) the aggregate administrative expenses and selling and
distribution costs (as such costs have been recorded and categorized
historically by the Company in the profit and loss account of the Company in its
fiscal year-end financial statements) to be incurred by the Company (“Company
Costs”) shall not exceed the following maximum costs at the specified Turnover
levels set out below (“Maximum Costs”):
 
Turnover
During the Earn-Out Period
 
Maximum Costs
GBP £2.1 million or less
46.2% of Turnover
Greater than GBP £2.1 million
GBP £970,200 plus 10% of the amount by which Turnover exceeds GBP £2.1 million

 
 and if the aggregate Company Costs incurred by the Company are in excess of the
Maximum Costs then any such excess as to which prior written approval was not
received (on a GBP £1 for GBP £1 basis) (“Surplus Costs”) shall be added back to
the EBITDA figure for the purposes of calculating the Contingent Consideration
in Article 1.7 (c) below.
 
(2)   the whole or substantially the whole of any business and assets of the
Company shall not be transferred PROVIDED that this Article 1.7 (b) (2) shall
not restrict the Purchaser from transferring the issued share capital of the
Company; and
 
(3)   no action will be taken the effect of which is artificially to reduce the
amount payable in respect of any Contingent Consideration.
 
(c)   Calculation of Contingent Consideration.
 
(i)   At the end of each quarterly period during the Earn-Out Period, Purchaser
and Whitcher and Nobbs agree to consult regarding the calculation of the
Contingent Consideration for such quarterly period to facilitate the preparation
of the Earn-Out Statement and final calculation of the Contingent Consideration
pursuant to this Article 1.7.
 
4

--------------------------------------------------------------------------------


(ii)   Within sixty (60) calendar days following the end of the Earn-Out Period,
Purchaser shall prepare or cause to be prepared and delivered to Whitcher and
Nobbs, a statement (the “Earn-Out Statement”) setting forth their estimation of
the Contingent Consideration for the Earn-Out Period, together with supporting
documentation, and a calculation of the Contingent Consideration payable to
Whitcher and Nobbs, if any.
 
(iii)   In the event that Whitcher and Nobbs object to Purchaser’s calculation
of Contingent Consideration set forth in such Earn-Out Statement, then within
ten (10) Business Days after their receipt of the Earn-Out Statement (the
“Response Period”), they shall deliver to Purchaser a written notice (an
“Objection Notice”) describing in reasonable detail their objections to
Purchaser’s calculation of such Contingent Consideration.  If Whitcher and Nobbs
do not deliver an Objection Notice to Purchaser during the Response Period, then
Purchaser’s calculation of the amounts set forth in the Earn-Out Statement shall
be final, binding and conclusive on Purchaser and Whitcher and Nobbs and any
payments owed shall be made within ten (10) calendar days thereafter, subject to
the rights of setoff pursuant to Article 8 of this Agreement.  If Whitcher and
Nobbs deliver an Objection Notice accompanied by a statement setting forth a
calculation of Contingent Consideration to Purchaser during the Response Period,
and if Whitcher and Nobbs and Purchaser are unable to agree upon the calculation
of the amounts set forth in the Earn-Out Statement within thirty (30) calendar
days after such Objection Notice is delivered to Purchaser, the dispute shall be
finally settled by Ernst & Young LLP (the “Accounting Referee”).  The
determination by the Accounting Referee of the disputed calculation of
Contingent Consideration, if any, shall, in the absence of fraud or manifest
error, be final, conclusive and binding on Purchaser and Whitcher and Nobbs and
any payments due by the Purchaser shall be made within ten (10) calendar days
after the date of the Accounting Referee’s determination. The fees and other
expenses of such Accounting Referee shall be paid by the party whose
determination of Contingent Consideration payable most diverges from the
determination of the Accounting Referee.
 
1.8   Purchase Price Adjustment.
 
(a)   Prior to Closing the Sellers and the Neil Bruce Copp Shareholder shall
deliver to Purchasers’ Solicitors and EMW, the Joint Account Instruction Letter
duly signed by the Sellers and the Neil Bruce Copp Shareholder.
 
(b)   Subject to the Sellers, the Neil Bruce Copp and the Purchaser delivering
to the Purchaser’s Solicitors and EMW the Joint Account Instruction Letter, of
the cash purchase price to be paid at Closing pursuant to Article 1.1(a)(i),
US$300,000 shall be placed in the Joint Account (with all fees of such account
to be paid by Sellers and the Neil Bruce Copp Shareholder, collectively, and all
interest accrued on such account to be for the account of Sellers and the Neil
Bruce Copp Shareholder, respectively), as a hold-back (the “Hold-Back”) to
secure any payment obligation of Sellers and the Neil Bruce Copp Shareholder to
the Purchaser upon completion of the Post-Closing Purchase Price Adjustment,
pursuant to Article 1.8(c) below.  EMW and the Purchaser’s Solicitors shall not
be required to take any action with respect to the Joint Account except on the
written instructions of the Parties.
 
5

--------------------------------------------------------------------------------


(c)   The Purchase Price shall be subject to a post-closing adjustment (the
“Post-Closing Purchase Price Adjustment”), which shall be settled as soon as
agreed or determined in accordance with Article 1.8(d) below, based on
(1) target Cash Book Balance of the Company as of December 31, 2009 at 11:59
p.m. Greenwich Mean Time (the “Closing Adjustment Date”) of GBP£450,000 (“Target
Cash”), (2) a Warranty Reserve as of the Closing Adjustment Date of GBP£417,120
(the “Target Warranty Reserve”) and (c) the Net Book Value as at the Closing
Adjustment Date being not lower than £1,754,465 (“Target Net Book Value”).
 
(i)   Sellers and the Neil Bruce Copp Shareholder shall make a payment to
Purchaser (which shall be satisfied (i) through retention by Purchaser of all or
a portion of the Hold-Back amount to the extent such Hold-Back is sufficient,
(ii) through the reduction of the outstanding principal amount (and accrued but
unpaid interest thereon) of the Seller Notes (such reduction to be applied to
the outstanding principal amount and accrued but unpaid interest thereon which
is next due for payment), (using the same exchange rate applied at Closing) pro
rata to the proportions which the principal amounts of the respective Seller
Notes bear to one another, to the extent the Hold-Back amount is not sufficient
and (iii) only by a payment of cash if and to the extent the Hold Back amount
and the Seller Notes are insufficient, in which event such payment shall be due
from and made by the Sellers and the Neil Bruce Copp Shareholder pro rata to the
proportions in which the Sellers and the Neil Bruce Copp Shareholder are
entitled to the cash consideration as set forth on Exhibit B), in an aggregate
amount (on a GBP£1 for GBP£1 basis) by which the determined Cash Book Balance at
the Closing Adjustment Date (as determined in accordance with Article 1.8(e)) is
less than Target Cash (subject to Article 1.8(d)), the Warranty Reserve at the
Closing Adjustment Date (as determined in accordance with Article 1.8(e))
exceeds the Target Warranty Reserve and the Net Book Value at the Closing
Adjustment Date is less than the Target Net Book Value; provided that when
calculating the Net Book Value at the Closing Adjustment Date any amounts by
which the Cash Book Balance at the Closing Adjustment Date is less than Target
Cash and the Warranty Reserve at the Closing Adjustment Date exceeds the Target
Warranty Reserve then such amounts shall not be taken into account for purposes
of determining the Net Book Value at the Closing Adjustment Date.
 
(ii)   Purchaser shall make an additional cash payment to Sellers and the Neil
Bruce Copp Shareholder in an aggregate amount (on a GBP£1 for GBP£1 basis) by
which the determined Cash Book Balance at the Closing Adjustment Date (as
determined in accordance with Article 1.8(e)) exceeds Target Cash (subject to
Article 1.8(d)), the determined Warranty Reserve at the Closing Adjustment Date
is less than the Target Warranty Reserve (as determined in accordance with
Article 1.8(e)) and the determined Net Book Value at the Closing Adjustment Date
(as determined in accordance with Article 1.8(e)) exceeds the Target Net Book
Value; provided that when calculating the Net Book Value at the Closing
Adjustment Date any amounts by which the Cash Book Balance at the Closing
Adjustment Date is greater than Target Cash and the Warranty Reserve at the
Closing Adjustment Date is less than the Target Warranty Reserve then such
amounts shall not be taken into account for purposes of determining the Net Book
Value at the Closing Adjustment Date. Any portion of the Hold-Back not used to
satisfy the Sellers’ and the Neil Bruce Copp Shareholder’s obligations for the
Post-Closing Purchase Price Adjustment shall be due to and paid to the Sellers
and the Neil Bruce Copp Shareholder within 2 calendar days of the completion of
the adjustment process and shall be allocated between the Sellers and the Neil
Bruce Copp Shareholder in the proportions in which they are entitled to the cash
consideration as set forth on Exhibit B.  Any Post-Closing Purchase Price
Adjustment payment shall be paid in U.S. Dollars using the same exchange rate
applied to the amount paid by the Purchaser to the Sellers and the Neil Bruce
Copp Shareholder at Closing.
 
6

--------------------------------------------------------------------------------


(d)    Notwithstanding anything in this Article 1.8, the Sellers and the Neil
Bruce Copp Shareholder and the Purchaser hereby agree that if any part of the
sum of £120,054.88 (being a payment to be received by the Company from UK Atomic
Energy Authority Dounreay as reflected on an outstanding invoice which is
included as Part 1.8(d) of the Company Disclosure Schedule) (the “Sum”) is not
received by the Company prior to the Closing Adjustment Date then that part
of  the Sum not yet received by the Company (“Outstanding Sum”) shall be deemed
to have been received by the Company (on a GBP £1 for GBP £1 basis) for the
purposes of calculating the Cash Book Balance at the Closing Adjustment Date if
such Outstanding Sum is received within fifteen (15) calendar days following the
Closing Date.  For the avoidance of doubt, in the event that the Outstanding Sum
is not received by the Company within fifteen (15) calendar days following the
Closing Date, then the Outstanding Sum shall not be included in the Cash Book
Balance for the purposes of calculating the Post-Closing Purchase Price
Adjustment.
 
(e)    Within sixty (60) calendar days following the Closing, Purchaser shall
prepare or cause to be prepared (using existing personnel of the Company, being
personnel of the Company immediately prior to the Closing, as needed by
Purchaser) and delivered to Sellers and the Neil Bruce Copp Shareholder the
calculation of the Post-Closing Purchase Price Adjustment, together with
supporting documentation (the “Adjustment Statement”).  Subject to Article 1.8
(d), the Adjustment Statement shall be prepared in accordance with the Company’s
accounting policies and GAAP applied in a manner consistent with the preparation
of the Company Year-End Financial Statements and in accordance with the
accounting policies set out in Exhibit D and the Adjustment Statement shall be
set out in the form provided at Exhibit E (“Pro Forma Adjustment Statement”).
For the avoidance of doubt in the event that there is a conflict between the
accounting policies then the accounting polices set out in Exhibit D shall take
precedence over the Company’s accounting policies and GAAP and to the extent
that the Company’s accounting polices are not in contravention of GAAP then the
Company’s accounting polices shall take precedence over GAAP. In calculating the
Adjustment Statement the Purchaser shall not take into account any professional
costs, fees, disbursements and expenses (plus any applicable VAT) and Tax
accrued or owing by the Company relating to entering into the lease amendment
required pursuant to Article 7.3 of this Agreement.
 
(f)   In the event that any of the Sellers and/or the Neil Bruce Copp
Shareholder objects to the Purchaser’s calculation of the Post-Closing Purchase
Price Adjustment, then within ten (10) Business Days after their receipt of the
Adjustment Statement (the “Adjustment Response Period”) they shall deliver to
Purchaser a written notice (an “Adjustment Objection Notice”) describing in
reasonable detail their objections to Purchaser’s calculation of such
Post-Closing Purchase Price Adjustment.  If no such Adjustment Objection Notice
is delivered to Purchaser during the Adjustment Response Period, then
Purchaser’s calculation of the Post-Closing Purchase Price Adjustment shall be
final, binding and conclusive on Purchaser, Sellers and the Neil Bruce Copp
Shareholder and all payments due by any party shall be made within ten (10)
calendar days thereafter.  If Sellers and the Neil Bruce Copp Shareholder
deliver an Adjustment Objection Notice accompanied by a statement setting forth
a calculation of the Post-Closing Purchase Price Adjustment to Purchaser during
the Adjustment Response Period and if Sellers and Purchaser are unable to agree
upon the calculation of the Post-Closing Purchase Price Adjustment within thirty
(30) calendar days after such Adjustment Objection Notice is delivered to
Purchaser, the dispute will be finally settled by the Accounting Referee.  The
determination of the Accounting Referee, in the absence of fraud or manifest
error, of the disputed calculation of the Post-Closing Purchase Price
Adjustment, if any, shall be final, conclusive and binding on all parties hereto
and all payments due by any party shall be made within ten (10) calendar days
after the date of the Accounting Referee’s determination.  The fees and other
expenses of such Accounting Referee shall be paid by the party whose
determination of the Post-Closing Purchase Price Adjustment most diverges from
the determination of the Accounting Referee.
 
7

--------------------------------------------------------------------------------


1.9   Exchange Rate Adjustment.  The amount payable at Closing in U.S. dollars,
together with the Hold-Back, shall be fixed at US$5.1 million in the aggregate
unless the exchange rate of U.S. dollars for Pounds Sterling exceeds 1.61 U.S.
Dollars per Pound Sterling (rounded to the nearest US$ cent) or is less than
1.57 U.S. Dollars per Pound Sterling (rounded to the nearest US$ cent) as of
5:30pm Greenwich Mean Time on the last Business Day prior to the Closing (as
reported by www.oanda.com).  In either such case, the amount payable at Closing
shall be adjusted (the “Exchange Rate Adjustment”) by multiplying
GBP£3,207,547.1 by an exchange rate equal to the average of the daily average
‘Interbank’ currency exchange rates for U.S. Dollars being converted into Pounds
Sterling at the close of business on each of the forty (40) Business Days prior
to the Closing Date as reported by www.oanda.com.
 
ARTICLE 2.
 
WARRANTIES OF THE COMPANY
 
Except as set forth on the Company Disclosure Schedule, which shall qualify the
warranties of the Company, Whitcher and Nobbs set forth in this Article 2, the
Company (severally and in respect of itself only), Whitcher and Nobbs (jointly
and severally) warrant, in accordance with Article 8, as of the date of the
Closing Date, to and for the benefit of the Purchaser Parties, as follows:
 
2.1   Organization; Standing and Power; Subsidiaries.
 
(a)    The Company is a private limited company duly incorporated and validly
existing under the laws of England and Wales, has all necessary power and
authority to (i) own, lease and use its properties and assets in the manner in
which its properties and assets are currently owned, leased and used; (ii) carry
on its business in the manner in which its business is currently being conducted
and (iii) perform its obligations under all Company Contracts.
 
(b)    The Company has not conducted any business under or otherwise used, for
any purpose or in any jurisdiction, any fictitious name, assumed name, trade
name or other name.
 
(c)    The Company is not, and within the past two (2) years ending on the
Closing Date has not been, required to be qualified, authorized, registered or
licensed to do business as a foreign corporation in any jurisdiction other than
the jurisdictions identified in Part 2.1(c) of the Company Disclosure Schedule.
 
8

--------------------------------------------------------------------------------


(d)    Part 2.1(d) of the Company Disclosure Schedule accurately sets forth
(i) the names of the members of the board of directors of the Company (the
“Board”), (ii) the names of the members of each committee of the Board (if any)
and (iii) the names and titles of the employees of the Company.
 
(e)    The Company has one Subsidiary, Personal Protection Systems.  The Company
does not own any controlling interest in any other Entity and the Company has
not since January 1, 2005 owned, beneficially or otherwise, any shares or other
securities of, or any direct or indirect equity or other financial interest in,
any other Entity.  The Company has not agreed nor is it obligated to make any
future investment in or capital contribution to any Entity.  The Company has not
since January 1, 2005 guaranteed nor is it responsible or liable for any
obligation of any of the Entities in which it owns or has owned any equity or
other financial interest.  Since January 1, 2005, neither the Company nor any of
its members has approved, or commenced any proceeding or made any election
contemplating, the dissolution or liquidation of the business or affairs of the
Company.  Personal Protection Systems is a private limited company duly
incorporated and validly existing under the laws of England and Wales.  Personal
Protection Systems is not, and within the past two years ending on the Closing
Date has not been, required to be qualified, authorized, registered or licensed
to do business as a foreign corporation in any jurisdiction.  The Company owns
all outstanding equity of Personal Protection Systems and Personal Protection
Systems is not trading.  Personal Protection Systems does not conduct any
business, has no assets and does not have any direct or indirect debts,
liabilities, claims, losses, damages, deficiencies, costs, expenses or
obligations (whether absolute, accrued, known or unknown, contingent or
otherwise) of any nature whatsoever and has not conducted any business within
the past five years ending on the Closing Date.
 
2.2   Company Constituent Documents; Records.  The Company has delivered to
Purchaser accurate and complete copies of (a) the Certificate of Incorporation
of the Company, Memorandum of Association of the Company and the Articles of
Association of the Company, in each case including all amendments thereto;
(b) its statutory registers and (c) the minutes and other records of the
meetings and other proceedings (including any actions taken by written consent
or otherwise without a meeting) of its members in their capacity as such, the
Board and all committees of the Board, in each case since January 8, 2003 (the
items described in (a), (b) and (c) above, collectively, the “Company
Constituent Documents”).  The Company has delivered to Purchaser accurate and
complete copies of (a) the Certificate of Incorporation, Memorandum of
Association and the Articles of Association of Personal Protection Systems, in
each case including all amendments thereto; (b) its statutory registers; (c) any
minutes and other records of meetings and other proceedings (including any
actions taken by consent or otherwise without a meeting) of its member in their
capacity as such, its board of directors and all committees of its board of
directors, in each case since January 8, 2003.  There have been no formal
meetings of or actions taken in lieu of a formal meeting by the Company’s or
Personal Protection Systems’ members, the Board or any committee of the Board or
the Board of Directors of Personal Protection Systems or any committee thereof
since January 8, 2003 that are not fully reflected in the Company Constituent
Documents or the constituent documents of Personal Protection Systems described
above.  There has not been any violation of the Company Constituent Documents,
and the Company has not taken any action that is inconsistent in any material
respect with the Company Constituent Documents.  The books of account, statutory
registers (including the register of members and register of directors and
register of charges) and other records of the Company are accurate, up-to-date
and complete in all material respects, and have been maintained materially in
accordance with applicable Legal Requirements.
 
9

--------------------------------------------------------------------------------


2.3   Capitalization, Etc.
 
(a)     The authorized share capital of the Company consists of GBP£3,361.86
divided into 136,186 A Shares, 100,000 B Shares and 100,000 Deferred Shares, of
GBP£0.01 each (the “Company Ordinary Shares”), of which 130,000 A Shares and
70,000 B Shares have been issued as of the date of this Agreement.  None of the
issued Company Ordinary Shares are being held by the Company.  All the issued
Company Ordinary Shares have been duly authorized and validly issued, are fully
paid and were not issued in violation of any preemptive or other similar
rights.  All issued Company Ordinary Shares have been issued in compliance with
(i) all applicable securities laws and other applicable Legal Requirements, and
(ii) all requirements set forth in the Company Constituent Documents and
applicable Contracts. The record and beneficial owners of the Shares are set
forth on Part 2.3(a) of the Company Disclosure Schedule.
 
(b)    As of Closing, there are no issued warrants, options or other rights
whether exercisable now or at a future date and whether contingent or not to
purchase or convert any security into Company Ordinary Shares.
 
(c)    Except as set forth above in this Article 2.3, as of the date of this
Agreement, there is no (i) issued share capital or other voting securities of
the Company; (ii) outstanding securities, instruments or obligations that are or
may become convertible into or exchangeable or exercisable for any share capital
or other securities of the Company; (iii) outstanding subscriptions, options,
calls, warrants or rights (whether or not currently exercisable) to acquire any
share capital or other securities of the Company; or (iv) commitments or
agreements to which the Company is a party or by which it is bound, obligating
the Company to issue, deliver, sell, purchase, redeem or acquire, or cause to be
issued, delivered, sold, purchased, redeemed or acquired, any share capital or
other securities of the Company, or obligating the Company to enter into any
such commitment or agreement or grant or extend any subscription, option,
warrant, call or right to acquire any share capital of, or any securities that
are convertible into or exchangeable or exercisable for any share capital of, or
other securities of the Company (clauses (i) through (iv) of this Article 2.3(c)
above, collectively “Company Rights”).  The Company has not issued any debt
securities which grant the holder thereof any right to vote on, or veto, any
actions by the Company (or which are convertible into, or exercisable or
exchangeable for, securities having the right to vote on, or veto, any actions
by the Company).
 
(d)    Since January 1, 2005, the Company has not repurchased, redeemed or
otherwise reacquired any share capital or other securities of the Company other
than pursuant to share purchase agreements or option agreements providing for
the repurchase of such securities at the original issuance price of such
securities.  All securities so reacquired by the Company were reacquired in
compliance with (i) the applicable provisions of the Companies Act 1985 and all
other applicable Legal Requirements, and (ii) all requirements set forth in
applicable subscription and shareholders’ agreements and other applicable
Contracts.
 
10

--------------------------------------------------------------------------------


(e)    Since January 1, 2005, the Company has not given any financial assistance
in contravention of Section 151 of the Companies Act 1985.
 
2.4   Authority; Binding Nature of Agreement. The Company has all right, power
and authority to execute and deliver this Agreement, to consummate the
transactions contemplated hereby and to take all other actions required to be
taken by it pursuant to the provisions hereof.  The execution, delivery and
performance of this Agreement to which it is a party and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of the Company, and no other action on the part of the
Company is necessary to authorize the execution, delivery and performance by the
Company of this Agreement and any Related Agreement to which the Company is a
party and to consummate the transactions contemplated hereby and thereby.  This
Agreement has been duly executed and delivered by the Company.  This Agreement
constitutes (assuming due and valid authorization, execution and delivery hereof
by the other parties hereto) the valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except as such
enforcement may be limited by any insolvency, fraudulent conveyance,
reorganization, moratorium or similar laws affecting creditors’ rights and
remedies generally and by general principles of equity, regardless of whether
enforcement is sought in a proceeding at law or in equity.
 
2.5   Non-Contravention; Consents.  Except as set forth in Part 2.5 of the
Company Disclosure Schedule, the execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby do not,
directly or indirectly (with or without notice or lapse of time):
 
(a)    contravene, conflict with or result in a violation of any of the terms,
conditions or provisions of the Company Constituent Documents;
 
(b)    contravene, conflict with or result in a violation of any Legal
Requirement or any Order, writ, injunction, judgment or decree to which the
Company or any of the assets owned, used or controlled by the Company is subject
or, to the Knowledge of the Company, give any Governmental Body or other Person
the right to challenge any of the transactions contemplated by this Agreement or
any of the Related Agreements or to exercise any remedy or obtain any relief
under, any such Legal Requirement or Order, writ, injunction, judgment or decree
to which the Company or any of the assets owned, used or controlled by the
Company is subject;
 
(c)    contravene, conflict with or result in a violation of any of the terms or
requirements of any Governmental Authorization that is held by the Company or
that otherwise relates to the business of the Company or to any of the assets
owned, used or controlled by the Company, including in such a manner as would,
pursuant to the terms of such Governmental Authorization, give any Governmental
Body the right to revoke, withdraw, suspend, cancel, terminate or modify such
Governmental Authorization;
 
11

--------------------------------------------------------------------------------


(d)    contravene, conflict with or result in a violation or breach of, or
result in a default under, any provision of any Material Contract to which the
Company or any of the assets owned, used or controlled by the Company is
subject, or give any Person the right to (i) declare a default or exercise any
remedy under any such Material Contract, (ii) accelerate the maturity or
performance of any such Material Contract or (iii) cancel, terminate or modify
any such Material Contract; or
 
(e)    result in the imposition or creation of any Encumbrance upon or with
respect to any asset owned or used by the Company.
 
The Company has complied with all applicable Legal Requirements and Orders in
connection with the execution, delivery and performance of this Agreement and
any Related Agreements to which it is a party and the consummation of the
transactions contemplated hereby and thereby.  No filing with, notice to or
consent from any Person (other than the parties hereto) is required in
connection with the execution, delivery or performance of this Agreement or any
of the Related Agreements by the Company, the consummation of the transactions
contemplated hereby and thereby by the Company or the conduct of the business of
the Company in the same manner immediately after the Closing Date as before the
Closing Date.
 
2.6   Financial Statements.
 
(a)    Part 2.6 of the Company Disclosure Schedule includes the following
financial statements (collectively, the “Company Financial Statements”):
 
(i)   the unaudited balance sheet of the Company as of June 30, 2009 and 2008
(the “Balance Sheet”) and the unaudited related profit and loss account of the
Company for the periods then ended together with the notes thereto
(collectively, the “Company Year-End Financial Statements”);
 
(ii)   the unaudited balance sheets of the Company as of September 30, 2009 (the
“Balance Sheet Date”) and the related profit and loss account of the Company for
the period from July 1, 2009 through the Balance Sheet Date (the “Interim
Financial Statements”);
 
(iii)    the unaudited balance sheet of Personal Protection Systems as of June
30, 2009 and 2008 and the related unaudited profit and loss account of Personal
Protection Systems for the periods then ended together with the notes thereto
(collectively, the “Subsidiary Year-End Financial Statements”); and
 
(iv)   the unaudited balance sheets of the Personal Protection Systems as of
September 30, 2009 and the related profit and loss account of the Company for
the period from July 1, 2009 through the Balance Sheet Date (the “Subsidiary
Interim Financial Statements”);
 
12

--------------------------------------------------------------------------------


(b)    The Company Year-End Financial Statements give a true and fair view of
the financial position of the Company as of the dates thereof and the results of
operations and cash flows of the Company for the periods covered thereby.  The
Company Year-End Financial Statements have been prepared in accordance with GAAP
applied on a consistent basis throughout the periods covered.  The Company
Year-End Financial Statements were prepared from the books and records of the
Company, which books and records have been maintained in accordance with all
applicable Legal Requirements and reflect all financial transactions of the
Company that are required to be reflected in accordance with GAAP.  The Interim
Financial Statements have been prepared with due care and attention, on a basis
consistent with the Company Year-End Financial Statements, and give a fair and
reasonable view of the assets and liabilities of the Company as at their date
and of the profits and losses for the period in respect of which they have been
prepared, subject to year-end adjustments.
 
(c)    The Subsidiary Year-End Financial Statements give a true and fair view of
the financial position of Personal Protection Systems as of the dates thereof
and the results of operations and cash flows of Personal Protection Systems for
the periods covered thereby.  The Subsidiary Year-End Financial Statements have
been prepared in accordance with GAAP applied on a consistent basis throughout
the periods covered.  The Subsidiary Year-End Financial Statements were prepared
from the books and records of Personal Protection Systems, which books and
records have been maintained in accordance with all applicable Legal
Requirements and reflect all financial transactions of Personal Protection
Systems that are required to be reflected in accordance with GAAP.  The
Subsidiary Interim Financial Statements have been prepared with due care and
attention, on a basis consistent with the Subsidiary Year-End Financial
Statements, and give a fair and reasonable view of the assets and liabilities of
Personal Protection Systems as at their date and of the profits and losses for
the period in respect of which they have been prepared, subject to year-end
adjustments.
 
(d)    The Company maintains accurate books and records reflecting its assets
and liabilities and maintains proper and adequate internal accounting controls
(relative to the size of the Company) which provide assurance that
(i) transactions are executed with management’s authorization or pursuant to
authority delegated by management to Company employees; (ii) transactions are
recorded as necessary to permit preparation of the financial statements of the
Company in accordance with GAAP and to maintain accountability for the Company’s
assets; (iii) access to the Company’s assets is permitted only in accordance
with management’s authorization; (iv) the reporting of the Company’s assets is
compared with existing assets at regular intervals and (v) accounts and other
receivables and inventory are recorded in good faith and reserves established
against them based upon actual prior experience and in accordance with GAAP, and
proper procedures are implemented for the collection thereof on a commercially
reasonable basis. The Company does not have any Knowledge of any significant
deficiencies or material weaknesses in the design or operation of the Company’s
internal control structure and procedures over financial reporting.  The Company
has heretofore made available to Purchaser a true, complete and correct copy of
any disclosure (or, if unwritten, a summary thereof) by any Representative of
the Company to the Company’s independent auditors relating to (A) any
significant deficiencies in the design or operation of internal controls that
could adversely affect the ability of the Company to record, process, summarize
and report financial data and any material weaknesses in internal controls and
(B) any fraud, whether or not material, that involves management or other
Employees who have a significant role in the internal control over financial
reporting of the Company.  The Company possesses books and records which contain
all financial and other information from the date of its incorporation through
the date hereof necessary for the preparation of financial statements.
 
13

--------------------------------------------------------------------------------


(e)    Save as for specific provisions that have been made pursuant to the terms
of this Agreement the accounting policies set forth on Exhibit D constitute the
accounting policies currently in use by the Company and do not in any respect
represent a change in accounting policies from those used by the Company in
preparing the Company Financial Statements.
 
2.7   Absence of Certain Changes. Except as set forth in Part 2.7 of the Company
Disclosure Schedule, since the Balance Sheet Date, the Company has conducted its
business only in the ordinary course of business consistent with past
practice.  Except as set forth in Part 2.7 of the Company Disclosure Schedule,
since the Balance Sheet Date:
 
(a)    there has not been any Company Material Adverse Effect, and, to the
Knowledge of the Company, no event has occurred that will, or could reasonably
be expected to, have a Company Material Adverse Effect;
 
(b)    the Company has not (i) suffered any damage, destruction or loss, or any
interruption in the use of, any of its assets with a value in excess of
US$20,000 in the aggregate (whether or not covered by insurance) or
(ii) suffered any repeated, recurring or prolonged shortage, cessation or
interruption of supplies or services required to conduct its business;
 
(c)    the Company has not declared, accrued, set aside or paid any dividend or
made any other distribution in respect of any capital shares or other equity
securities, and has not repurchased, redeemed or otherwise reacquired any of its
capital shares or other securities;
 
(d)    the Company has not sold, issued or authorized the issuance of (i) any of
its capital shares or other securities or (ii) any Company Rights;
 
(e)    there has been no amendment to any of the Company Constituent Documents,
and the Company has not effected or been a party to any Acquisition Transaction,
recapitalization, reclassification of shares or similar transaction;
 
(f)    the Company has not formed any Subsidiary or acquired any equity interest
or other interest in any other Entity;
 
(g)   the Company has not made any capital expenditure which, when added to all
other capital expenditures made on behalf of the Company since the Balance Sheet
Date, exceeds US$20,000;
 
(h)    the Company has not written off as uncollectible, or established any
extraordinary reserve with respect to, any billed or unbilled account receivable
or other indebtedness outside existing reserves;
 
(i)   the Company has not incurred any liabilities in excess of US$20,000 in the
aggregate, other than in the ordinary course of business consistent with past
practice, or failed to pay or discharge when due any liabilities of which the
failure to pay or discharge has caused or will cause any material damage or risk
of material loss to it or relating to any of its assets or properties;
 
14

--------------------------------------------------------------------------------


(j)   the Company has not (i) acquired, leased or licensed any right or other
asset from any other Person, (ii) sold, assigned, transferred or otherwise
disposed of, or leased or licensed, any right or other asset to any other Person
or (iii) waived or relinquished any right, except, in each case, for (A)
immaterial rights or other immaterial assets acquired, leased, licensed or
disposed of, (B) non-exclusive licenses of Intellectual Property in connection
with sales of Company Products or services to customers and (C) sales of Company
Products, in each case in the ordinary course of business and consistent with
past practice;
 
(k)    the Company has not (i) loaned any sum of money to any Person (other than
pursuant to advances for ordinary and necessary business expenses made to
employees in the ordinary course of business consistent with past practice),
(ii) created, incurred, assumed or guaranteed any indebtedness for money
borrowed or (iii) mortgaged, pledged or otherwise permitted any of its assets or
properties to become subject to any Encumbrance, except for Permitted
Encumbrances made in the ordinary course of business consistent with past
practice;
 
(l)   the Company has not (i) made or suffered any amendment or termination of
any Contract to which it is a party or by which it is bound and under which it
is entitled to receive or obligated to pay US$20,000 or more in the aggregate or
(ii) cancelled, modified or waived any debts or claims in excess of US$20,000 in
the aggregate held by it, whether or not in the ordinary course of business;
 
(m)   the Company has not (i) established, adopted or materially amended any
employee benefit plan, (ii) paid or committed to pay any bonus or made any
profit-sharing or similar payment to, or increased the amount of wages, salary
commissions, fringe benefits, pension or welfare benefits, severance benefits,
stock-based benefits or other compensation or remuneration payable to, any of
its current or former directors, consultants, officers or employees, or
(iii) hired any new director, consultant, officer or any other employee;
 
(n)    the Company has not changed any of its methods of accounting or
accounting practices in any respect, except as may be required by GAAP;
 
(o)    the Company has not made any Tax election;
 
(p)    the Company has not threatened, commenced or settled any Legal
Proceeding;
 
(q)    the Company has not entered into any transaction involving US$20,000 or
more other than in the ordinary course of business consistent with past
practice;
 
(r)   the Company has not entered into, or agreed to enter into, any agreements
granting any Person a license to any Company Intellectual Property, other than
non-exclusive licenses of Intellectual Property in connection with sales of
Company Products or services to customers in the ordinary course of business and
consistent with past practice;
 
(s)    the Company has not terminated the employment of any Employees;
 
15

--------------------------------------------------------------------------------


(t)   the Company has not agreed to take, or committed to take, any of the
actions referred to in clauses (c) through (s) above.
 
2.8   Title to and Sufficiency of Assets.
 
(a)    Except as set forth in Part 2.8(a) of the Company Disclosure Schedule and
save for any Real Property, the Company is the sole legal and beneficial owner
of all the assets and rights that it purports to own, including, without
limitation, all assets and rights reflected in the Company’s books and records
as being owned by the Company.  All such assets and rights are owned by the
Company free and clear of any Encumbrances and there are no agreements or
commitments to create Encumbrances, and no person has claimed to be entitled to
create such an Encumbrance, except for (A) Permitted Encumbrances and (B)
Encumbrances specifically described in the notes to the Company Year-End
Financial Statements.
 
(b)   The assets of the Company constitute all the assets used in or necessary
to carry on its business as such business is being conducted as of immediately
prior to the Closing.
 
(c)    Except for this Agreement, the Company does not have any Contract,
absolute or contingent, (i) to effect any Acquisition Transaction or (ii) to
sell or otherwise transfer any assets of the Company, except for sales of
Company Products or services to be made in the ordinary course of business
consistent with past practice.
 
2.9   Bank Accounts; Accounts Receivable; Inventory.
 
(a)    Part 2.9(a) of the Company Disclosure Schedule provides accurate
information with respect to each account maintained by or for the benefit of the
Company at any bank or other financial institution, including the name of the
bank or financial institution, the account number, the balance as of the close
of business on the day before the Closing and the names of all individuals
authorized to draw on or make withdrawals from such accounts.
 
(b)    Part 2.9(b) of the Company Disclosure Schedule provides an accurate and
complete breakdown and aging of all billed and unbilled accounts receivable and
other receivables of the Company as of the Balance Sheet Date.  All existing
accounts receivable of the Company (including those accounts receivable that
have not yet been billed or that have not yet been collected and those accounts
receivable that have arisen since the Balance Sheet Date and have not yet been
collected) are (i) valid, genuine and subsisting obligations of customers of the
Company, arising from bona fide sales and deliveries of goods, performance of
services or other business transactions in the ordinary course of business and
(ii) to the Knowledge of the Company (without having made enquiries of third
parties) are fully collectible (except to the extent reserved against in the
Company Financial Statements, which such reserves have been determined based
upon actual prior experience and are consistent with GAAP, consistently applied)
and are not presently to the Knowledge of the Company, other than as set forth
in Part 2.9(b) of the Company Disclosure Schedule, subject to defences, set-offs
or counterclaims.
 
(c)    Part 2.9(c) of the Company Disclosure Schedule sets forth a true, correct
and complete list of all of the inventory of the Company.  All of the inventory
of the Company (i) was acquired for the operation of its business in the
ordinary course consistent with past practice, (ii) is of a quality and quantity
usable or saleable in the ordinary course of business (except as reserved
against in the Company Financial Statements), and (iii) is valued on the books
and records of the Company at the lower of cost or market value with the cost
determined under the first-in-first-out inventory valuation method consistent
with past practice.
 
16

--------------------------------------------------------------------------------


2.10         Equipment.  Part 2.10 of the Company Disclosure Schedule sets forth
a true, correct and complete list of all equipment and other tangible assets
owned by the Company having an original cost in excess of US$10,000 and
regularly or customarily used by the Company in the operation of its
business.  All equipment and other tangible assets that are owned, leased or
used by the Company (i) are free of material defects and deficiencies and in
good operating condition and repair, subject to normal wear and tear and
continued repair and replacement in accordance with past practice, and (ii)
comply in all material respects with, and are being operated and otherwise used
in material compliance with, all applicable Legal Requirements.  During the past
twelve (12) months, there has not been any significant interruption of the
operations of the Company due to inadequate maintenance of such assets.
 
2.11      Real Property.  The Company does not own, nor has it ever owned, any
real property or any interest in any real property, except for the Protection
House Lease identified in Part 2.13(a)(viii) of the Company Disclosure Schedule
and no other real property is leased, subleased or licensed by the Company (the
“ Real Property”).  No material damage or destruction has occurred with respect
to any of the Real Property for which the Company may be liable.  The premises
leased pursuant to the Protection House Lease are supplied with utilities and
other services necessary for the operation of the premises.  All rights as
lessee to the Real Property are legally and beneficially vested in the Company
and the Company is in sole and undisputed occupation.
 
2.12     Intellectual Property.
 
(a)   Part 2.12(a) of the Company Disclosure Schedule sets forth a complete and
accurate list of all Registered IP owned, in whole or in part, by, under an
obligation to be assigned to, or filed in the name of the Company.
 
(b)   Part 2.12(b) of the Company Disclosure Schedule sets forth all
Intellectual Property (including software programs and domain names) and
Intellectual Property Rights (other than Registered IP) owned, in whole or in
part, by or under an obligation to be assigned to the Company that are material
to the conduct of its business as presently being conducted.
 
(c)   Part 2.12(c) of the Company Disclosure Schedule sets forth all
In-Licenses, other than software that is generally commercially available for a
cost of not more than US$5,000 for a perpetual license for a single user or work
station (or US$25,000 in the aggregate for all users and work stations), and
excluding “open source” materials.
 
(d)    Part 2.12(d) of the Company Disclosure Schedule sets forth all
Out-Licenses, other than non-exclusive licenses and related agreements of
Company Products granted to end user customers in the ordinary course of
business pursuant to the standard form of end user license agreement used by the
Company.
 
17

--------------------------------------------------------------------------------


(e)    Except as set forth in Part 2.12(e) of the Company Disclosure
Schedule, the Company exclusively owns all Company Intellectual Property and all
Company Intellectual Property is free and clear of any Encumbrances other than
Permitted Encumbrances and nonexclusive licenses granted to end user customers
in the ordinary course of business.  The Intellectual Property and the
Intellectual Property Rights owned or used by the Company are not subject to any
restriction or limitation of any kind (including geographic restrictions or
limitations) that would materially adversely affect the right by the Company to
use or exploit thereof, or the right to manufacture, market, distribute, or sell
any Company Products currently being developed, offered, manufactured,
distributed or sold by the Company.
 
(f)    The Company owns or otherwise has sufficient rights to all Intellectual
Property and Intellectual Property Rights necessary to conduct its businesses as
currently conducted.
 
(g)    The Company does not jointly own any Intellectual Property or
Intellectual Property Rights with any of its directors, officers, employees,
consultants or any other Person pursuant to any non-disclosure, collaboration,
license or other agreement or otherwise.
 
(h)    The Registered IP owned by the Company (i) has not been adjudged invalid
or unenforceable, (ii) to the Knowledge of the Company, is valid, subsisting,
and enforceable, (iii) the Company has not received written notification of any
pending and, to the Knowledge of the Company, there is no threatened proceeding
in which the scope, validity, or enforceability of any Registered IP is being or
has been contested or challenged and (iv) is in compliance with all applicable
Legal Requirements, and all filings, payments, and other actions required to be
made or taken to maintain such Registered IP in full force and effect have been
made by the applicable deadline.
 
(i)    The Company has not, within the past five years ending on the Closing
Date, infringed, misappropriated, or otherwise violated the Intellectual
Property Rights of any third party that could reasonably be expected to result
in a Company Material Adverse Effect.  There are no pending or, to the Knowledge
of the Company, threatened infringement, misappropriation, or similar claims or
proceedings against the Company.  The Company has not received any written
notice or other written communication of any alleged infringement or
misappropriation of any third party’s Intellectual Property Rights by the
Company.
 
(j)    To the Knowledge of the Company, no person or entity is infringing,
misappropriating, or otherwise violating any Intellectual Property Rights owned
by the Company.
 
(k)    The Company has taken all reasonable steps to maintain the
confidentiality of or otherwise protect and enforce its rights in its
confidential information, in particular the trade secrets owned by the Company.
 
(l)   Part 2.12(l) of the Company Disclosure Schedule lists any Company
Software, or any Company Product that contains any software, that is subject to
an open source or general public license, such as the GNU Public License, Lesser
GNU Public License, or Mozilla Public License that (i) would require, or would
condition the use or distribution of any Company Product or, the disclosure,
licensing, or distribution of any source code for any portion of such Company
Product, or (ii) would otherwise impose any material limitation, restriction, or
condition on the right or ability of the Company to use or distribute any
Company Product, a description of such Company Software and Company Product and
such open source or general public license applicable to such Company Software
or Company Product.
 
18

--------------------------------------------------------------------------------


(m)    All Employees of the Company who have created or developed any
Intellectual Property or Intellectual Property Rights for the Company have
signed written agreements that are valid and enforceable, containing a
confidentiality provision protecting the Company’s confidential information and
assigning to the Company his or her Intellectual Property Rights developed
within the scope of his or her employment or engagement (as applicable) with the
Company.
 
(n)    Other than IP Contracts with third parties set forth in Part 2.12(c) and
Part 2.12(d) of the Company Disclosure Schedule and agreements with the
Company’s customers entered into in the ordinary course of business, the Company
is not bound by any agreement to indemnify any other person or entity for
intellectual property infringement, misappropriation, or similar claims.
 
(o)    neither the execution, delivery, or performance of this Agreement (or any
of the Related Agreements) nor the consummation by the Company of any of the
transactions contemplated by this Agreement (or any of the Related Agreements)
will, with or without notice or lapse of time, result in (i) a loss of, or
encumbrance or restriction on any Intellectual Property or Intellectual Property
Rights owned by or used by the Company that are material to the conduct of its
business as presently being conducted, (ii) a breach of any In-License, or
(iii) the grant, assignment, or transfer to any third party of any license or
other right or interest under, to, or in any of the Company Intellectual
Property.
 
2.13         Contracts.
 
(a)    Except as set forth in Part 2.13(a) of the Company Disclosure Schedule,
the Company is not a party to nor is it presently bound by any written or oral:
 
(i)   Contract with any present or former shareholder, partner, member other
equity holder, director, officer, employee or consultant or for the employment
of, performance of services by or payment of commissions to any Person,
including any consultant;
 
(ii)    Contract with any labor union or other representative of employees;
 
(iii)   Contract relating to the acquisition, transfer, use, development,
sharing or license of any Company Intellectual Property other than (A) licenses
of Intellectual Property in connection with the sales of Company Products or
services in the ordinary course of business consistent with past practice, (B)
end user software licenses that are generally available on standard terms for
less than US$5,000; and (C) contracts relating to technology and proprietary
assets immaterial to the Company’s business as presently conducted;
 
19

--------------------------------------------------------------------------------


(iv)   Contract relating to any material acquisition, issuance or transfer of
any securities;
 
(v)    Contract for the purchase of, or payment for, supplies, products or
services (A) from a Related Party or (B) involving (1) in any one case,
US$20,000 or more or (2) in the aggregate, US$50,000 or more;
 
(vi)   Contract to sell or supply products or to perform services, (A) to or for
a Related Party or (B) involving (1) in any one case, US$20,000 or more or
(2) in the aggregate, US$50,000 or more;
 
(vii)         Contract creating or involving any agency relationship,
distribution arrangement or franchise relationship;
 
(viii)        Contract relating to the lease of or license to enter any Real
Property;
 
(ix)   Contract relating to the lease of any manufacturing equipment used by the
Company;
 
(x)    note, debenture, bond, conditional sale agreement, equipment trust
agreement, loan agreement or other contract or commitment for the borrowing or
lending of money (including, without limitation, loans to or from present or
former shareholders, partners, members, other equity holders, officers,
directors, employees or any member of their immediate families);
 
(xi)    Contract relating to the creation of an Encumbrance (other than a
Permitted Encumbrance) with respect to any asset of the Company or involving or
incorporating any indemnity or surety arrangement, guaranty, security agreement,
pledge, performance or completion bond or pursuant to which the Company
otherwise undertakes the indebtedness of any other Person;
 
(xii)   Contract creating or relating to any partnership or joint venture or any
sharing of revenues, profits, losses, costs or liabilities;
 
(xiii)         Contract involving Tax sharing;
 
(xiv)         Contract relating to a charitable or political contribution;
 
(xv)          Contract for any individual capital expenditure in excess of
US$20,000, or US$50,000 in the aggregate, entered into since June 30, 2009;
 
(xvi)         Contract imposing any restriction on the Company’s right or
ability (A) to compete with any other Person, (B) to acquire any product or
other assets or any services from any other Person, to sell any amount of
product or other assets to, or perform any services for any other Person, or (C)
to develop or distribute any technology, nor, to the Knowledge of the Company,
is any officer or employee of the Company subject to any such Contract, other
than with the Company;
 
20

--------------------------------------------------------------------------------


(xvii)        Contract not made in the ordinary course of business; or
 
(xviii)   Contract not otherwise listed in Part 2.13(a) of the Company
Disclosure Schedule that (A) continues over a period of more than twelve (12)
months from the date hereof, (B) exceeds US$20,000 in value and (C) may not be
terminated by the Company (without penalty) within 30 days after the delivery of
a termination notice by the Company.
 
Contracts in the respective categories described in clauses (i) through (xviii)
of this Article 2.13 are referred to in this Agreement as “Material Contracts”.
 
(b)    The Company has provided Purchaser with true, correct and complete copies
of all written Material Contracts.  Part 2.13(b) of the Company Disclosure
Schedule provides an accurate description of the terms of each Material Contract
that is not in written form. Each Material Contract is valid and in full force
and effect and is enforceable in accordance with its terms.
 
(c)    Except as set forth in Part 2.13(c) of the Company Disclosure Schedule:
 
(i)    The Company has not violated or breached, or committed any default under,
any provision of any Material Contract, and, to the Knowledge of the Company, no
other Person has violated or breached, or committed any default under, any
provision of any Material Contract;
 
(ii)    No event has occurred, and no circumstance or condition exists, that
(with or without notice or lapse of time) will, or could reasonably be expected
to, (A) to the Knowledge of the Company, result in a violation or breach of any
provision of any Material Contract, (B) give any Person the right to declare a
default or exercise any remedy under any Material Contract, (C) give any Person
the right to accelerate the maturity or performance of any Material Contract, or
(D) give any Person the right to cancel, terminate or modify any Material
Contract that could reasonably be expected to result in a Company Material
Adverse Effect;
 
(iii)    The Company has not received any notice or other communication
regarding any actual or possible violation or breach of, or default under, any
Material Contract that has not been resolved; and
 
(iv)   The Company has not waived any of its rights under any Material Contract.
 
(d)    No Person is renegotiating, or has a right (absent any default or breach
of a Material Contract) pursuant to the terms of any Material Contract to
renegotiate, any amount paid or payable to the Company under any Material
Contract or any other material term or provision of any Material Contract.
 
(e)    The Company Contracts collectively constitute all of the Contracts
necessary to enable the Company to conduct its business substantially in the
manner in which its business is being conducted as of immediately prior to the
Closing.
 
21

--------------------------------------------------------------------------------


(f)    Except as disclosed in Part 2.13(f) of the Company Disclosure Schedule,
with respect to each Material Contract, the Material Contract will continue to
be valid, binding, enforceable, and in full force and effect on identical terms
immediately following the consummation of the transactions contemplated by this
Agreement and the Related Agreements, and the consummation of the transactions
contemplated hereby and thereby shall not result in any payment or payments
becoming due from the Company to any Person or give any Person the right to
terminate or alter the provisions of such Material Contract. To the Knowledge of
the Company (without having made enquiries of third parties) the consummation of
the transactions described herein will not affect any of the Material Contracts
in a manner that could reasonably be expected to result in a Company Material
Adverse Effect.
 
2.14  Customers; Accounts Receivables and Payable.
 
(a)    Part 2.14(a) of the Company Disclosure Schedule identifies each Person
that has committed since the Balance Sheet Date (whether oral or written and
whether pursuant to an agreement or purchase order or otherwise) to purchase
products or services with a dollar value of US$20,000 or more from the Company
pursuant to an invoiced order, and sets forth for each such Person the
quantities or amounts of such products or services that such Person has
committed to purchase (the “Purchase Commitments”) and whether such commitment
is oral or written.  The Company has provided to Purchaser true and complete
copies of all material documents evidencing such Purchase Commitments.  All such
Purchase Commitments are in full force and effect, have not been withdrawn,
amended, modified or terminated and, if accepted and performed by the Company
prior to any such withdrawal, amendment, modification or termination, are
enforceable by the Company and, upon consummation of the Transactions, will be
enforceable by Purchaser, against the other party to such Purchase
Commitments.  No fact, condition or circumstance exists that would give any
party the right to withdraw, amend, modify or terminate any Purchase Commitment
and no Person has given any notice to the Company, and the Company has no
Knowledge, that any Person intends to withdraw, amend, modify or terminate any
Purchase Commitment.
 
(b)    Part 2.14(b) of the Company Disclosure Schedule provides an accurate and
complete breakdown and aging of the Company’s accounts payable as of the Balance
Sheet Date.  Part 2.14(b) of the Company Disclosure Schedule accurately
identifies, and provides an accurate and complete breakdown of the amounts paid
to, each supplier or other Person (other than Employees) that received more than
$75,000 from the Company during 2008 or 2009.
 
2.15      Liabilities.  Except (i) as not required in accordance with GAAP to be
reflected or reserved against in the Company Financial Statements, (ii) as and
to the extent reflected or reserved against in the Company Financial Statements
(including the notes thereto), (iii) as set forth in Part 2.15 of the Company
Disclosure Schedule or (iv) as incurred in the ordinary course of business since
the Balance Sheet Date, to the Knowledge of the Company, the Company does not
have any material direct or indirect debts, liabilities, claims, losses,
damages, deficiencies, costs, expenses or obligations (whether absolute,
accrued, contingent or otherwise) of any nature whatsoever (including, without
limitation, obligations under capital leases or any unfunded obligations as
required for funding on an ongoing basis under any Plan or arrangement or any
uninsured liabilities resulting from failure to comply with any applicable Legal
Requirement).  The Company does not have any off-balance sheet liabilities.
 
22

--------------------------------------------------------------------------------


2.16      Data Protection.
 
(a)    The Company has not received any written notice from any party of
non-compliance and has in place all necessary notifications to comply in all
material respects with the Data Protection Act 1998.
 
(b)    The Company has notified registrable particulars under the Data
Protection Act 1998 of all personal data held by it and has (i) renewed such
notifications and has notified any changes occurring in between such
notifications as required by the Act, (ii) has paid all fees payable in respect
of such notifications, and (iii) there has been no unauthorized disclosure of
personal data outside the terms of such notification.
 
(c)    The Company has (i) complied in all material respects with the Data
Protection Act 1984 and the Data Protection Act 1998, (ii) established the
procedures necessary to ensure continued compliance with such legislation and
(iii) has not received any notice or complaint under the Data Protection Act
1998 alleging non-compliance with that Act.
 
2.17         Compliance with Legal Requirements; Governmental Authorizations.
 
(a)    To the Knowledge of the Company, the Company is, and since January 8,
2003 has been, in material compliance with all applicable Legal
Requirements.  The Company has not received any written notice or other
communication from any Governmental Body regarding any actual or possible
violation of, or failure to comply with, any material Legal Requirement.
 
(b)    Part 2.17(b) of the Company Disclosure Schedule identifies each
Governmental Authorization held by the Company and the Company has delivered to
Purchaser accurate and complete copies of all Governmental Authorizations
identified in Part 2.17(b) of the Company Disclosure Schedule.  To the Knowledge
of the Company, the Governmental Authorizations identified in Part 2.17(b) of
the Company Disclosure Schedule are valid and in full force and effect,
collectively constitute all Governmental Authorizations necessary to enable the
Company to conduct its business in the manner in which its business is currently
being conducted and will continue in full force and effect immediately following
the Closing.  To the Knowledge of the Company, the Company is in substantial
compliance with the terms and requirements of the respective Governmental
Authorizations identified in Part 2.17(b) of the Company Disclosure
Schedule.  The Company has not received any notice or other communication from
any Governmental Body regarding (i) any actual or possible violation of or
failure to comply with any material term or requirement of any Governmental
Authorization or (ii) any actual or possible revocation, withdrawal, suspension,
cancellation, termination or modification of any material Governmental
Authorization.
 
2.18     Tax Matters.
 
(a)    General.
 
(i)    All notices, returns (including any land transaction returns), reports,
accounts, computations, statements, assessments and registrations and any other
necessary information submitted by the Company to any Taxation Authority for the
purpose of Taxation have been made on a proper basis, were submitted within
applicable time limits, were accurate and complete in all material respects when
supplied and remain accurate and complete in all material respects. None of the
above is, or, to the Knowledge of the Company, is likely to be, the subject of
any material dispute with any Taxation Authority.
 
23

--------------------------------------------------------------------------------


(ii)    All Taxation (whether of the UK or elsewhere), for which the Company has
been liable or is liable to account for, has been duly paid (insofar as such
Taxation ought to have been paid).
 
(iii)    The Company has, within applicable time limits, maintained all records
in relation to Taxation as they are required by law to maintain and in order to
enable the tax liabilities of the Company to be calculated in accordance with
applicable Legal Requirements.
 
(iv)          The Company has complied within applicable time limits with all
notices served on them and any other requirements lawfully made of them by any
Taxation Authority.
 
(v)    The Company has not made any payments representing installments of
corporation tax pursuant to the Corporation Tax (Installment Payments)
Regulations 1998 in respect of any current or preceding accounting periods and
is not under any obligation to do so.
 
(vi)          The Company has not paid, within the past five years ending on the
Closing Date, any penalty, fine, surcharge or interest charged by virtue of the
TMA 1970 or any other Tax Statute.
 
(vii)         All Taxation and national insurance deductible and payable under
the Pay-As-You-Earn system and/or any other Taxation Statute has, so far as is
required to be deducted, been deducted from all payments made (or treated as
made) by the Company. All amounts due to be paid to the relevant Taxation
Authority prior to the date of this Agreement have been so paid, including
without limitation all Tax chargeable on benefits provided for directors,
employees or former employees of the Company or any persons required to be
treated as such.
 
(viii)         The Company is not involved in any dispute with any Taxation
Authority and has not, within the past 12 months, been subject to any visit,
audit, investigation, discovery or access order by any Taxation Authority.  The
Company is not aware of any circumstances existing which make it likely that a
non-routine visit, audit, investigation, discovery or access order will be made
in the next 12 months.
 
(ix)    The Company Disclosure Schedule contains details of any concession,
agreement or other formal or informal arrangement (that is, an arrangement which
is not based on a strict interpretation of all relevant Taxation Statutes,
published extra-statutory concessions and published statements of practice) with
any Taxation Authority.
 
24

--------------------------------------------------------------------------------


(x)    The Company Disclosure Schedule contains details of all transactions,
schemes or arrangements in respect of which the Company has been a party or has
otherwise been involved for which a statutory clearance application was made.
The Company Disclosure Schedule also contains copies of all relevant
applications for clearances and copies of all clearances obtained in connection
with such transactions, schemes or arrangements. All such clearances have been
obtained on the basis of full and accurate disclosure of all material facts and
considerations relating thereto. All such transactions, schemes or arrangements
have been implemented strictly in accordance with the terms of such clearances.
 
(xi)    The Company is not liable to make to any Person (including any Taxation
Authority) any payment in respect of any liability to Taxation which is
primarily or directly chargeable against, or attributable to, any other Person
(other than the Company).
 
(xii)   The Company Financial Statements make full provision or reserve within
GAAP for any period ended on or before the date to which they were drawn up for
all Taxation assessed or liable to be assessed on the Company, or for which the
Company is accountable at that date, whether or not the Company has (or may
have) any right of reimbursement against any other person. Proper provision has
been made and shown in the Company Financial Statements for deferred taxation in
accordance with GAAP.
 
(xiii)         The Company has not entered into a Managed Payment Plan within
the provisions of Section 111 of the Finance Act 2009 nor into any arrangement
with HM Revenue & Customs for the deferred payment of any liability to Taxation.
 
(xiv)         The Company is not a qualifying company within the meaning of
Schedule 46 to the Finance Act 2009.
 
(b)    Chargeable Gains.  The book value shown in, or adopted for the purposes
of, the Company Financial Statements as the aggregate value of the assets of the
Company, on the disposal of which a chargeable gain or allowable loss could
arise, does not exceed the amount which on a disposal of the assets at the date
of this Agreement would be deductible, in each case, disregarding any statutory
right to claim any allowance or relief other than amounts deductible under
Section 38 of TCGA 1992.
 
(c)    Capital Allowances.
 
(i)   If the assets of the Company were disposed of at the Closing Date for
their book value as shown in, or adopted for the purpose of, the Company
Financial Statements, or for the value of consideration actually given for them
on their acquisition (if such assets were acquired since the Balance Sheet
Date), a balancing charge of no more than US$5,000 under CAA 2001.
 
(d)    Distributions and Other Payments.
 
(i)   Since June 30, 2009, no distribution or deemed distribution, within the
meaning of Sections 209, 210 or 211 of ICTA 1988, has been made (or will be
deemed to have been made) by the Company, except dividends shown in the Company
Year-End Financial Statements, and the Company is not bound to make any such
distribution.
 
25

--------------------------------------------------------------------------------


(ii)    No rents, interest, annual payments or other sums of an income nature,
paid or payable by the Company or which the Company is under an existing
obligation to pay in the future, are or will be wholly or partially disallowable
as deductions, management expenses or charges in computing taxable profits for
Taxation purposes.
 
(iii)    The Company has not, within the period of five years preceding the
Closing Date, been engaged in, or been a party to, any of the transactions set
out in Sections 213 to 218 (inclusive) of ICTA 1988, nor has it made or received
a chargeable payment as defined in Section 218(1) of ICTA 1988.
 
(e)    Loan Relationships.
 
(i)             All interests, discounts and premiums payable by the Company in
respect of its loan relationships (within the meaning of Section 302 of the
Corporation Tax Act 2009 ("CTA 2009"), formerly Section 81 of the Finance Act
1996) are eligible to be brought into account by the Company as a debit for the
purposes of Part 5 of the CTA 2009 (formerly Chapter II of Part IV of the
Finance Act 1996) at the time, and to the extent that such debits are recognized
in the statutory accounts of the Company.
 
(ii)    The Company is not a party to a debtor relationship (within the meaning
of Section 302(6) of the CTA 2009, formerly Section 103 of the Finance Act 1996)
to which Chapter 8 of Part 5 of the CTA 2009 (formerly paragraph 2 of Schedule 9
to the Finance Act 1996) applies or may apply.
 
(iii)           The Company is not a party to a loan relationship made other
than on arm’s length terms. There are no circumstances in which Section 445 or
447 of the CTA 2009 (formerly paragraphs 11 and 11A of Schedule 9 to the Finance
Act 1996) could apply to require an adjustment of debits and/or credits brought
into account by the Company.
 
(iv)    The Company has not been a party to a loan relationship which had an
unallowable purpose (within the meaning of Section 442 of the CTA 2009, formerly
paragraph 13 of Schedule 9 to the Finance Act 1996).
 
(f)   Close Companies.  The Company is not, nor has it ever been a close company
within the meaning of Sections 414 and 415 of ICTA 1988.
 
(g)    Intangible Assets.  For the purposes of this paragraph (g), references to
intangible fixed assets means intangible fixed assets and goodwill within the
meaning of Part 8 of CTA 2009 (formerly Schedule 29 to the Finance Act 2002) to
which that Schedule applies. References to an intangible fixed asset shall be
construed accordingly.
 
(i)   Part 2.18(g)(i) of the Company Disclosure Schedule sets out the amount of
expenditure on each of the intangible fixed assets of the Company and provides
the basis on which any debit relating to that expenditure has been taken into
account in the Company Financial Statements.
 
26

--------------------------------------------------------------------------------


(ii)    No claims or elections have been made by the Company under Chapter 7 of
Part 8 of the CTA 2009 (formerly Part 7 of Schedule 29 to the Finance Act 2002)
or Section 827 of the CTA 2009 (formerly paragraph 86 of Schedule 29 to the
Finance Act 2002) in respect of any intangible fixed asset of the Company.
 
(iii)          Since the Balance Sheet Date:
 
(1)    the Company has not owned an asset which has ceased to be a chargeable
intangible asset in the circumstances described in Section 859 of the CTA 2009
(formerly paragraph 108 of Schedule 29 to the Finance Act 2002);
 
(1)    the Company has not realized or acquired an intangible fixed asset for
the purposes of Part 8 of the CTA 2009 (formerly Schedule 29 to the Finance Act
2002); and
 
(2)    no circumstances have arisen which have required, or will require, a
credit to be brought into account by the Company on a revaluation of an
intangible fixed asset.
 
(h)    Company Residence, Treasury Consents and Overseas Interests.
 
(i)   The Company has, throughout the past five years ending on the Closing
Date, been resident in the UK for corporation tax purposes and has not at any
time in the past seven years ending on the Closing Date, been treated as
resident in any other jurisdiction for the purposes of any double taxation
arrangements having effect under Section 18 of the CTA 2009 (formerly Section
249 of the Finance Act 1994) and Section 788 of ICTA 1988 or for any other tax
purpose.
 
(ii)    The Company has not caused, permitted or entered into any of the
transactions specified in Section 765 of ICTA 1988 (migration of companies) or,
in relation to transactions occurring on or after 1 July 2009, as set out in
Section 37 of and Schedule 17 to the Finance Act 2009 without the prior written
consent of HM Treasury, or without having duly provided the required information
to HM Revenue & Customs (as appropriate).
 
(iii)    The Company does not hold shares in a company which is not resident in
the UK and which would be a close company if it were resident in the UK in
circumstances such that a chargeable gain accruing to the company not resident
in the UK could be apportioned to the Company pursuant to Section 13 of TCGA
1992.
 
(iv)   The Company is not holding, or has not held in the past five years ending
on the Closing Date, any interest in a controlled foreign company within Section
747 of ICTA 1988. The Company does not have any material interest in an offshore
fund as defined in Section 759 of ICTA 1988 or in Part 1 of Schedule 22 to the
Finance Act 2009.
 
27

--------------------------------------------------------------------------------


(v)    The Company has not had, nor within the last five years ending on the
Closing Date has it had, a permanent establishment outside the UK.
 
(vi)   The Company is not an agent or permanent establishment of another
company, Person, business or enterprise for the purpose of assessing the
company, Person, business or enterprise to Taxation in the country of residence
of the Company.
 
(i)    Anti-Avoidance.
 
(i)    All transactions or arrangements made by the Company have been made on
fully arms length terms. There are no circumstances in which Section 770A of, or
Schedule 28AA to, ICTA 1988 or any other rule or provision could apply allowing
any Taxation Authority to make an adjustment to the terms on which such
transaction or arrangement is treated as being made for Taxation purposes, and
no notice or enquiry has been made by any Taxation Authority in connection with
any such transactions or arrangements.
 
(ii)    The Company has not been a party to, nor has been otherwise involved in,
any transaction, scheme or arrangement designed wholly or mainly or containing
steps or stages having no commercial purpose and designed wholly or mainly for
the purpose of avoiding or deferring Taxation or reducing a liability to
Taxation or amounts to be accounted for under PAYE.
 
(iii)    The Company has not entered into any notifiable arrangements for the
purposes of Part 7 of the Finance Act 2004 any notifiable contribution
arrangement for the purpose of the National Insurance Contribution (Application
of Part 7 of the Finance Act 2004) Regulations 2007 (SI 2007/785) or any
notifiable schemes for the purposes of Schedule 11A to the VATA 1994.
 
(j)    Inheritance Tax.
 
(i)    The Company has not:
 
(1)    made any transfer of value within Sections 94 and 202 of IHTA 1984; or
 
(2)    received any value such that liability might arise under Section 199 of
IHTA 1984; or
 
(3)    been a party to associated operations in relation to a transfer of value
as defined by Section 268 of IHTA 1984.
 
(ii)    There is no unsatisfied liability to inheritance tax attached to, or
attributable to, the Shares or any asset of the Company. None of them are
subject to any HM Revenue & Customs charge as mentioned in Section 237 and 238
of IHTA 1984.
 
(iii)    No asset owned by the Company, nor the Shares, are liable to be subject
to any sale, mortgage or charge by virtue of Section 212(1) of IHTA 1984.
 
28

--------------------------------------------------------------------------------


(k)    Value Added Tax.
 
(i)    The Company is a taxable Person and is registered for the purposes of
VAT.  The Company is not, nor has it been in the period of five years ending on
the Closing Date, a member of a group of companies for VAT purposes.
 
(ii)    The Company is registered, for the purposes of VAT, with monthly
prescribed accounting periods.  Such registration, as is referred to this
Section 2.18(k)(ii) is not subject to any conditions imposed by or agreed with
HM Revenue & Customs. The Company is not (nor are there any circumstances by
virtue of which it may become) under a duty to make monthly payments on account
under the Value Added Tax (Payments on Account) Order 1993. The Company has
complied with all statutory provisions, rules, regulations, orders and
directions in respect of VAT.
 
(iii)    All supplies made by the Company are taxable supplies. The Company has
not been, nor, to the Company’s Knowledge, will it be, denied full credit for
all input tax paid or suffered by it. All VAT paid or payable by the Company is
input tax as defined in Section 24 of the VATA 1994 and regulations made under
it.
 
(iv)    No act or transaction has been effected in consequence of which the
Company is liable for any VAT arising from supplies made by another company. No
direction has been given by HM Revenue & Customs under Schedule 9A to the VATA
1994 as a result of which the Company would be treated for the purposes of VAT
as a member of a group.
 
(v)    The Company does not own, or has at any time within the period of five
years preceding the Closing Date owned, any assets which are capital items
subject to the capital goods scheme under Part XV of the VAT Regulations 1995.
 
(vi)    The Company has not made any claim for any bad debt relief under
Section36 of the VATA 1994.
 
(l)    Stamp Duty, Stamp Duty Land Tax and Stamp Duty Reserve Tax.
 
(i)    Any document that is necessary in proving the title of the Company to any
asset which is owned by the Company at the Closing Date, and each document to
which the Company is a party and which the Company may wish to enforce or
produce in evidence is, so far as required by law, duly stamped for stamp duty
purposes. No such documents which are outside the UK would attract stamp duty if
they were brought into the UK.
 
(ii)     Neither entering into this Agreement nor Closing will result in the
withdrawal of any stamp duty or stamp duty land tax relief granted on or before
Closing Date which will affect the Company.
 
(iii)    Part 2.18(l)(iii) of the Company Disclosure Schedule sets out full and
accurate details of any chargeable interest (as defined under Section 48 of the
Finance Act 2003) acquired or held by the Company before the Closing Date in
respect of which, to the Knowledge of the Company, an additional land
transaction return will be required to be filed with a Taxation Authority and/or
a payment of stamp duty land tax made on or after the Closing Date.
 
29

--------------------------------------------------------------------------------


(iv)    The Company has complied in all material respects with the provisions of
Part IV of Finance Act 1986 (Stamp Duty Reserve Tax) and any regulations made
under such legislation.
 
(m)    Tax Sharing.  The Company is not bound by or party to any Taxation
indemnity, Taxation sharing or any Taxation allocation agreement in respect of
which claims against the Company would not be time barred.
 
(n)    Capital Losses. No capital loss has accrued to the Company that is a loss
within the meaning of Section 8 or 16A of the Taxation of Capital Gain Act 1992.
 
(o)    Employees and Pensions.
 
(i)    The Company has not made, or agreed to make, any payment to, or provided
or agreed to provide any benefit for, any director or former director, officer
or employee of the Company, whether as compensation for loss of office,
termination of employment or otherwise, which is not allowable as a deduction in
calculating the profits of the Company for Taxation purposes, whether up to or
after the Balance Sheet Date.
 
(ii)    The Company does not have (nor has ever had) any employee that
subscribed for or acquired any Shares for the purposes of Part 7 of Income Tax
(Earnings and Pensions) Act 2003 ("ITEPA") that had not entered into elections
with the Company under Section 425 and/or Section 431 of ITEPA within 14 days
after such subscription or acquisition of Shares.
 
(iii)    The Company does not participate in a scheme under Section 713 of ITEPA
2003.
 
(iv)   The Company does not participate in a HM Revenue & Customs approved share
scheme.
 
2.19         Benefit Plans; Employees and Agents.
 
(a)    Part 2.19(a) of the Company Disclosure Schedule identifies each employee
benefit plan and all salary, bonus, deferred compensation, incentive scheme,
stock purchase, stock option, restricted stock, severance pay, termination pay,
hospitalization, medical, life or other insurance, supplemental unemployment
benefits, welfare, profit-sharing, pension or retirement plan, program or
agreement (whether qualified or non-qualified, currently effective or
terminated, written or unwritten) (collectively, the “Plans”) currently
sponsored, maintained, contributed to or required to be contributed to by the
Company for the benefit of any current or former employee, director or
consultant of the Company.
 
(b)    Since the Balance Sheet Date, no material changes have been made or
promised to the terms of employment, benefits or conditions of service of any
current employee, director or consultant to the Company (collectively,
“Employee”) or to benefits provided to any person engaged to any extent in the
Company’s business (now or in the past) or any dependants of such person or to
the terms of any agreement or arrangement (whether written or unwritten and
whether binding or not) with any trade union, employee representative or body of
employees or their representatives.
 
30

--------------------------------------------------------------------------------


(c)    No person is employed or engaged in the Company’s business (whether
temporarily or permanently and whether under a contract of service or contract
for services) other than the Employees, and the Employees are all employed by
the Company and work wholly or mainly in the Company’s business.
 
(d)    The Company has disclosed accurate particulars of the current terms of
employment or engagement and benefits of all Employees whether or not recorded
in writing, or implied by custom or practice or otherwise; and details of all
remuneration and benefits which the Employees or their dependants receive or are
entitled to receive (now or in the future).
 
(e)    In respect of each of the Employees and any former Employees, the Company
has: materially performed all obligations and duties required to be performed by
it, whether arising under contract, statute, at common law or in equity;
maintained adequate, suitable and up to date records relating to the Employees;
and paid to HM Revenue & Customs and any other appropriate authority all taxes,
National Insurance contributions and other levies due in respect of the
Employees and former Employees on account of their employment by the Company up
to and including the Closing Date.
 
(f)    All contracts of service or for services with any of the Employees or
agents of the Company are terminable by the Company at any time on three months’
notice or less without compensation (other than for unfair dismissal or a
statutory redundancy payment).  To the Knowledge of the Company, the Company has
no liability other than for salary, wages, commission or pension to or for the
benefit of any person who is an Employee or agent of the Company.
 
(g)    There are no terms under which the Employees are employed and, to the
Knowledge of the Company, no event has occurred and no condition or circumstance
exists that could give rise to any claim for unlawful discrimination or unequal
pay.
 
(h)    No Employee: has given or received notice to terminate employment or
engagement and, to the Knowledge of the Company, no Employee is entitled or
intends or is likely to terminate such employment or engagement as a result of
the parties entering into this Agreement or the consummation of the transactions
contemplated by this Agreement; has been off sick for a period of 21 working
days or more in any six-month period within the three years ending on the date
of this Agreement (whether or not consecutive), or is receiving or is due to
receive payment under any sickness or disability or permanent health insurance
scheme and, so far as the Company is aware, there are no such claims pending or
threatened; is on secondment, maternity or other statutory leave or otherwise
absent from work other than on normal annual leave or continuous sickness or
incapacity absence of less than 21 working days; or is subject to a current
disciplinary warning or procedure.
 
31

--------------------------------------------------------------------------------


(i)    The Company is not a party to any arrangements or promise to make or in
the habit of making ex gratia or voluntary payments on redundancies or payments
by way of bonus, pension, allowance or similar payments to any such persons.
 
(j)    The Company does not contribute to and is not bound to contribute either
now or in the future to any schemes, arrangements, customs or practices (whether
legally enforceable or not) for payment of pension, disability, or death benefit
or similar schemes or arrangements in operation or contemplated in respect of
any of the Employees or their dependants, or persons formerly employed or
engaged in the Company’s business or their dependants, under which the Purchaser
or any of the owners for the time being of the Company’s business or the assets
or any part of them may become liable to make payments or to provide equivalent
benefits.
 
(k)    The Company is not engaged or involved in any dispute, claim or legal
proceedings (whether arising under contract, common law, statute or in equity)
with any of the Employees or any other person currently or previously employed
by or engaged in the Company’s business or their dependants and, to the
Knowledge of the Company, there is no event which could give rise to such
dispute, claim or proceeding.
 
(l)   The Company has not recognized any trade union or any other organization
of employees or their representatives in respect of any of the Employees.
 
(m)    No offer of employment or engagement has been made by the Company that
has not yet been accepted, or which  has been accepted but employment or
engagement has not yet commenced.
 
32

--------------------------------------------------------------------------------


2.20         Environmental Matters.  Except as would not, individually or in the
aggregate, reasonably be expected to have a Company Material Adverse Effect, (i)
the Company is in compliance with all applicable Environmental Laws, which
compliance includes the possession by the Company of all permits and other
Governmental Authorizations required under applicable Environmental Laws and
compliance with the terms and conditions thereof and (ii) there are no written
claims pursuant to any Environmental Law pending or, to the Knowledge of the
Company, threatened, against the Company.  All Governmental Authorizations
currently held by the Company pursuant to Environmental Laws are identified in
Part 2.20 of the Company Disclosure Schedule.  All applications required to have
been filed by the Company for the renewal or transfer of the Governmental
Authorizations identified or required to be identified in Part 2.20 of the
Company Disclosure Schedule have been duly filed on a timely basis with the
appropriate Governmental Bodies, and each other notice or filing required to
have been given or made with respect to such Governmental Authorizations has
been duly given or made on a timely basis with the appropriate Governmental
Body.  No Materials of Environmental Concern are or have been used,
manufactured, generated, sold, handled, treated, transported, stored or disposed
by the Company, in breach of applicable Environmental Laws.  To the Knowledge of
the Company, no underground storage tanks, above-ground storage tanks,
asbestos-containing materials, landfills or disposal areas are present on any of
the Company’s property.
 
2.21         Defective Products and Services
 
(a)    The Company has not manufactured or sold any products which were, at the
time they were manufactured or sold, materially faulty or materially defective
or, to the Knowledge of the Company, did not comply with (i) warranties or
representations expressly made or implied by or on behalf of the Company; or
(ii) all laws, regulations, standards and requirements (including SBS
certificates) applicable to the products.
 
(b)    Save for the claim described on Part 2.21 of the Company Disclosure
Schedule, no proceedings have been started, the Company has not received written
notification of any pending or, to the Knowledge of the Company, have been
threatened against the Company in which it is claimed that any products
manufactured or sold by the Company are materially defective, not appropriate
for their intended use or have caused bodily injury or material damages to any
person or property when applied or used as intended.
 
(c)    No proceedings have been started and there are no outstanding liabilities
or claims pending or threatened against the Company in respect of any services
supplied by the Company for which the Company is or may become liable and no
material dispute exists between the Company and any of its customers or clients.
 
For the purpose of this Article 2.21, “material” shall mean the Company shall
incur a cost of more than US$2,000 to rectify any such product at any one time.
 
33

--------------------------------------------------------------------------------


2.22         Insurance.
 
(a)    Part 2.22(a) of the Company Disclosure Schedule identifies all insurance
contracts or policies maintained by, at the expense of or for the benefit of the
Company, including the name of the insurer and the types and amounts of coverage
(collectively, the “Policies”), and the Company has delivered to Purchaser
accurate and complete copies of the Policies identified or required to be
identified on Part 2.22(a) of the Company Disclosure Schedule.  All the Policies
are in full force and effect, all premiums with respect thereto covering all
periods up to the Closing Date have been paid or accrued, and the Company has
not received any notice or other communication regarding any actual or possible
(i) cancellation, invalidation or termination of any Policy or (ii) material
adjustment in the amount of premiums payable with respect to any Policy.  The
coverage provided by the Policies complies with (i) applicable Legal
Requirements and (ii) the requirements that the Company maintain insurance under
all Material Contracts.  The Company has not breached or otherwise failed to
perform in any material respect its obligations under any of the Policies nor
has the Company received any adverse notice from any of the insurers party to
the Policies with respect to any alleged breach or failure in connection with
any of the Policies which remains outstanding at Closing.  Since January 1,
2007, the Company has not been refused any insurance with respect to its assets
or operations, nor has coverage ever been limited by any insurance carrier to
which the Company has applied for any Policy or with which the Company has
carried a Policy.  The Company is, and has at all times been, in compliance with
all surety bond requirements of Governmental Authorizations held by the Company
or otherwise set forth in applicable Legal Requirements or Contracts.
 
(b)    Set forth in Part 2.22(b) of the Company Disclosure Schedule is a list of
all claims which have been made by the Company since January 1, 2008 under any
worker’s compensation, general liability, property or other insurance policy
applicable to the Company or any of its properties.  Such claim information
includes the following information with respect to each accident, loss or other
event:  (i) the identity of the claimant; (ii) the date of the occurrence;
(iii) the status as of the date hereof and (iv) the amounts paid or recovered to
date.  Except as set forth in Part 2.22(b) of the Company Disclosure Schedule,
the Company has not received written notification of pending and, to the
Knowledge of the Company, there are no threatened claims under any insurance
policy, and the Company has not received any notice or other communication
regarding any actual or possible rejection of any pending claim under any
insurance policy.
 
2.23         Related Party Transactions.  Save for the Protection House Lease
described in Part 2.23 of the Company Disclosure Schedule, no Related Party has,
and no Related Party has had at any time since January 1, 2006, any direct or
indirect interest in any material asset used in or otherwise relating to the
business of the Company.  No Related Party is indebted to the Company.  Since
January 1, 2006, no Related Party has entered into, or has had any direct or
indirect financial interest in, any Material Contract, transaction or business
dealing involving the Company.  To the Knowledge of the Company, no Related
Party is competing, or has competed at any time since January 1, 2007, directly
or indirectly, with the Company.  No Related Party has any claim or right
against the Company (other than rights to receive compensation for services
performed as an Employee).
 
34

--------------------------------------------------------------------------------


2.24         Legal Proceedings; Orders.
 
(a)    Except as set forth in Part 2.24(a) of the Company Disclosure
Schedule,  (i) the Company has not received written notification of pending
Legal Proceeding, and to the Knowledge of the Company, no Person has threatened
to commence any Legal Proceeding (A) against, affecting or which involves the
Company or any of the assets owned by the Company, any Person whose liability
the Company has or may have retained or assumed, either contractually or by
operation of law or any of the directors, officers, employees or equity holders
of the Company with respect to their activities as such, any Plan or the assets
of any Plan; or (B) that challenges, or that may have the effect of preventing,
delaying, making illegal or otherwise interfering with, the Transactions or (ii)
the Company has not received written notification of pending and, to the
Knowledge of the Company, there are no threatened Legal Proceeding against,
affecting or which involves any assets used or controlled by the Company.  To
the Knowledge of the Company, no event has occurred and no claim or dispute
exists that will, or that would reasonably be expected to, give rise to or serve
as a basis for the commencement of any such Legal Proceeding.
 
(b)    Except as set forth in Part 2.24(a) of the Company Disclosure Schedule,
no Legal Proceeding since January 8, 2003, have been commenced by or has the
Company since January 8, 2003 received written notification of any pending Legal
Proceeding against the Company that has not been fully adjudicated or settled
prior to the date of this Agreement without liability to the Company that is
likely to be incurred after the date of this Agreement.  The Company has
delivered to Purchaser accurate and complete copies of all pleadings,
correspondence and other written materials to which the Company has access and
that relate to any Legal Proceeding identified in the Company Disclosure
Schedule.
 
(c)    There is no Order to which the Company, or any of the assets owned or
used by it, is subject.  To the Knowledge of the Company, no officer or other
employee of the Company is subject to any Order that prohibits such officer or
other employee from engaging in or continuing any conduct, activity or practice
relating to the Company’s business.  To the Knowledge of the Company, there is
no proposed Order that, if issued or otherwise put into effect, (i) could have a
Company Material Adverse Effect or (ii) could have the effect of preventing,
delaying, making illegal or otherwise interfering with the Transactions.
 
2.25         Insolvency.  Neither the Company nor Personal Protection Systems:
 
(a)    (i) is insolvent or unable to pay its debts within the meaning of the
Insolvency Act 1986 or any other insolvency legislation applicable to the
company concerned; and (ii) has stopped paying its debts as they fall due.
 
(b)    No step has been taken to initiate any process by or under which:  (i)
the ability of the creditors of the Company or Personal Protection Systems to
take any action to enforce their debts is suspended, restricted or prevented, or
(ii) some or all of the creditors of the Company or Personal Protection Systems
accept, by agreement or in pursuance of a court order, an amount less than the
sums owing to them in satisfaction of those sums with a view to preventing the
dissolution of the Company or Personal Protection Systems, or (iii) a person is
appointed to manage the affairs, business and assets of the Company or Personal
Protection Systems on behalf of the Company’s or Personal Protection Systems’
creditors, or (iv) the holder of a charge over the Company’s assets or over any
of Personal Protection Systems’ assets is appointed to control the business and
assets of the Company or Personal Protection Systems.
 
35

--------------------------------------------------------------------------------


(c)    In relation to the Company and Personal Protection Systems:  (i) no
administrator has been appointed, (ii) no documents have been filed with the
court for the appointment of an administrator, and (iii) no notice of an
intention  to appoint an administrator has been given by the relevant company,
its directors or by a qualifying floating charge holder (as defined in paragraph
14 of Schedule B1 to the Insolvency Act 1986).
 
(d)    No process has been initiated which could lead to the Company or Personal
Protection Systems being dissolved and its assets being distributed among the
relevant company’s creditors, shareholders or other contributors.
 
(e)     No distress, execution or other process has been levied on an asset of
the Company or Personal Protection Systems.
 
2.26     Finder’s Fee; Transaction Costs.  Other than as set forth in Part 2.26
of the Company Disclosure Schedule, no broker, finder or investment banker is
entitled to any brokerage, finder’s or other fee or commission in connection
with the Transactions based upon arrangements made by or on behalf of the
Company or any of the Sellers or the Neil Bruce Copp Shareholder.
 
2.27     Shareholder Agreements.  There is no actual or contingent liability of
the Company arising directly or indirectly out of the Shareholders Agreement
dated January 8, 2003 entered into between Stephen Nobbs, Mark Whitcher,
Kimbells LLP, Neil Bruce Copp and the Company or any documents entered into in
connection with that transaction, including, without limitation, the Debentures,
Investor Loan Agreement, Mr. Nobbs Loan Agreement or Acquisition Documentation
(as defined therein).
 
2.28     Certain Payments.  Neither the Company, nor, to the Company’s
Knowledge, any Representative or other Person associated with or acting for or
on behalf of the Company, has at any time, directly or indirectly:
 
(a)    used any corporate funds (i) to make any unlawful political contribution
or gift or for any other unlawful purpose relating to any political activity,
(ii) to make any unlawful payment to any governmental official or employee or
(iii) to establish or maintain any unlawful or unrecorded fund or account of any
nature;
 
(b)    made any false or fictitious entry, or failed to make any entry that
should have been made, in any of the books of account or other records of the
Company;
 
(c)    made any unlawful payoff, influence payment, bribe, rebate, kickback or
unlawful payment to any Person;
 
(d)    performed any favor or used corporate funds in giving any gift which was
not deductible for income tax purposes;
 
(e)    made any payment (whether or not lawful) to any Person, or provided
(whether lawfully or unlawfully) any favor or anything of value (whether in the
form of property or services, or in any other form) to any Person, for the
purpose of obtaining or paying for (i) favorable treatment in securing business,
or (ii) any other special concession; or
 
36

--------------------------------------------------------------------------------


(f)    agreed, committed, offered or attempted to take any of the actions
described in clauses (a) through (e) of this Article 2.28.
 
ARTICLE 3.
 
WARRANTIES OF THE SELLERS AND THE NEIL BRUCE COPP SHAREHOLDER
 
Each Seller and the Neil Bruce Copp Shareholder, severally and separately and in
respect of their own acts and omissions only (and not those of any other party),
warrants on its own behalf only, as of the Closing Date, to and for the benefit
of the Purchaser, as follows (save that Whitcher is the only Seller that is
providing the warranty in Article 3.7 and the Kimbells Shareholders are not
giving the warranty in Article 3.6):
 
3.1   Authority; Binding Nature of Agreement. Such Seller or the Neil Bruce Copp
Shareholder, as the case may be, has all requisite power and authority and the
capacity to execute and deliver (or procure the delivery of) this Agreement and
any Related Agreement to which it is a party, to consummate the transactions
contemplated hereby and thereby and to take all other actions required to be
taken by it pursuant to the provisions hereof and thereof.  The execution,
delivery and performance of this Agreement and any Related Agreement to which it
is a party and the consummation of the transactions contemplated hereby and
thereby have been duly authorized by all necessary corporate or other action on
the part of  such Seller  or the Neil Bruce Copp Shareholder, as the case may
be, and no other action on the part of the Seller or the Neil Bruce Copp
Shareholder, as the case may be, is necessary to authorize the execution,
delivery and performance by  such Seller or the Neil Bruce Copp Shareholder, as
the case may be, of this Agreement and any Related Agreement  or to consummate
the transactions contemplated hereby and thereby. This Agreement has been duly
executed and delivered by  such Seller  or the Neil Bruce Copp Shareholder as
the case may be.  This Agreement and any Related Agreement to which  such Seller
or the Neil Bruce Copp Shareholder, as the case may be, is a party constitutes
(assuming due and valid authorization, execution and delivery hereof and thereof
by the other parties hereto and thereto, if any) the valid and binding
obligation of  such Seller or the Neil Bruce Copp Shareholder, as the case may
be, enforceable against  such Seller or the Neil Bruce Copp Shareholder, as the
case may be, in accordance with their respective terms, except as such
enforcement may be limited by any bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or similar laws affecting creditors’ rights and
remedies generally and by general principles of equity, regardless of whether
enforcement is sought in a proceeding at law or in equity.
 
3.2   Ownership and Transfer of the Shares.  Such Seller  or the Neil Bruce Copp
Shareholder, as the case may be, is, in respect of the Shares as set forth
opposite their name on Part 2.3(a) of the Company Disclosure Schedule, (a) the
legal and beneficial owner of those Shares with full authority to transfer the
legal and beneficial interest in the Shares or (b) the beneficial owner of those
Shares and has the power to procure the transfer of those Shares by the legal
owner or (c) in the case of the Neil Bruce Copp Shareholder is the legal owner
of those Shares with full authority to transfer legal title to those Shares of,
in each case, free and clear of any and all Encumbrances.   Such Seller  or the
Neil Bruce Copp Shareholder, as the case may be, has the power, authority and
capacity to sell, transfer, assign and deliver (or to procure such sale,
transfer, assignment and delivery of) such Shares as provided in this Agreement,
and such delivery will convey to Purchaser title to such Shares, free and clear
of any and all Encumbrances.  The assignments, endorsements, powers and other
instruments of transfer delivered by each of Seller and the Neil Bruce Copp
Shareholder (or their respective authorized agents) at the Closing will be
sufficient to transfer to the Purchaser such Seller’s or the Neil Bruce Copp
Shareholder’s entire right, title and interest, legal and beneficial, in such
Shares. No Seller or the Neil Bruce Copp Shareholder is a resident or citizen of
the United States.
 
37

--------------------------------------------------------------------------------


3.3   Non-Contravention; Consents.  The execution, delivery and performance of
this Agreement and the Related Agreements and the consummation of the
transactions contemplated hereby and thereby do not, directly or indirectly
(with or without notice or lapse of time):
 
(a)    contravene, conflict with or result in a material violation of any Legal
Requirement or any Order, writ, injunction, judgment or decree to which such
Seller or the Neil Bruce Copp Shareholder, as the case may be, or any of the
assets owned, used or controlled by such Seller or the Neil Bruce Copp
Shareholder, as the case may be, (including the Shares) is subject.
 
(b)    such Seller or the Neil Bruce Copp Shareholder, as the case may be, is
not required to obtain the Consent of, make any filing with or provide any
notification to, any Person or Governmental Body in connection with the
execution and delivery by such Seller or the Neil Bruce Copp Shareholder, as the
case may be, of this Agreement, the performance by such Seller or the Neil Bruce
Copp Shareholder, as the case may be, of its covenants and agreements under this
Agreement and the consummation by such Seller or the Neil Bruce Copp
Shareholder, as the case may be, of the transactions contemplated hereby.
 
3.4   No Other Agreements.  Such Seller or the Neil Bruce Copp Shareholder, as
the case may be, does not have any legal obligation, absolute or contingent, to
any other Person to sell or otherwise transfer Shares (other than pursuant to
this Agreement) and is not subject to any voting agreement with respect to a
change of control of the Company or a right of first refusal related to the
Shares.
 
3.5   Litigation. Each of the Sellers and the Neil Bruce Copp Shareholder have
not received any written notification of any action, claim, suit, proceeding or
investigation pending and, to such Seller’s or the Neil Bruce Copp
Shareholder’s, as the case may be, Knowledge, there is no such matter threatened
against or affecting such Seller or the Neil Bruce Copp Shareholder, as the case
may be, or the Shares, in each case before any court or Governmental Body, that
would reasonably be expected to affect the ability of such Seller or the Neil
Bruce Copp Shareholder, as the case may be, to sell and transfer the Shares set
forth opposite their name on Part 2.3(a) of the Company Disclosure Schedule or
otherwise to consummate the transactions contemplated by this Agreement at the
Closing.
 
3.6   Finder’s Fees.  No arrangement has been made by or on behalf of such
Seller or the Neil Bruce Copp Shareholder (as the case may be) entitling any
broker, finder, or investment banker to any brokerage, finder’s or other fee or
commission in connection with the Transactions except as set forth in the
Schedule of Company Transaction Costs.
 
38

--------------------------------------------------------------------------------


3.7   Securities Representations.  Whitcher hereby warrants that he is acquiring
shares of Versar common stock as a portion of the Purchase Price for his own
account for investment and not with a view to resell or in connection with, any
distribution thereof, nor with any present intention of distributing or selling
the same.  He has carefully reviewed the publicly available information
regarding Versar made available to him, has made detailed inquiry concerning
Versar and its business, and has received any and all written information which
he has requested and has received answers to his satisfaction of all inquiries
made by him.  He has sufficient knowledge and experience in finance and business
that he is capable of evaluating the risks and merits of his investments in
Versar and is able to financially bear the risks thereof.  He acknowledges and
agrees that the shares of Versar common stock issuable as a portion of the
Purchase Price are “restricted securities” as defined in Rule 144 promulgated
under the Securities Act as in effect from time to time and must be held
indefinitely unless they are subsequently registered under the Securities Act or
an exemption from such registration is available.  He has been advised or is
aware of the provisions of Rule 144 which permit limited resales of shares
purchased in a private placement subject to satisfaction of certain conditions,
including, among other things, the availability of certain current public
information about the Company, the resales occurring following the required
holding period under Rule 144 and the number of shares being sold during any
three-month period not exceeding specified limitations.
 
ARTICLE 4.
 
WARRANTIES OF PURCHASER AND VERSAR
 
Purchaser and Versar, jointly and severally, warrant to the Company and each of
the Sellers and the Neil Bruce Copp Shareholder, as of the Closing Date, as
follows:
 
4.1   Corporate Existence and Power.  Purchaser is a private limited company
duly organized and validly existing under the laws of England and Wales.  Versar
is a corporation duly organized, validly existing and in good standing under the
laws of the State of Delaware.  Each of Purchaser and Versar has all necessary
power and authority to carry on its business in the manner in which its business
is currently being conducted and is duly qualified to do business and is in good
standing in each jurisdiction in which the conduct of its business or the
ownership or leasing of its properties requires such qualification, except where
the failure to be so qualified would not have a material adverse effect on
Purchaser’s or Versar’s ability to complete the Transactions.
 
4.2   Authority; Binding Nature of Agreement.  Each of Purchaser and Versar has
all right, power and authority to execute and deliver this Agreement and any
Related Agreements to which it is a party, to consummate the transactions
contemplated hereby and thereby and to take all other actions required to be
taken by it pursuant to the provisions hereof and thereof.  The execution,
delivery and performance by each of Purchaser and Versar of this Agreement and
each Related Agreement to which it is a party and the consummation of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary action on the part of Purchaser and Versar, as applicable, and no
other action on the part of Purchaser or Versar is necessary to authorize the
execution, delivery and performance by Purchaser or Versar of this Agreement or
any Related Agreement to which it is a party and to consummate the transactions
contemplated hereby and thereby. This Agreement has been duly executed and
delivered by each of Purchaser and Versar.  This Agreement constitutes and, upon
execution and delivery thereof by Purchaser and Versar, each Related Agreement
to which either or both or them is a party will constitute (assuming due and
valid authorization, execution and delivery hereof and thereof by the other
parties hereto and thereto, if any) the legal, valid and binding obligation of
Purchaser and/or Versar, as applicable, enforceable against Purchaser and/or
Versar, as applicable, in accordance with its terms, except as such enforcement
may be limited by any bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or similar laws affecting creditors’ rights and
remedies generally and by general principles of equity, regardless of whether
enforcement is sought in a proceeding at law or in equity.
 
39

--------------------------------------------------------------------------------


4.3   Non-Contravention; Consents.  The execution, delivery and performance by
Purchaser and Versar of this Agreement and of each Related Agreement to which
either is a party or both of them are parties and the consummation of the
transactions contemplated hereby and thereby by Purchaser and Versar do not,
directly or indirectly (without notice or lapse of time):
 
(a)   contravene, conflict with or result in a violation of any of the terms,
conditions or provisions of their respective organizational documents; or
 
(b)   contravene, conflict with or result in a violation of any Order, writ,
injunction, judgment or decree to which Purchaser or any of the assets owned,
used or controlled by Purchaser or Versar is subject or, to the Knowledge of
Purchaser and/or Versar, as applicable, give any Governmental Body or other
Person the right to challenge any of the transactions contemplated by this
Agreement or any of the Related Agreements or to exercise any remedy or obtain
any relief under, any Legal Requirement.
 
4.4   Compliance with Legal Requirements.  Purchaser and Versar each has
complied with all applicable Legal Requirements and Orders in connection with
the execution, delivery and performance of this Agreement and any Related
Agreements to which it is a party and the consummation of the transactions
contemplated hereby and thereby.  No filing with, notice to or consent from any
Person (other than the parties hereto) is required in connection with the
execution, delivery or performance of this Agreement or any of the Related
Agreements by Purchaser and Versar or either of them or the consummation of the
transactions contemplated hereby and thereby by Purchaser and Versar or either
of them.
 
ARTICLE 5.
 
VERSAR GUARANTEE OF PURCHASER OBLIGATIONS
 
5.1   Guarantee of Purchaser Obligations.  Purchaser is a direct subsidiary of
Versar, and Versar acknowledges that it will derive substantial benefit from the
Transactions. As consideration for the Sellers and the Neil Bruce Copp
Shareholder entering into this Agreement and the Related Agreements and for the
Sellers and the Neil Bruce Copp Shareholder consummation of the Transactions,
Versar irrevocably and  unconditionally guarantees the due and punctual payment
as, when and if due, of all sums payable at Closing and under (a) the Seller
Notes, on the terms and subject to the conditions set forth in Article 1.4
hereof, (b) the Contingent Consideration, on the terms and subject to the
conditions set forth in Article 1.6 hereof, (c) the purchase price adjustment
provisions in Article 1.8 and (d) the performance of Purchaser’s obligations
pursuant to this Agreement (collectively, the “Guaranteed Obligations”);
provided, that the holders of the Seller Notes and recipients of the Contingent
Consideration to whose benefit the guarantee pursuant to this Article 5.1 inures
(each, a “Guaranteed Party”) shall only if the Guaranteed Obligations are not
satisfied by the Purchaser within ten (10) Business Days demand payment of or
assert a claim against Versar under this Article 5.1. The guarantee set forth in
this Article 5.1 may only be enforced on the terms set forth herein and nothing
set forth in this Article 5.1 shall confer or give or shall be construed to
confer or give to any Person other than the Guaranteed Parties any rights or
remedies against any Person other than the rights of the Guaranteed Parties
against Versar as expressly set forth herein. Subject to the terms of Article
8.5, to the extent any Guaranteed Obligations, as to which no dispute as to
entitlement or amount exists pursuant to the terms of this Agreement, are not
paid within three (3) Business Days of demand by the Guaranteed Party pursuant
to this Article 5.1, such Guaranteed Obligations shall bear penalty interest at
a rate of 5.0% above LIBOR.
 
40

--------------------------------------------------------------------------------


ARTICLE 6.
 
COVENANTS OF THE PARTIES
 
6.1   Confidentiality; Non-competition
 
(a)    Each Seller (excluding the Kimbells Shareholders) and the Neil Bruce Copp
Shareholder, severally and in respect of themselves only covenant, that each of
them shall hold in confidence at all times following the date hereof all
Confidential Information and shall not disclose, publish or make use of
Confidential Information at any time following the date hereof without the prior
written consent of the Purchaser; provided, however, that each Seller and the
Neil Bruce Copp Shareholder may furnish such portion (and only such portion) of
the Confidential Information as such Seller or the Neil Bruce Copp Shareholder
reasonably determines it is legally obligated to disclose if:  (i) it receives a
request to disclose all or any part of the Confidential Information due to a
Legal Requirement; (ii) to the extent not inconsistent with such request, it
notifies the Purchaser of the existence, terms and circumstances surrounding
such request and will provide any information within its possession to enable
the Purchaser to take steps available under applicable law to resist or narrow
such request; (iii) disclosure of such Confidential Information is required to
prevent such Seller or the Neil Bruce Copp Shareholder from being held in
contempt or becoming subject to any other penalty under applicable law.
 
(b)    Each Seller (excluding the Kimbells Shareholders) severally and in
respect of themselves only, hereby acknowledges that (A) the Company conducts
its Business and/or has current plans to expand its Business throughout the
Territory, (B) to protect adequately the interest of the Purchaser in the
business and goodwill of the Company, it is essential that any noncompetition
covenant with respect thereto cover all of the Business currently conducted by
the Company and the entire Territory and (C) the consideration paid to such
Seller takes into account and adequately compensates such Seller for the
restrictions and restraints imposed by this Article 6.1.  Each Seller (excluding
the Kimbells Shareholders) severally and in respect of themselves only agrees,
that they shall not, for a period of three years following the Closing (the
“Noncompete Period”), in any manner, either directly, indirectly, individually,
in partnership, jointly or in conjunction with any Person, (A) engage in the
Business currently conducted by the Company within the Territory, or (B) have an
equity or profit interest in, advise or render services (of an executive,
marketing, manufacturing, research and development, administrative, financial,
consulting or other nature) or lend money to any Person that engages in such
Business within the Territory.
 
41

--------------------------------------------------------------------------------


(c)    Each Seller (excluding the Kimbells Shareholders) severally and in
respect of themselves only agrees, that they shall not, during the Noncompete
Period, in any manner, directly, indirectly, individually, in partnership,
jointly or in conjunction with any Person: (i) (A) recruit or solicit or attempt
to recruit or solicit, on any of their behalves or on behalf of any other
Person, any employee of the Company thereof, (B) encourage any Person (other
than the Purchaser or the Purchaser Party) to recruit or solicit any employee of
the Company, or (C) otherwise encourage any employee of the Company thereof to
discontinue his or her employment by the Company, (ii) solicit any customer of
the Company who is or has been a customer on or prior to the Closing Date for
the purpose of providing, distributing or selling products or services similar
to those sold or provided by the Company; or (iii) persuade or attempt to
persuade any customer or supplier of the Company to terminate or modify such
customer’s or supplier’s relationship with the Company.
 
(d)    In the event a judicial or arbitral determination is made that any
provision of this Article 6.4 constitutes an unreasonable or otherwise
unenforceable restriction against the Sellers, the provisions of this Article
6.1 shall be rendered void only to the extent that such judicial or arbitral
determination finds such provisions to be unreasonable or otherwise
unenforceable with respect to the Sellers.  In this regard, any judicial
authority construing this Agreement shall be empowered to sever any portion of
the Territory, any prohibited business activity or any time period from the
coverage of this Article 6.1 and to apply the provisions of this Article 6.1 to
the remaining portion of the Territory, the remaining business activities and
the remaining time period not so severed by such judicial or arbitral
authority.  Moreover, notwithstanding the fact that any provision of this
Article 6.1 is determined not to be specifically enforceable, the Purchaser
shall nevertheless be entitled to recover monetary damages as a result of the
breach of such provision by any Seller.  The time period during which the
prohibitions set forth in this Article 6.1 shall apply shall be tolled and
suspended for a period equal to the aggregate time during which a Seller
violates such prohibitions in any respect.
 
(e)    Any remedy at law for any breach of the provisions contained in this
Article 6.1 shall be inadequate and the Purchaser shall be entitled to
injunctive relief in addition to any other remedy the Purchaser might have
hereunder.
 
6.2   Confidentiality.  The parties acknowledge that the Company and the
Purchaser have previously executed a confidentiality agreement, dated July 21,
2009 (the “Confidentiality Agreement”), which Confidentiality Agreement is
hereby incorporated herein by reference and shall continue in full force and
effect in accordance with its terms.
 
6.3   Public Disclosure.  Save as for the Neil Bruce Copp Shareholder disclosing
the facts and terms of the Transaction to the beneficiaries of the Neil Bruce
Copp’s estate and unless otherwise permitted by this Agreement, the Company, the
Sellers and the Neil Bruce Copp Shareholder shall consult with the Purchaser
before issuing any press release or otherwise making any public statement or
making any other public (or non-confidential) disclosure (whether or not in
response to an inquiry) regarding the terms of this Agreement and the
Transactions, and neither the Company, Sellers nor the Neil Bruce Copp
Shareholder shall issue any such press release or make any such statement or
disclosure without the prior approval of the Purchaser (which approval shall not
be unreasonably withheld or delayed), except as may be required by law or by any
regulatory or governmental body to which a party is subject, including but not
limited to the London Stock Exchange, the Takeover Panel or the UK Listing
Authority.
 
42

--------------------------------------------------------------------------------


6.4   Tax Covenant.  The provisions of Schedule 6.4 (Tax Covenant) apply to and
are incorporated by reference into this Agreement.
 
6.5   Covenant Regarding Costs.  To the extent that Whitcher has Knowledge that
the incurrence of any cost by the Company during the Earn-Out Period would cause
the aggregate administrative and selling and distribution costs of the Company
to exceed the Maximum Costs, Whitcher shall promptly notify Purchaser and shall
seek Purchaser’s prior written consent to incur such cost.
 
ARTICLE 7.
 
CLOSING AND POST CLOSING DELIVERIES
 
7.1   Conditions to Obligations of Purchaser.  The obligations of Purchaser to
effect the Transactions are subject to the following conditions:
 
(a)    Officer’s Certificate.  Purchaser shall have received a certificate,
executed by the Chief Executive Officer of the Company, which shall (i) certify
to and attach a copy of the then-current Certificate of Incorporation of the
Company, issued by the Registrar of Companies for England and Wales and
certified by a director of the Company, (ii) certify to and attach a copy of the
resolutions of the Board and/or the members of the Company, as applicable,
evidencing the adoption and approval of this Agreement and the Transactions,
(iii) certify to and attach a copy of the then-current Memorandum of Association
of the Company, (iv) certify to and attach a copy of the then-current Articles
of Association of the Company, and (v) attach a certificate of good standing
issued by the Registrar of Companies for England and Wales as of a date not more
than five calendar days prior to the Closing Date.
 
(b)    Closing Documentation.  Purchaser shall have received (i) the Estimated
Balance Sheet, (ii) the Closing Indebtedness, (iii) the Schedule of Company
Transaction Costs and (iv) the Closing Certificate.
 
(c)    Shareholder List.  The Company shall have delivered to Purchaser for
review a detailed spreadsheet, in such form as may be reasonably requested by
the Purchaser, setting forth (i) the name and address of each Seller and the
Neil Bruce Copp Shareholder, as well as the number of Company Ordinary Shares
held of record by each such Seller and the Neil Bruce Copp Shareholder, as of
immediately prior to the Closing Date, and (ii) wire transfer instructions or
other means and address of payment for each Seller and the Neil Bruce Copp
Shareholder.
 
43

--------------------------------------------------------------------------------


(d)    Director and Officer Resignations.  Purchaser shall have received a
written resignation from each director and officer of the Company, in a form
reasonably acceptable to the Purchaser, effective as of the Closing Date.
 
(e)    Absence of Liabilities.  Purchaser shall have received evidence that all
Closing Indebtedness and Transaction Costs shall have been satisfied in full (or
payment has been provided for in the Adjustment Statement) and the Company shall
have no further liability or obligation for any such Closing Indebtedness or
Transaction Costs, except as so provided.
 
(f)    Receipt Share Transfer Forms and Certificates. Purchaser shall have
received duly executed stock transfer forms, in such form as is reasonably
satisfactory to the Purchaser, transferring ownership in the Shares to the
Purchaser and certificates for the shares (or indemnitees in respect thereof in
the agreed form).
 
(g)    Required Corporation Action.  Purchasers shall have received evidence
that all necessary corporate and other action of the Sellers, the Neil Bruce
Copp Shareholder and the Company (including action by the Board of Directors of
the Company and shareholders of the Company, as required) shall have been taken.
 
(h)    Company Books.  Purchaser shall have received statutory registers, minute
books, share certificate books, account records and all other books (all duly
written up to but not including the Closing Date) of the Company and Personal
Protection Systems.
 
7.2   Satisfaction of Conditions.  The Purchaser hereby agrees that by executing
this Agreement they have accepted that the Sellers and the Neil Bruce Copp have
fully satisfied all the closing conditions set out in Article 7.1.
 
7.3   Post Closing Obligations Whitcher and Nobbs shall procure that following
Closing Wolanski & Co Trustees Ltd enter into the Lease Deed of Variation in the
form agreed immediately prior to Closing.
 
ARTICLE 8.
 
RECOURSE FOR DAMAGES
 
8.1   Survival.  All of the warranties (including those warranties set forth in
Article 2, Article 3 and Article 4) and covenants contained herein or in any
instrument or document delivered or to be delivered pursuant to this Agreement,
and the rights of the Sellers, the Neil Bruce Copp Shareholder, the Company and
the Purchaser to recover for damages incurred by them, as set forth in this
Article 8, shall survive the execution of this Agreement and the Closing Date
notwithstanding any investigation heretofore or hereafter made by or on behalf
of any party hereto or any Knowledge of facts determined or determinable by any
party hereto and shall continue until, and all claims with respect thereto shall
be made on or prior to September 4, 2011, except for (a) the warranties set
forth in (i) Article 2.3 (Capitalization), Article 3.1 (Authority and Binding
Nature of Agreement) and Article 3.2 (Ownership and Transfer of Shares), Article
4 (Warranties of Purchaser and Versar) and Article 5 (Versar Guarantee of
Purchaser Obligations) which shall survive indefinitely, (ii) the Tax Warranties
and the Tax Covenant, which shall survive until the seventh anniversary of the
Closing Date; (b) warranties, covenants and other matters for which notice of a
claim for recovery has been given in accordance with this Agreement as of the
end of the applicable period referred to above, in which event such warranties,
covenants and other matters that serve as the basis for such claim shall survive
until the final disposition of such claim; (c) covenants to be performed after
the Closing Date, which shall survive until performed in accordance with their
respective terms and (d) claims relating to fraud, which shall survive
indefinitely.
 
44

--------------------------------------------------------------------------------


           For the avoidance of doubt there shall be no inference that by the
Company giving warranties under this Agreement such warranties are deemed to
given by any shareholder, employee, officer, agent, representative or advisor of
the Company.
 
8.2   Recovery by Purchaser Parties.
 
(a)    In the event a Purchaser Party suffers or incurs or otherwise becomes
subject to any Damages which arise from or as a result of:
 
(i)   any inaccuracy in or breach of any warranty of the Company and such
warranty being given by Nobbs and Whitcher set forth in Article 2 of this
Agreement;
 
(ii)    any breach of any covenant given by the Company (in each case as to
which Nobbs and Whitcher shall have responsibility) in Article 6 of this
Agreement;
 
(iii)    any unpaid Transaction Costs and other Closing Indebtedness, without
duplication, that was not paid prior to the Closing Date, unless it has been
provided for in the Adjustment Statement;
 
(iv)   any liability or obligation of the Company pursuant to the Tax Covenant
in accordance with the provisions thereof;
 
(v)    Damages related to the matters described on Schedule 8.2(v) hereof, which
is incorporated herein by reference;
 
(vi)   all demands, assessments, judgments, costs and reasonable legal and other
expenses arising from, or in connection with, any action, suit, proceeding or
claim incident to any of the foregoing,
 
subject to the provisions of this Article 8, such Purchaser Party shall be fully
indemnified, defended and held harmless by Whitcher and Nobbs, jointly and
severally, from, against, and in respect of any and all such Damages, on a GBP£1
for GBP£1 basis, and the Purchaser and Versar shall have the right to set off
the amount of any such Damages to the extent such setoff satisfies the amount of
Damages owed pursuant to Article 8.5, and shall be entitled to additional
payment from Whitcher and Nobbs with respect to any excess of such Damages (but
subject always to the limitations set forth in this Article 8).
 
(b)    In the event a Purchaser Party suffers or incurs or otherwise becomes
subject to any Damages which arise from or as a result of:
 
45

--------------------------------------------------------------------------------


(i)   any inaccuracy in or breach of any warranty of a Seller or the Neil Bruce
Copp Shareholder, as the case may be, set forth in Article 3 of this Agreement
 
(ii)    any breach of the covenant given by each Seller or the Neil Bruce Copp
Shareholder, as the case may be, contained in Article 6 of this Agreement,
 
subject to this Article 8, such Purchaser Party shall be indemnified, defended
and held harmless from, against, and in respect of, any and all such Damages, on
a GBP£1 for GBP£1 basis, by the Seller or the Neil Bruce Copp Shareholder who
provided such inaccuracy or breached such warranty, covenant or obligation, and
the Purchaser and Versar shall have the right to setoff the amount of any such
Damages to the extent such setoff satisfies the amount of Damages owed pursuant
to Article 8.5, and shall be entitled to additional payment from such Seller or
the Neil Bruce Copp Shareholder with respect to any excess of such Damages (but
subject always to the limitations set forth in this Article 8).
 
8.3   Recovery by Seller and the Neil Bruce Copp Shareholder.  In the event a
Seller or the Neil Bruce Copp Shareholder suffers or incurs or otherwise become
subject to any Damages which arise from or as a result of:
 
(i)   any inaccuracy or breach of any warranty of the Purchaser or Versar set
forth in Article 4 of this Agreement; and
 
(ii)    any breach of any covenant or obligation of Purchaser or Versar
contained in this Agreement,
 
such Seller or the Neil Bruce Copp Shareholder shall be indemnified, defended
and held harmless from, against, and in respect of, any and all such Damages, on
a GBP£1 for GBP£1 basis, by the Purchaser and Versar (but subject always to the
limitations set forth in this Article 8).
 
8.4   Basket; Limitation on Liability.
 
(a)    The Purchaser Parties shall not be entitled to recovery for Damages
arising under Sections 8.2(a)(i), (ii), (iv), (v) and (vi) or Sections 8.2(b)(i)
and (ii), until the aggregate amount of all Damages suffered by the Purchaser
Parties, exceeds GBP£65,000 (the “Basket”), in which case the Purchaser Parties
shall be entitled to recover for the aggregate amount of all Damages suffered.
From and after such time as the amount of the Basket has been exceeded, the
Purchaser Parties shall be entitled to recover additional Damages to the extent
such Damages equal at least GBP£15,000 in the aggregate. For the avoidance of
doubt, Damages suffered by the Purchaser Parties pursuant to Sections
8.2(a)(iii) relating to a breach of the Title Warranties shall not be subject to
the Basket or any limitation on the size of individual claims, and the Purchaser
Parties shall be entitled to recover for the aggregate amount of such Damages.
 
46

--------------------------------------------------------------------------------


(b)    Notwithstanding anything contained in this Agreement to the contrary, the
aggregate maximum amount that the Purchaser Parties shall be entitled to recover
(including by offset) in respect of Damages under this Agreement (including this
Article 8), the Related Agreements and under all other theories of liability
(including all costs and interest), shall not exceed in the case of any Damages
which arise from or as a result of or are, directly or indirectly, related to or
in connection with Sections 8.2(a)(i), (ii), (iv), (v) and (vi) or Sections
8.2(b)(i) and (ii) (excluding any inaccuracy in or breach of a warranty set
forth in the Title Warranties, as to which such the maximum amount the Purchaser
Parties shall be entitled to recover (including by offset) shall not exceed 100%
of the consideration payable to such Seller or the Neil Bruce Copp Shareholder,
as the case may be, who breached such warranty, or situations of fraud, as to
which there shall be no limit), an aggregate amount from each Seller or the Neil
Bruce Copp Shareholder, as the case may be, making payment for such
indemnification not to exceed 33% of the consideration payable to such Seller or
the Neil Bruce Copp Shareholder, as the case may be, giving the indemnity and
warranty.
 
8.5   Offset Against Seller Notes and Contingent Consideration.
 
(a)    In the event the Purchaser or Versar shall suffer any Damages for which
such Purchaser Party is entitled to recovery under this Article 8, such
Purchaser Party shall, subject to compliance with the procedures set forth in
Article 8.6 and Article 8.7, set off an amount equal to such Damages first by
offsetting an amount equal to the aggregate amount of such Damages (converted
into U.S. dollars as set forth below) against the total principal and accrued
interest outstanding under the Claim Recipient’s Seller Notes only (such
reduction to be applied to the outstanding principal amount and accrued but
unpaid interest thereon which is next due for payment),, and, second, subject to
Article 8.5(b), to the extent such Purchaser Party is entitled to recovery for
such Damages from Whitcher and Nobbs, from any Contingent Consideration that
becomes payable pursuant to Article 1.7.  Purchaser Party shall not be entitled
to set off more than once for the same Damages. To the extent the Purchaser
Party’s right to recover arises pursuant to the terms of this agreement, any
such offset shall be made solely from the principal and accrued interest
outstanding under the Seller Note held by the Seller or the Neil Bruce Copp
Shareholder whose breach gave rise to such recovery, as applicable. Damages to
be offset against the outstanding balances under the Claim Recipient’s Seller
Notes shall be converted into U.S. dollars, if necessary, using the same
exchange rate applied to the amount paid by the Purchaser to the Sellers and the
Neil Bruce Copp Shareholder at Closing. To the extent that the above rights of
set off are not sufficient to satisfy the Purchaser’s or Versar’s claim for
Damages, such Purchaser Party shall be entitled to recover for such Damages
directly from the Seller or the Neil Bruce Copp Shareholder giving such
indemnification.
 
(b)    Notwithstanding anything herein or in the Seller Notes to the contrary,
if there is a Claimed Amount or a Contested Amount on the date on which final
payment of the principal amount and accrued interest under the Seller Notes is
due or Whitcher and Nobbs are entitled to payment of any Contingent
Consideration pursuant to Article 1.7 (the “Repayment Date”), the Purchaser
shall be entitled to withhold an amount equal to 100% of any Claimed Amount or
Contested Amount, as applicable (converted into U.S. dollars, if necessary,
using the same exchange rate applied to the amount paid by the Purchaser to the
Sellers and the Neil Bruce Copp Shareholder at Closing), in accordance with
Article 8.5(a) hereof from the payments due to the Claim Recipient (the
“Withheld Amount”); provided that within one (1) Business Day after the
Redemption Date, 100% of the Withheld Amount shall be deposited by the Purchaser
in the Joint Account until the  Claimed Amount or Contested Amount, as
applicable, is finally determined in accordance with the terms set forth in this
Agreement, at which time the whole or part (as applicable) of the Withheld
Amount shall within five (5) Business Days of such determination be either
returned to the Purchaser or paid to the Claim Recipient from whom the amount
was withheld or, in the case of the Contingent Consideration, paid only to
Whitcher and Nobbs, together with any accrued interest thereon less any setoff
that the Purchaser is entitled to make after such determination in accordance
with Article 8.5(a) of this Agreement.
 
47

--------------------------------------------------------------------------------


8.6   Procedure for Recovery of Damages.
 
(a)    If a party hereunder has or claims to have incurred or suffered Damages
for which it is or may be entitled to recovery under this Agreement, such party
(the “Claiming Party”) shall promptly (and no later than 2 Business Days
following the Claiming Party having Knowledge of such claim) deliver a written
claim notice (a “Claim Notice”) to the party or parties hereto from whom
recovery is demanded (the “Claim Recipient”).  Each Claim Notice shall state (i)
that such party believes that there is or has been a breach of a warranty or
covenant contained in this Agreement or that such party is otherwise entitled to
recovery of Damages pursuant to this Article 8, (ii) a reasonably detailed
description of the circumstances supporting the basis for such party’s belief
that there is or has been such a breach or the basis for which such party is so
entitled to recovery of Damages under this Article 8, and (iii) the estimated
amount of Damages such party claims to have so incurred or suffered (the
“Claimed Amount”).
 
(b)    Within thirty (30) days after receipt of a Claim Notice, the Claim
Recipient may deliver to the Claiming Party a written response (the “Response
Notice”) in which the Claim Recipient:  (i) agrees that the Claiming Party is
entitled to the full Claimed Amount; (ii) agrees that the Claiming Party is
entitled to an amount equal to part, but not all, of the Claimed Amount (the
“Agreed Amount”); or (iii) objects to the full Claimed Amount.  Any part of the
Claimed Amount that is not agreed to pursuant to the Response Notice shall be
the “Contested Amount.”  If a Response Notice is not received by the Claiming
Party within such 30-day period, then the Claim Recipient shall be conclusively
deemed to have agreed that an amount equal to the full Claimed Amount is due and
payable pursuant to this Article 8.
 
(c)    Following the receipt of a Claim Notice the Claiming Party shall give the
Claim Recipient a right to remedy such breach of the Agreement which is capable
of remedy within twenty five (25) days after receipt of a Claim Notice, but any
such cure shall not relieve the Claim Recipient of its obligations to indemnify
the Claiming Party for any Damages that are not recovered as a result of such
cure.
 
(d)    If the Claim Recipient delivers a Response Notice agreeing to the full
Claimed Amount or an Agreed Amount, such Claimed Amount or Agreed Amount shall
be satisfied in full within ten (10) Business Days of the date of such Response
Notice, including, to the extent applicable and permitted pursuant to this
Agreement, by off set against the outstanding balance under the Seller Notes or
any Contingent Consideration payable.
 
(e)    If the Claim Recipient delivers a Response Notice indicating that there
is a Contested Amount, the Claim Recipient and the Claiming Party shall attempt
in good faith to resolve the dispute related to the Contested Amount.  If the
Claiming Party and the Claim Recipient resolve such dispute, such resolution
shall be binding on the Claim Recipient and such Claiming Party, and the amount
determined pursuant such resolution shall be paid to the Claiming Party within
ten (10) Business Days of resolution to such dispute.
 
48

--------------------------------------------------------------------------------


(f)    If the Claim Recipient and the Claiming Party are unable to resolve the
dispute related to the Contested Amount within thirty (30) days after delivery
of the Response Notice, either the Claim Recipient or the Claiming Party may
demand arbitration of the matter unless the amount of the Damages is at issue in
pending litigation with a third party, in which event arbitration shall not be
commenced until such amount is ascertained or both parties agree to
arbitration.  In the event such dispute is submitted to arbitration as provided
above, then such dispute shall be settled by arbitration conducted by one
arbitrator mutually agreeable to the Claim Recipient and the Claiming Party.  In
the event that, within thirty (30) days after submission of any dispute related
to a Contested Amount to arbitration, the Claim Recipient and the Claiming Party
cannot mutually agree on one arbitrator, then, within fifteen (15) days after
the end of such thirty (30) day period, the Claim Recipient, on the one hand,
and the Claiming Party, on the other hand, shall each select one
arbitrator.  The two arbitrators so selected shall select a third
arbitrator.  Any such arbitration shall be conducted in the English language and
held in London, England, under the rules then in effect of the Chartered
Institute of Arbitrators.
 
(g)    The arbitrators shall (i) determine how all expenses relating to the
arbitration shall be paid, including without limitation, the fees of each
arbitrator and the administrative fee of the Chartered Institute of Arbitrators,
(ii) set a limited time period and establish procedures designed to reduce the
cost and time for discovery while allowing the parties an opportunity (adequate
in the sole judgment of the arbitrator) to discover relevant information about
the subject matter of the dispute, (iii) rule upon motions to compel or limit
discovery, and (iv) have the authority to impose sanctions, including attorneys’
fees and costs, to the same extent as a competent court of law or equity, should
the arbitrator determine that discovery was sought without substantial
justification or that discovery was refused or objected to without substantial
justification.  The decision of the arbitrators as to whether the Contested
Amount is payable by the Claim Recipient and any other matter determined by the
arbitrators shall be final, binding, and conclusive. Such amount shall be
treated as of the full Claimed Amount and shall be satisfied as set forth above.
 
49

--------------------------------------------------------------------------------


8.7   Third Party Claims.  Except as otherwise provided in this Agreement, the
following procedures shall be applicable with respect to recovery for claims
made by third parties (“Third Party Claims”).  After receipt by a Claiming Party
of notice of the commencement of any action or the assertion of any Legal
Proceeding, liability or obligation by a third party (whether by legal process
or otherwise), against which Legal Proceeding, liability or obligation the
Claiming Party is entitled to recover from one or more parties under this
Agreement, the Claiming Party will promptly (and no later than 2 Business Days
following the Claiming Party having Knowledge of such claim) notify the
Purchaser, the Sellers or the Neil Bruce Copp Shareholder against whom recovery
is sought (the “Indemnifying Party”) in writing of the commencement or assertion
thereof and provide a copy of such Third Party Claim, process and all legal
pleadings; provided, however, that any failure by the Claiming Party to so
notify the Indemnifying Party shall not limit any of the Claiming Party’s rights
to recover Damages under this Article 8 (except to the extent such failure
actually prejudices the defence of such Third Party Claim).  The Indemnifying
Party shall have the right, exercisable upon written notice within 10 Business
Days after receipt of such notice, to assume the defence of such action with
counsel of reputable standing unless in such action injunctive or equitable
remedies have been sought therein in respect of the Claiming Party, the
Purchaser or the Company.  The Indemnifying Party and the Claiming Party shall
reasonably cooperate in the defence of such claims.  If the Indemnifying Party
shall assume or participate in the defence of such Third Party Claim as provided
herein, the Claiming Party shall make available to the Indemnifying Party all
relevant records and take such other action and sign such documents as are
necessary to defend such Third Party Claim in a timely manner. If the Claiming
Party shall be required by judgment or a settlement agreement to pay any amount
in respect of any obligation or liability against which the Claiming Party is
entitled to recover under this Agreement, such amount, net of any insurance
proceeds actually recovered (less any amounts reasonably incurred by the
claiming parties in order to secure such recoveries, including any applicable
insurance deductibles), shall be paid by the Indemnifying Party, including by
offset against the outstanding balance under the Indemnifying Parties’ Seller
Notes or any Indemnifying Parties’ Contingent Consideration payable, if
applicable.  No Indemnifying Party, in the defence of any such Third Party
Claim, shall, except with the written consent of the Claiming Party (which
consent shall not be unreasonably withheld or delayed), consent to entry of any
judgment or enter into any settlement which does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such Claiming Party of a
release from all liability with respect to such claim or litigation. In the
event that the Indemnifying Party does not assume the defence of any matter for
which it is entitled to assume such defence as provided above, the Claiming
Party shall have the full right to defend against any such claim or demand, and
shall be entitled to in good faith settle or agree to pay in full such claim or
demand, in its sole discretion; provided, that the Claiming Party may, at its or
their option, seek the consent of the Indemnifying Party to such settlement or
payment (which consent shall not be unreasonably withheld or delayed), and, if
such consent is given, such settlement shall be finally determined to have been
made by the Claiming Party in good faith.
 
50

--------------------------------------------------------------------------------


If the Indemnifying Party shall have assumed the defence of an action pursuant
to this Article 8.7, a Claiming Party shall have the right to participate in the
defence of such action with its own counsel, but the fees and expenses of such
counsel shall be at the expense of the Claiming Party unless (a) the employment
of such counsel shall have been authorized in writing by the Indemnifying Party
in connection with the defence of such action or claim, (b) the Indemnifying
Party shall not have employed counsel in the defence of such action or claim, or
(c) such Claiming Party shall have reasonably concluded on the advice of its
counsel that there may be defences available to it which are contrary to, or
inconsistent with, those available to the Indemnifying Party, thus preventing
the Indemnifying Party’s counsel from adequately representing the Indemnifying
Party and the Claiming Party, in any of which events such fees and expenses of
not more than one additional counsel for the Claiming Party shall be borne by
the Indemnifying Party.
 
8.8   Characterization of Recovery.  The parties agree to treat any recovery of
Damages received by the Purchaser Parties under this Agreement as an adjustment
to the purchase price for Tax purposes, unless otherwise required by applicable
law.
 
8.9   No Contribution.  No Indemnifying Party shall have and shall not exercise
or assert (or attempt to exercise or assert), any right of contribution, right
of recovery or other right or remedy against the Company or any of its officers
or directors in connection with any reimbursement obligation or any other
liability to which such Indemnifying Party may become subject under or in
connection with this Agreement.
 
8.10          Obligations Regarding Mitigation.  The Purchaser Parties shall
attempt to mitigate the amount of Damages to which they shall be entitled
pursuant to this Article 8 by seeking recourse for a reasonable period of time
against any third party from which the Company is entitled to payment with
respect to such Damages, in whole or in part, and by seeking insurance coverage
for any such Damages to the extent that Versar or Purchaser has maintained
insurance relating to such matter and if any sum is so recovered then either the
amount then payable by the Sellers and the Neil Bruce Copp Shareholder (as
applicable) in respect of those Damages shall be reduced by an amount equal to
the sum so recovered or (if any amount shall already have been paid by any of
the Sellers and the Neil Bruce Copp Shareholder (as applicable) in respect of
those Damages) there shall be repaid to the Sellers and the Neil Bruce Copp
Shareholder (as applicable) an amount equal to the amount so recovered or (if
less) the amount of such payment (to the extent not previously repaid by the
Purchaser.
 
8.11          If the Purchaser Parties make a Claim Saving, then either the
amount then payable by the Sellers and the Neil Bruce Copp Shareholder (as
applicable) in respect of any Damages pursuant to this Agreement shall be
reduced by an amount equal to the Claim Saving Amount or (if any amount shall
already have been paid by any of the Sellers and the Neil Bruce Copp Shareholder
(as applicable) in respect of any Damages claimed under this Agreement) there
shall be repaid to the Sellers and the Neil Bruce Copp Shareholder (as
applicable) an amount equal to the Claim Saving Amount or (if less) the amount
of such payment (to the extent not previously repaid by the Purchaser Parties).
 
51

--------------------------------------------------------------------------------


8.12          Limitations.  Notwithstanding anything in this Article 8 to the
contrary, the Sellers and Neil Bruce Copp Shareholder shall have no liability
(or such liability shall be reduced) in respect of any Damages under this
Agreement:
 
(a)    to the extent that Damages are expressly excluded or limited under the
provisions of this Article 8; or
 
(b)    the Purchaser Parties are compensated for any such matter under any other
provision of this Agreement; or
 
(c)    a provision or reserve in respect thereof is made in the Company
Financial Statements or in the statements produced as part of the Post-Closing
Purchase Price Adjustment; or
 
(d)    such Damages arise or is increased as a result of a change in the law or
published administrative or revenue practice or interpretation announced and
coming into force on or after Closing (or any Taxation legislation not in force
at the date of this Agreement) which takes effect retrospectively or the
withdrawal after the date of this Agreement of any published concession or
published general practice previously made by HM Revenue and Customs or other
taxing authority; or
 
(e)    if and to the extent that such Damages occur or are increased as a result
of any increase in the rate of Taxation in force at the date of this Agreement;
or
 
(f)    it would not have arisen but for a change after Closing in the accounting
bases upon which the Company values its assets (other than a change made in
order to comply with GAAP or any applicable Tax Statute); or
 
(g)    if and to the extent that such Damages occur as a result of or is
otherwise attributable to the Purchaser Parties disclaiming after Closing any
part of the benefit of capital or other allowances against Taxation claimed by
the Company on or before the date of this Agreement and disclosed in the Company
Disclosure Schedule; or
 
(h)    if and to the extent that such Damages are attributable to any voluntary
act or omission of or transaction or arrangement carried out by the Purchaser
Party after the date of Closing otherwise than:
 
(i)   in the ordinary course of business (and, for the avoidance of doubt, any
action taken by the Purchaser Party after Closing with the Knowledge that such
action would cause loss to the Purchaser Party and be recoverable under Article
8.2 of this Agreement shall not be considered to have been made “in the ordinary
course of business”); or
 
52

--------------------------------------------------------------------------------


(ii)    pursuant to a legally binding obligation entered into by the Company
prior to Closing; or
 
(i)   if and to the extent that such Damages relate to a liability for Taxation
which would not have arisen but for any winding up or cessation after the
Closing Date of any trade or business carried on by the Company; or
 
(j)   such Damages arise or are increased as a result of a failure or omission
of the Company or Purchaser to make any claim, election, surrender or disclaimer
or give any notice or consent after Closing the making, giving, or doing of
which was taken into account or assumed in the provision or reserve for Tax or
deferred Tax in the Company Financial Statements; or
 
(k)    if and to the extent that there has been a Windfall (to the extent not
previously used in respect of any claim under the Tax Covenant).
 
8.13         For the avoidance of doubt the Purchaser Party shall not be
entitled to recover Damages to the extent it has already made recovery in
respect of the same loss or damage under this Agreement.
 
ARTICLE 9.
 
MISCELLANEOUS PROVISIONS
 
9.1    Further Assurances.  Each party hereto shall execute and cause to be
delivered to each other party hereto such instruments and other documents, and
shall take such other actions, as such other party may reasonably request (on or
after the Closing Date) for the purpose of carrying out or evidencing any of the
transactions contemplated by this Agreement, any of the Related Agreements or
any of the other documents, certificates, etc. executed or delivered in
connection therewith.
 
9.2    Fees and Expenses.  Each party to this Agreement shall bear and pay all
fees, costs and expenses (including legal fees and accounting fees) that have
been incurred or that are incurred by such party in connection with the
transactions contemplated by this Agreement, including all fees, costs and
expenses incurred by such party in connection with or by virtue of (a) the
investigation and review conducted by Purchaser and its Representatives with
respect to the Company’s business (and the furnishing of information to
Purchaser and its Representatives in connection with such investigation and
review), (b) the negotiation, preparation and review of this Agreement
(including the Company Disclosure Schedule), the Related Agreements and all
agreements, certificates, opinions and other instruments and documents delivered
or to be delivered in connection with the transactions contemplated by this
Agreement or the Related Agreements, (c) the preparation and submission of any
filing or notice required to be made or given in connection with any of the
transactions contemplated by this Agreement or the Related Agreements, and the
obtaining of any Consent required to be obtained in connection with any of such
transactions, and (d) the consummation of the Transactions.
 
53

--------------------------------------------------------------------------------


9.3    Amendment.  This Agreement may be amended only by an instrument in
writing signed by the Company, Purchaser and the Sellers and the Neil Bruce Copp
Shareholder at any time.
 
9.4    Waiver; Remedies Cumulative.  The rights and remedies of the parties to
this Agreement are cumulative and not alternative.  Neither any failure nor any
delay by any party in exercising any right, power or privilege under this
Agreement, any of the Related Agreements or any of the documents referred to in
this Agreement will operate as a waiver of such right, power or privilege and no
single or partial exercise of any such right, power or privilege will preclude
any other or further exercise of such right, power or privilege or the exercise
of any other right, power or privilege.  To the maximum extent permitted by
applicable Legal Requirements, (i) no claim or right arising out of this
Agreement, any of the Related Agreements or any of the documents referred to in
this Agreement can be discharged by one party, in whole or in part, by a waiver
or renunciation of the claim or right unless in writing signed by the other
party; (ii) no waiver that may be given by a party will be applicable except in
the specific instance for which it is given; and (iii) no notice to or demand on
one party will be deemed to be a waiver of any obligation of that party or of
the right of the party giving such notice or demand to take further action
without notice or demand as provided in this Agreement or the documents referred
to in this Agreement.
 
9.5    Entire Agreement.  This Agreement and the Related Agreements constitute
the entire agreement among the parties to this Agreement and supersedes all
other prior agreements and understandings, both written and oral, among or
between any of the parties with respect to the subject matter hereof and
thereof. This Article 9.5 shall not exclude any representations made
fraudulently.
 
9.6    Execution of Agreement; Counterparts; Electronic Signatures.
 
(a)    This Agreement may be executed in several counterparts, each of which
shall be deemed an original and all of which shall constitute one and the same
instrument, and shall become effective when counterparts have been signed by
each of the parties and delivered to the other parties; it being understood that
all parties need not sign the same counterparts.
 
9.7    Governing Law and Submission to Jurisdiction; Appointment of Process
Agent:
 
(a)    This Agreement shall be governed by and construed in accordance with the
laws of England and Wales.
 
(b)    The parties irrevocably agree that the courts of England are to have
exclusive jurisdiction to settle any dispute that may arise out of or in
connection with this Agreement and that any proceedings arising out of or in
connection with this Agreement shall be brought in such courts. Each of the
parties hereto irrevocably submits to the exclusive jurisdiction (both subject
matter and personal jurisdiction) of such courts and waives any objection to
proceedings in any such court on the ground of venue or on the ground that
proceedings have been brought in an inconvenient forum.
 
54

--------------------------------------------------------------------------------


(c)    The Purchaser hereby irrevocably appoints the Company, Sherborne Drive,
Tilbrook, Milton Keynes, United Kingdom, MK7 8HX, UK, as its agent to accept
service of process in England in any legal action or proceedings arising out of
this Agreement following the Closing, service upon whom shall be deemed
completed whether or not forwarded to or received by the Purchaser.
 
(d)    If such process agent ceases to be able to act as such or to have an
address in England, each party irrevocably agrees to appoint a new process agent
in England acceptable to the other party and to deliver to the other party
within 14 days a copy of a written acceptance of appointment by the process
agent.
 
9.8    Assignment and Successors.  No party may assign any of its rights or
delegate any of its obligations under this Agreement without the prior written
consent of the other parties, except that Purchaser may assign any of its rights
and delegate any of its obligations under this Agreement to any Purchaser Party
(it being agreed and acknowledged that Versar will continue to guarantee the
performance of such Purchaser Party pursuant to the terms of Article 5, provided
that if such assignee ceases to be a member of the Purchaser’s Group, this
Agreement and the benefits arising under it shall be deemed automatically by
that fact to have been transferred to the Purchaser immediately before the
assignee ceases to be a member of the Purchaser’s Group).  Subject to the
preceding, this Agreement will apply to, be binding in all respects upon and
inure to the benefit of the successors and permitted assigns of the parties.
 
9.9    Parties in Interest.  Except as set forth in Article 8, none of the
provisions of this Agreement is intended to provide any rights or remedies to
any Person other than the parties hereto and their respective successors and
assigns (if any).
 
9.10   Notices.  All notices and other communications required or permitted
hereunder shall be in writing and shall be deemed to have been duly given
(a) upon actual receipt, when delivered by hand, (b) upon receipt of
transmission confirmation, when sent by facsimile, (c) three Business Days after
mailing by prepaid registered or certified mail within the United States,
(d) one Business Day after sending by overnight courier (with postage prepaid
and confirmation requested) within the United States or (e) two Business Days
after sending by international courier (with postage prepaid and confirmation
requested):
 
if to Purchaser:


Versar, Inc.
6850 Versar Center
Springfield, VA 22151
Fax No.:  (703) 642-6850
Attention:  James C. Dobbs, General Counsel


55

--------------------------------------------------------------------------------


with a copy to (which copy shall not constitute notice):


Paul, Hastings, Janofsky & Walker LLP
600 Peachtree Street, N.E.
Suite 2400
Atlanta, GA 30308
Attention:  Elizabeth H. Noe
Fax No.:  (404) 685-5287


if to the Company:


Professional Protection Systems Limited
Sherborne Drive, Tilbrook
Milton Keynes
United Kingdom
MK7 8HX
Fax: __________________
Attention: Mark Whitcher


with a copy to (which copy shall not constitute notice):


Stephen Nobbs
Pinehurst 23
Prospect Lane
Harpenden
Hertfordshire
AL5 2PL
Fax: __________________




If to one or more Sellers or the Neil Bruce Copp Shareholder individually, to
the address set forth for such Seller or the Neil Bruce Copp Shareholder on the
signature page hereto.
 
9.11        Construction; Usage.
 
(a)    Interpretation.  In this Agreement, unless a clear contrary intention
appears:
 
(i)    the singular number includes the plural number and vice versa;
 
56

--------------------------------------------------------------------------------


(ii)    reference to any Person includes such Person’s successors and assigns
but, if applicable, only if such successors and assigns are not prohibited by
this Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity or individually;
 
(iii)    reference to any gender includes each other gender;
 
(iv)   reference to any agreement, document or instrument means such agreement,
document or instrument as amended or modified and in effect from time to time in
accordance with the terms thereof;
 
(v)    reference to any Legal Requirement means such Legal Requirement as
amended, modified, codified, replaced or reenacted, in whole or in part, and in
effect from time to time, including rules and regulations promulgated
thereunder, and reference to any section or other provision of any Legal
Requirement means that provision of such Legal Requirement from time to time in
effect and constituting the substantive amendment, modification, codification,
replacement or reenactment of such section or other provision; provided that the
effect of any such amendment, modification, codification, replacement or
reenactment shall not create any additional liability upon any party to this
Agreement;
 
(vi)    “hereunder,” “hereof,” “hereto,” and words of similar import shall be
deemed references to this Agreement as a whole and not to any particular Article
or other provision hereof;
 
(vii)   “including” means including without limiting the generality of any
description preceding such term; and
 
(viii)         references to documents, instruments or agreements shall be
deemed to refer as well to all addenda, exhibits, schedules or amendments
thereto.
 
(b)    Legal Representation of the Parties.  This Agreement was negotiated by
the parties with the benefit of legal representation.
 
(c)   Headings.  The headings contained in this Agreement are for the
convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.
 
9.12         Enforcement of Agreement. The parties acknowledge and agree that
each of them would be irreparably damaged if any of the provisions of this
Agreement are not performed in accordance with their specific terms and that any
breach of this Agreement could not be adequately compensated in all cases by
monetary damages alone.  Accordingly, in addition to any other right or remedy
to which any party may be entitled, at law or in equity, it shall be entitled to
enforce any provision of this Agreement by a decree of specific performance and
temporary, preliminary and permanent injunctive relief to prevent breaches or
threatened breaches of any of the provisions of this Agreement, without posting
any bond or other undertaking.
 
9.13         Severability.  If any provision of this Agreement is held invalid
or unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect.  Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.
 
57

--------------------------------------------------------------------------------


The parties hereto have caused this Agreement to be executed and delivered as of
the date first set forth above.
 

 
PURCHASER:
 
GEOI 1 Limited
         
 
By:
/s/ Michael T. Abram    
Name:  Michael T. Abram
Title:  Director
 


 

 
VERSAR:
 
Versar, Inc.
         
 
By:
/s/ James Charles Dobbs     Name:James Charles Dobbs
Title:Senior Vice President  

 
 

 
COMPANY
Professional Protection Systems Limited
         
 
By:
/s/ Mark Whitcher     Name:  Mark Whitcher
Title: Managing Director  

 
1

--------------------------------------------------------------------------------


 

 
SELLERS:
 
         
 
By:
/s/ Stephen Nobbs       Name: Stephen Nobbs  

 
 
Pinehurst 23
Prospect Lane
Harpenden
Hertfordshire
AL5 2PL
Fax: __________________
 
 
 
By:
/s/ Mark Whitcher       Name:  Mark Whitcher  

 
 
9 Slindon Close
Clanfield
Hampshire
PO8 0XZ
Fax: __________________


 
 
By:
/s/ Jonathan Hambleton       Name:  as attorney for Stephen Kimbell  

 
 
Peartree House
Pevers Lane
Weston Underwood
Olney
MK46
Fax: __________________
 
 
2

--------------------------------------------------------------------------------


 
 
By:
/s/ Jonathan Hambleton       Name:  as attorney for Peter Holden  

 
 
73 Putnoe Lane
Bedford
Bedfordshire
MK41 9AE
Fax: __________________


 
 
By:
/s/ Jonathan Hambleton       Name:  as attorney for Timothy Clark  

 
 
Rectory Farm House
Lower Gravenhurst
Bedfordshire
MK45 4JR
Fax: __________________
 
 
By:
/s/ Jonathan Hambleton       Name:  Jonathan Hambleton  

 
 
Ashbrook Farm
Mill Hill
Keysoe
Bedfordshire
MK45 4RJ
Fax: __________________
 
 
By:
/s/ Jonathan Hambleton       Name:  as attorney for Richard Brown  

 
 
Clifton House
5 Timpsons Row
Olney
MK46 4JJ
Fax: __________________

 
3

--------------------------------------------------------------------------------


 
 
By:
/s/ Stephen Nobbs       Name:  as attorney for Simon Cuthbertson  

 
 
The Old Coach House
Lodge Road
Sharnbrook
 MK44 1JP
Fax: __________________


 
 
By:
/s/ Stephen Nobbs       Name:  as attorney for Oliver Wright  

 
 
10 High Street
Emberton
Olney
Buckinghamshire
MK46 5DH
Fax: __________________


 
 
By:
/s/ Stephen Nobbs       Name:  as attorney for Ingrid Sladden  

                                                        
 
13 Sunset Walk
Eccles on Sea
Norwich
NR12 0SX
Fax: __________________


 
4

--------------------------------------------------------------------------------


 

 
The Estate of Neil Bruce Copp, deceased
Shareholder of the Company
         
 
By:
/s/ Richard Benson     Representing the Estate of Neil Bruce Copp  

 


 
c/o 2 Putney Hill
London
SW15 6AB
Ref: RMF
Fax: __________________
 
 
5

--------------------------------------------------------------------------------


EXHIBIT A
CERTAIN DEFINITIONS
 
For purposes of the Agreement (including this Exhibit A):
 
“Accounting Referee” shall have the meaning specified in Article 1.7(c)(iii).
 
“Acquisition Transaction” shall mean any transaction or series of transactions
involving:
 
(a)    any merger, consolidation, share exchange, share purchase, business
combination, issuance of securities, direct or indirect acquisition of
securities, recapitalization, tender offer, exchange offer or other similar
transaction in which (i) the Company is a constituent corporation or is
otherwise involved, (ii) a Person or “group”, as defined herein, of Persons
directly or indirectly acquires beneficial or record ownership of securities
representing more than 5% of the outstanding securities of any class of voting
securities of the Company or (iii) the Company issues securities representing
more than 5% of the outstanding securities of any class of voting securities of
the Company;
 
(b)    other than inventory acquired and sold in the ordinary course of
business, any direct or indirect sale, lease, exchange, transfer, license,
acquisition or disposition of any business or businesses or of assets or rights
that constitute or account for 10% or more of the consolidated net revenues, net
income or assets of the Company; or
 
(c)    any liquidation or dissolution of any of the Company.
 
“Adjustment Objection Notice” shall have the meaning set forth in Article
1.8(f).
 
“Adjustment Response Period” shall have the meaning specified in Article 1.8(f).
 
“Adjustment Statement” shall have the meaning specified in Article 1.8(e).
 
“Agreed Amount” shall have the meaning specified in Article 8.6(b).
 
“Agreement” shall have the meaning specified in the introductory paragraph to
this Agreement.
 
“Agreement Date” shall have the meaning specified in the introductory paragraph
to this Agreement.
 
“Balance Sheet” shall have the meaning specified in Article 2.6(a)(i).
 
“Balance Sheet Date” shall have the meaning specified in Article 2.6(a)(ii).
 
“Basket” shall have the meaning specified in Article 8.4(a).
 
“Board” shall have the meaning specified in Article 2.1(d).
 
A-1

--------------------------------------------------------------------------------


“Business” shall mean the businesses of manufacture and distribution of personal
protection and decontamination products as carried on by the Company at Closing.
 
“Business Day” shall mean any day, other than a Saturday, Sunday or legal
holiday in the State of New York or in England, on which banks are open for
substantially all their banking business in New York and London.
 
“CAA 2001” shall mean the Capital Allowances Act 2001.
 
“Capital Lease Obligations” shall mean those lease obligations that are required
to be capitalized by the lessee pursuant to GAAP.
 
“Cash Book Balance” shall mean the net cash (cash to the credit in the Company’s
bank accounts less any indebtedness to Lloyds TSB Bank Plc incurred by the
Company), as recorded in the Company cash book.
 
“CHAPS” shall mean the Clearing House Automated Payment System.
 
“Claim Notice” shall have the meaning specified in Article 8.6(a).
 
“Claim Recipient” shall have the meaning specified in Article 8.6(a).
 
“Claimed Amount” shall have the meaning specified in Article 8.6(a).
 
“Claiming Party” shall have the meaning specified in Article 8.6(a).
 
“Claim Saving”: shall mean a benefit or saving received or made by a Purchaser
Party as a direct result of a breach of any provision of this Agreement.
 
“Claim Saving Amount” shall mean the monetary value of any Claim Saving actually
received or made by the Purchaser Party.
 
“Closing” shall have the meaning specified in Article 1.2.
 
“Closing Certificate” shall have the meaning specified in Article 1.4.
 
“Closing Date” shall have the meaning specified in Article 1.2.
 
“Closing Indebtedness” shall mean all Indebtedness of the Company outstanding
immediately prior to the Closing, other than Indebtedness with respect to the
banking facility provided by Lloyds TSB Bank Plc to the Company immediately
prior to Closing (a copy of such banking facility letter is provided at document
3.18 of the documents attached to the Company Disclosure Schedule).
 
“Company” shall have the meaning specified in the introductory paragraph to this
Agreement.
 
“Company Financial Statements” shall have the meaning specified in Article
2.6(a).
 
A-2

--------------------------------------------------------------------------------


“Company Constituent Documents” shall have the meaning specified in Article 2.2.
 
“Company Contract” shall mean any Contract, including any amendment or
supplement thereto, (a) to which the Company is a party; (b) by which the
Company or any of its assets is bound or under which the Company has any
obligation or (c) under which Company has any right or interest.
 
“Company Disclosure Schedule” shall mean the schedule (dated as of the date of
the Agreement) delivered to Purchaser on behalf of the Company on the date of
this Agreement.
 
“Company Financial Statements” shall have the meaning specified in Article
2.6(a).
 
“Company Intellectual Property” shall mean any and all Intellectual Property and
Intellectual Property Rights that are owned by, or claimed to be owned by,
licensed to, or filed in the name of the Company.
 
“Company Material Adverse Effect” An event, violation, inaccuracy, circumstance
or other matter will be deemed to have a “Material Adverse Effect” on the
Company if, individually or in the aggregate, such event, violation, inaccuracy,
circumstance or other matter had or could reasonably be expected to have a
material adverse effect on the business, assets, liabilities, operations, or
condition (financial or otherwise) of the Company, in any event if the adverse
effect for the Company has a value of more than US$50,000; provided, however,
that Company Material Adverse Effect shall not include any material adverse
change, effect, event, occurrence, state of facts or development (i) relating to
or resulting from the industry in which the Company operates generally or the
U.S. or European economy in general, only to the extent such adverse change,
effect, occurrence, state of fact or development does not affect the Company
more adversely than comparable Entities or (ii) resulting from any worldwide,
national or local crisis (political, economic, financial or regulatory),
including, without limitation, an outbreak or escalation of war, armed
hostilities, acts of terrorism, political instability or other national or
international calamity, crisis or emergency occurring within or outside the
United States or Europe.
 
“Company Ordinary Shares” shall have the meaning specified in Article 2.3(a).
 
“Company Products” shall mean all products, technologies and services developed
(including products, technologies and services under development), owned, made,
distributed, or sold by the Company.
 
“Company Rights” shall have the meaning specified in Article 2.3(c).
 
“Company Year-End Financial Statements” shall have the meaning specified in
Article 2.6(a)(i).
 
A-3

--------------------------------------------------------------------------------


“Confidential Information” means any data or information concerning the Company
(including trade secrets), without regard to form, regarding (for example and
including) (a) business process models, (b) proprietary software, (c) research,
development, products, services, marketing, selling, business plans, budgets,
unpublished financial statements, licenses, prices, costs, Contracts, suppliers,
customers, and customer lists, (d) the identity, skills and compensation of
employees, contractors, and consultants, (e) specialized training or (f)
discoveries, developments, trade secrets, processes, formulas, data, lists, and
all other works of authorship, mask works, ideas, concepts, know-how, designs,
and techniques, whether or not any of the foregoing is or are patentable,
copyrightable, or registrable under any intellectual property laws or industrial
property laws in the United Kingdom or elsewhere.  Notwithstanding the
foregoing, no data or information constitutes “Confidential Information” if such
data or information is publicly known and in the public domain through means
that do not involve a breach by the Company or a Seller or the Neil Bruce Copp
Shareholder of any covenant or obligation set forth in this Agreement.
 
“Confidentiality Agreement” shall have the meaning specified in Article 6.2.
 
“Consent” shall mean any approval, consent, ratification, permission, waiver or
authorization (including any Governmental Authorization).
 
“Contested Amount” shall have the meaning specified in Article 8.6(b).
 
“Contingent Consideration” shall have the meaning specified in Article 1.7(a).
 
“Contract” shall mean any written agreement, oral or other agreement, contract,
subcontract, lease, instrument, note, warranty, license, sublicense, insurance
policy, benefit plan or legally binding commitment or undertaking of any nature,
whether express or implied.
 
“Damages” shall include any actual loss, damage, injury, liability, claim,
demand, settlement, judgment, award, fine, penalty, fee (including reasonable
attorneys’ fees), charge, cost or expense (including interest and reasonable
costs of investigation, as applicable).
 
“Earn-Out Statement” shall have the meaning specified in Article 1.7(c)(ii).
 
“EBITDA” shall have the meaning specified in Article 1.7(a).
 
“Employee” shall have the meaning specified in Article 2.19(b).
 
“EMW” shall mean EMW Picton Howell LLP of Seebeck House, 1 Seebeck Place,
Knowlhill, Milton Keynes, Buckinghamshire, MK5 8FR.
 
A-4

--------------------------------------------------------------------------------


“EMW Client Account” shall mean:-
 
Bank
Natwest Bank Plc
 
Address
501 Silbury Boulevard
Saxon Gate East
Central Milton Keynes
MK9 3ER
 
Sort Code
60-14-55
 
Client Account number
63510731
 
Client Account Name
 
EMW Picton Howell Client Account
IBAN Number for Client Account
GB23NWBK60730163510731
 



 
“Encumbrance” shall mean any lien, pledge, hypothecation, charge, mortgage,
security interest, encumbrance, claim, infringement, interference, option, right
of first refusal, preemptive right, community property interest or restriction
of any nature affecting property, real or personal, tangible or intangible,
including any restriction on the voting of any security, any restriction on the
transfer of any security or other asset, any restriction on the receipt of any
income derived from any asset, any restriction on the use of any asset, any
restriction on the possession, exercise or transfer of any other attribute of
ownership of any asset, any lease in the nature thereof.
 
“Entity” shall mean any corporation (including any non-profit corporation),
general partnership, limited partnership, limited liability partnership, joint
venture, estate, trust, company (including any limited liability company), firm
or other enterprise, association, organization or entity.
 
“Environmental Law” means any Legal Requirement to which the Company is subject
relating to pollution or protection of human health or the environment
(including ambient air, surface water, ground water, land surface or subsurface
strata), including any law or regulation relating to emissions, discharges,
releases or threatened releases of Materials of Environmental Concern, or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Materials of Environmental Concern.
 
“Estimated Balance Sheet” shall have the meaning specified in Article 1.4.
 
“Exchange Rate Adjustment” shall have the meaning specified in Article 1.9.
 
“GAAP” shall have the meaning specified in Article 1.4.
 
“GCC” shall mean Saudi Arabia, Kuwait, Bahrain, Qatar, the United Arab Emirates
and the Sultanate of Oman.
 
“Governmental Authorization” shall mean any: (a) approval, permit, license,
certificate, franchise, permission, clearance, registration, qualification or
other authorization issued, granted, given or otherwise made available by or
under the authority of any Governmental Body or pursuant to any Legal
Requirement; or (b) right under any Contract with any Governmental Body.
 
A-5

--------------------------------------------------------------------------------


“Governmental Body” shall mean any: (a) nation, state, commonwealth, province,
territory, county, municipality, district or other jurisdiction of any nature;
(b) federal, state, local, municipal, foreign, supranational or other government
or (c) governmental, self-regulatory or quasi-governmental authority of any
nature (including any governmental division, department, agency, commission,
instrumentality, official, organization, unit, body or Entity and any court or
other tribunal).
 
“group” for purposes of the definition of Acquisition Transaction only, shall
mean two or more Persons who agree to act together for the purpose of acquiring,
holding voting or disposing of equity securities of an issuer.
 
“Guaranteed Obligations” shall have the meaning specified in Article 5.1.
 
“Guaranteed Party” shall have the meaning specified in Article 5.1.
 
“Hold-Back” shall have the meaning specified in Article 1.8(b).
 
“ICTA 1988” means the Income and Corporation Taxes Act 1988.
 
“IHTA 1984” means the Inheritance Tax Act 1984.
 
“In-Licenses” shall mean all agreements pursuant to which a third party has
licensed any Intellectual Property or Intellectual Property Rights to the
Company.
 
“Indebtedness” shall mean all outstanding indebtedness of the Company for
borrowed money (excluding trade creditors in the ordinary course of business)
and any accrued interest thereon, including, without limitation, debt to
Personal Protection Systems.
 
“Indemnifying Party” shall have the meaning specified in Article 8.7.
 
“Intellectual Property” shall mean and includes all algorithms, APIs, apparatus,
databases and data collections, diagrams, inventions (whether or not
patentable), know-how, logos, marks (including brand names, product names,
logos, and slogans), methods, network configurations and architectures,
processes, proprietary information, protocols, schematics, specifications,
software, software code (in any form including source code and executable or
object code), subroutines, user interfaces, techniques, URLs, web sites, works
of authorship and other forms of technology (whether or not embodied in any
tangible form and including all tangible embodiments of the foregoing such as
instruction manuals, prototypes, samples, studies, and summaries).
 
“Intellectual Property Rights” shall mean and includes all past, present, and
future rights of the following types, which may exist or be created under the
laws of any jurisdiction in the world: (a) rights associated with works of
authorship, including exclusive exploitation rights, copyrights and moral
rights; (b) trademark and trade name rights and similar rights; (c) trade secret
rights; (d) patents and industrial property rights; (e) other proprietary rights
in Intellectual Property of every kind and nature; and (f) all registrations,
renewals, extensions, combinations, divisions, or reissues of, and applications
for, any of the rights referred to in clauses (a) through (e) above.
 
“Interim Financial Statements” shall have the meaning specified in Article
2.6(a)(ii).
 
A-6

--------------------------------------------------------------------------------


“IP Contracts” shall mean In-Licenses and Out-Licenses, collectively.
 
“Joint Account” shall mean a bank account opened in the names of EMW and the
Purchasers’ Solicitors.
 
“Joint Account Instruction Letter” means a letter in the Agreed Form addressed
to the Purchaser’s Solicitors and EMW from the Purchaser and the Sellers and the
Neil Bruce Copp Shareholder in relation to the operation of the Joint Account.
 
“Kimbells Shareholders” means Stephen Kimbell, Peter Holden, Timothy Clark,
Jonathan Hambleton and Richard Brown.
 
“Knowledge” An individual shall be deemed to have “knowledge” of a particular
fact or other matter if:
 
(a)           such individual is actually aware of such fact or other matter; or
 
(b)           such individual would have had knowledge of such fact following a
reasonable investigation, if under the circumstances a reasonable person would
have determined such investigation was required or appropriate in the normal
course of fulfillment of such individual’s duties.
 
The Company shall be deemed to have “knowledge” of a particular fact or other
matter if any Person listed on Part A of the Company Disclosure Schedule has
Knowledge of such fact or other matter.
 
“Lease Deed of Variation” shall mean the deed of variation to the lease dated
January 4, 2005 between (1) Wolanski & Co Trustees Ltd and (2) the Company
relating to Protection House, Sherbourne Drive, Tilbrook, Milton Keynes MK7 8AP


 
“Legal Proceeding” shall mean any ongoing or threatened action, suit,
litigation, arbitration, proceeding (including any civil, criminal,
administrative, investigative or appellate proceeding), hearing, inquiry, audit,
examination or investigation commenced, brought, conducted or heard by or
before, or otherwise involving, any court or other Governmental Body or any
arbitrator or arbitration panel.
 
“Legal Requirement” shall mean any law to which the Company is subject including
federal, state, local, municipal, foreign or international, multinational or
other law, statute, constitution, principle of common law, resolution,
ordinance, legally binding code, edict, decree, rule, regulation, ruling or
legally binding requirement issued, enacted, adopted, promulgated, implemented
or otherwise put into effect by or under the authority of any Governmental Body.
 
“LIBOR” means the British Bankers’ Association Interest Settlement Rate at which
Sterling deposits are offered by banks for a 3 month period, displayed on the
appropriate page of the Reuters screen or any page or service replacing the same
from time to time.
 
“Material Contracts” shall have the meaning specified in Article 2.13(a).
 
A-7

--------------------------------------------------------------------------------


“Materials of Environmental Concern” means any chemicals, pollutants,
contaminants, wastes, toxic substances, petroleum and petroleum products and any
other substance that is regulated under any applicable Environmental Law.
 
“NBC Shares” means the 70,000 B ordinary shares of GBP£0.01 in the capital of
the Company legally owned by the Neal Bruce Copp Shareholder.
 
“Neil Bruce Copp Shareholder” shall have the meaning specified in the
introductory paragraph to this Agreement.
 
“Net Book Value” means in respect of the Company the balance on the called up
share capital account plus share premium account and plus any accumulated
balance on the profit and loss account.
 
“Nobbs” shall have the meaning specified in the introductory paragraph to this
Agreement.
 
“Noncompete Period” shall have the meaning specified in Article 6.1(b).
 
“Objection Notice” shall have the meaning specified in Article 1.7(c)(iii).
 
“Order” shall mean any decree, permanent injunction, stipulation, order or
similar action.
 
“Out-Licenses” shall mean all agreements pursuant to which the Company has
granted to any third party any rights or licenses to Intellectual Property or
Company Products.
 
“Outstanding Sum” shall have the meaning specified in Article 1.8(d).
 
“Permitted Encumbrances” shall mean (i) liens for taxes or other governmental
charges not at the time delinquent or thereafter payable without penalty or
being contested in good faith; (ii) liens of carriers, warehousemen, mechanics,
materialmen, vendors, and landlords incurred in the ordinary course of business
for sums not overdue, payable without penalty or being contested in good faith;
(iii) easements, reservations, rights of way, restrictions, minor defects or
irregularities in title and other similar charges or encumbrances affecting real
property in a manner not affecting the value or use of such property; (iv) liens
securing obligations under a capital lease or securing the purchase price of
equipment if such liens do not extend to property other than the property leased
under such capital lease or so purchased, and any accessions, replacements,
substitutions and proceeds (including insurance proceeds) thereof or thereto.
 
“Person” shall mean any individual, Entity or Governmental Body.
 
“Personal Protection Systems” shall mean Personal Protection Systems Limited, a
company incorporated in England and Wales (registered number 00762284) whose
registered office is at Protection House, Sherbourne Drive, Tilbrook, Milton
Keynes, Buckinghamshire, MK7 8HX.
 
“Plans” shall have the meaning specified in Article 2.19(a).
 
A-8

--------------------------------------------------------------------------------


“Policies” shall have the meaning specified in Article 2.22(a).
 
“Post-Closing Purchase Price Adjustment” shall have the meaning specified in
Article 1.8(c).
 
“Purchase Commitments” shall have the meaning specified in Article 2.14(a).
 
“Purchase Price” shall have the meaning specified in Article 1.1.
 
“Purchaser” shall have the meaning specified in the introductory paragraph to
this Agreement.
 
“Purchaser Party” shall mean any of the following Persons: (a) Purchaser;
(b) Versar, any company of which it is a Subsidiary (its holding company) and
any other Subsidiaries of any such holding company (including the Company
following the Closing Date); and each company in a group that is a member of the
group PROVIDED that if a company ceases to be a member of the group such company
shall immediately cease to be a Purchaser Party
 
“Purchaser’s Solicitors” shall mean Paul, Hastings, Janofsky & Walker LLP of
Eighth Floor, Ten Bishops Square London, E1 6EG.
 
“Real Property” shall have the meaning specified in Article 2.11.
 
“Registered IP” means all Intellectual Property Rights that are registered,
filed or issued under the authority of any Governmental Body, including all
patents, registered copyrights, and registered trademarks and all applications
for any of the foregoing.
 
“Related Agreements” shall mean the Seller Notes.
 
“Related Party” shall mean  (a)  each individual who is a corporate officer or
director of the Company; (b) each member of the immediate family of each of the
individuals referred to in clause (a) above; and (c) any trust or other Entity
(other than the Company) in which any one of the individuals referred to in
clauses (a) and (b) above holds (or in which more than one of such individuals
collectively hold), beneficially or otherwise, a controlling interest.
 
“Representatives” shall mean officers, directors, employees, agents, attorneys,
accountants, advisors and representatives.
 
“Response Notice” shall have the meaning specified in Article 8.6(b).
 
“Response Period” shall have the meaning specified in Article 1.7(c)(iii).
 
“Sale” shall mean the purchase and sale of the Shares pursuant to this
Agreement.
 
“Schedule of Company Transaction Costs” shall have the meaning specified in
Article 1.4.
 
“Securities Act” shall have the meaning specified in Article 1.6.
 
A-9

--------------------------------------------------------------------------------


“Sellers” shall have the meaning specified in the introductory paragraph to this
Agreement.
 
“Seller Notes” shall have the meaning specified in Article 1.5.
 
 “Shares” shall have the meaning specified in the Recitals to this Agreement.
 
“Subsidiary” in relation to a company wherever incorporated (a holding company)
means a “subsidiary” as defined in Article 1159 of the Companies Act 2006 and
any other company which is a subsidiary (as so defined) of a company which is
itself a subsidiary of such holding company.
 
“Subsidiary Interim Financial Statements” shall have the meaning specified in
Article 2.6(a)(iv).
 
“Subsidiary Year-End Financial Statements” shall have the meaning specified in
Article 2.6(a)(iii).
 
“Target Cash” shall have the meaning specified in Article 1.8(c).
 
“Target Net Book Value” shall have the meaning specified in Article 1.8(c).
 
“Target Warranty Reserve” shall have the meaning specified in Article 1.8(c).
 
“Taxation” or “Tax” means any form of taxation, withholding, duty, impost,
levy  or tariff in each case in the nature of taxation, anywhere in the world,
whenever and wherever imposed including, without limitation, income tax,
corporation tax, capital gains tax, value added tax, import or export duties,
stamp duty, stamp duty reserve tax, national insurance and social security
contributions, and including any fines, penalties, surcharge, interest or other
imposition relating to any such tax, withholding, duty, impost or levy.
 
“Tax Covenant” is included in Schedule 6.4 to this Agreement.
 
“Tax Statute” means any primary or secondary statute, instrument, enactment,
order, law, by-law or regulation in any jurisdiction making any provision for or
in relation to Tax.
 
“Tax Warranties” shall mean the warranties set out at Article 2.18 of this
Agreement.
 
“Territory” shall mean the European Union, Japan and the GCC.
 
“TCGA 1992” means the Taxation of Capital Gains Act 1992.
 
“Third Party Claims” shall have the meaning specified in Article 8.7.
 
“Title Warranties” shall mean the warranties set out at Article 3.1 and 3.2 of
this Agreement
 
A-10

--------------------------------------------------------------------------------


“Transaction Costs” shall mean all fees, costs and expenses incurred by the
Sellers, the Neil Bruce Copp Shareholder or by the Company for its account or
for the account of any of the Sellers or the Neil Bruce Copp Shareholder at any
time in connection with pursuing, negotiating or consummating the Letter of
Intent, this Agreement, the Related Agreements and/or the transactions
contemplated hereby or thereby, including, without limitation, legal, investment
banking and other professional fees and expenses, including, without limitation,
any fees payable to a financial advisor in connection therewith, the amount of
all bonuses, accelerated payments or other similar amounts that may become
payable by the Company to any directors, officers or employees of the Company or
to other Persons in connection with or as a result of the consummation of the
transactions contemplated by this Agreement and the Related Agreements,
including, without limitation, any Taxes or other amounts payable by the Company
in connection therewith, fees and expenses for any appraisal or other valuation
of the Company performed by the Company or the Sellers, travel and overhead
expenses of representatives of the Sellers, the Neil Bruce Copp Shareholder or
the Company incurred in connection with pursuing, negotiating or consummating
this Agreement, the Related Agreements or the transactions contemplated hereby
or thereby and the filing fees associated with obtaining any domestic or foreign
antitrust, anti-competition or other necessary Governmental Authorization
required for the consummation of the transactions contemplated by this
Agreement, but not including any professional costs, fees, disbursements and
expenses (plus any applicable VAT) and Tax accrued or owing by the Company
relating to entering into the lease amendment required pursuant to Article 7.3
of this Agreement.
 
“Transactions” shall mean the Sale and the other transactions contemplated by
this Agreement and the Related Agreements.
 
“Turnover” shall mean revenue recognized by the Company in respect of goods and
services supplied, exclusive of VAT and trade discounts.
 
“VAT” means value added tax or any similar sales tax in any jurisdiction.
 
“VATA 1994” means the Value Added Tax Act 1994.
 
“Versar” shall have the meaning specified in the introductory paragraph to this
Agreement.
 
“Warranty Reserve” means a provision made by the Company (in accordance with the
Company’s historical accounting practices) in relation to possible claims from
customers relating to the supply of collapsible frame systems.
 
“Whitcher” shall have the meaning specified in the introductory paragraph to
this Agreement
 
“Windfall” means the amount by which any asset or profit proves to have been
understated in the Company Financial Statements or the amount by which any
liability or loss proves to have been overstated in the Company Financial
Statements
 
A-11

--------------------------------------------------------------------------------


Schedule 6.4
 
Tax Covenant
 
 
1.  
INTERPRETATION

 
 
1.1  
The definitions and rules of interpretation in this paragraph 1.1 shall apply in
this Tax Covenant.

 
Costs: means obligations, liabilities, losses, damages, costs (including
reasonable legal costs) and expenses (including Tax) in each case of any nature
whatsoever.
 
Event: includes (without limitation) any event, act, transaction (including,
without limitation, the execution of and Closing of this Agreement and/or any
Related Agreement), payment, action, circumstance, dealing, state of affairs,
expiry of any time period, default, omission or occurrence of any nature
whatsoever and whether or not the Company or the Purchaser is a party to it, and
also the death or the winding up or dissolution of any person, any change in
residence of a person for the purposes of any Tax, any failure to take action
which would have prevented or avoided an apportionment or deemed distribution of
income (regardless of whether any action taken after Closing could have
prevented or avoided the apportionment or deemed distribution), the Company
becoming or ceasing to be associated or connected with any person for the
purposes of any Tax, and in any one or more such case whether alone or in any
combination and any reference to an event occurring on or before a particular
date shall include events which for Tax purposes are deemed to have, or are
treated or regarded as having, occurred on or before that date.
 
IHT Liability: means any inheritance tax liability falling on the Company
(including any interest and penalties thereon) which:
 
(a)  
arises as a result of a transfer of value occurring or being deemed to occur on
or before Closing (whether or not in conjunction with the death of any person
whensoever occurring);

 
(b)  
has given rise before or on Closing to a charge on any of the shares in or
assets of the Company or a power to sell, mortgage or charge any of the Shares
in or assets of the Company; or

 
(c)  
after Closing becomes a charge on or gives rise to a power to sell, mortgage or
charge any of the Shares in or assets of the Company as a result of the death of
any person within seven years of a transfer of value which occurred before
Closing;

 
and in determining for the purposes of this definition whether a charge on or
power to sell, mortgage or charge any of the Shares or assets of the Company
exists at any time, the fact that the inheritance tax is not yet payable, or may
be paid by instalments, shall be disregarded, and such inheritance tax shall be
treated as becoming due, and a charge or power to sell, mortgage or charge as
arising, on the date of the transfer of value or other date or event on or in
respect of which it becomes payable or arises, and the provisions of section 213
of the Inheritance Tax Act 1984 shall not apply.
 
A-12

--------------------------------------------------------------------------------


ITEPA: means the Income Tax (Earnings and Pensions) Act 2003.
 
Liability for Taxation or Liability for Tax: any liability of the Company to
make a payment of or in respect of Tax, whether or not the same is primarily
payable by the Company and whether or not the Company has or may have any right
of reimbursement against any other person or persons and also (without
limitation) includes:
 
(a)  
the Loss of any Relief (Accounts Relief) where such Relief has been taken into
account in computing and so reducing or eliminating any provision for deferred
Tax which appears in the Last Accounts (or which, but for such Relief, would
have appeared in the Last Accounts) or where such Relief was treated as an asset
of the Company or otherwise taken into account in the Last Accounts or was taken
into account in computing any deferred Tax asset which appears in the Last
Accounts (Loss of an Accounts Relief), in which case the amount of the Liability
for Taxation shall be the amount of Tax which would (on the basis of Tax rates
current at the date of such Loss) have been saved but for such Loss, assuming
for this purpose that the Company had sufficient profits or was otherwise in a
position to use the Relief;

 
(b)  
the Loss of any right to repayment of Tax (including any repayment supplement)
(Repayment Relief) which was treated as an asset in the Last Accounts (Loss of a
Repayment Relief), in which case the amount of the Liability for Taxation shall
be the amount of the Loss of the right to repayment and any related repayment
supplement;

 
(c)  
the set off or use against income, profits or gains earned, accrued or received
or against any Tax chargeable in respect of an Event occurring on or before the
Last Accounts Date of any Relief (Post-Accounts Date) or right to repayment of
Tax (including any repayment supplement) which is not available before the Last
Accounts Date, but arises after the Last Accounts Date in circumstances where,
but for such set off or use, the Company would have had a liability to make a
payment of or in respect of Tax for which the Purchaser would have been able to
make a claim against the Sellers under this Tax Covenant (Loss of a
Post-Accounts Date Relief), in which case the amount of the Liability for
Taxation shall be the amount of Tax saved by the Company as a result of such set
off or use; and

 
(d)  
any liability of the Company to make a payment pursuant to an indemnity,
guarantee or covenant entered into before Closing under which the Company has
agreed to meet or pay a sum equivalent to or by reference to another person’s
Tax liability, in which case the Liability for Taxation shall be equal to the
amount of the liability.

 
A-13

--------------------------------------------------------------------------------


LIBOR: means the British Bankers’ Association Interest Settlement Rate at which
Sterling deposits are offered by banks for a 3 month period, displayed on the
appropriate page of the Reuters screen or any page or service replacing the same
from time to time.
 
Loss: any reduction, modification, loss, counteraction, nullification,
utilisation, disallowance or clawback for whatever reason.
 
Overprovision: the amount by which any provision in the Last Accounts relating
to Tax (other than a provision for deferred Tax) is overstated (except to the
extent that such overstatement results from the utilisation of a Purchaser’s
Relief), applying the accounting policies, principles and practices adopted in
relation to the preparation of the Last Accounts (and ignoring the effect of any
change in law made after Closing).
 
Payroll Type Tax Liability: means (whether of the United Kingdom or otherwise)
any Liability for Taxation (or amounts in respect of Tax) of the Company,
arising as a result of or in connection with any liability of the Company to
operate PAYE or make similar deductions (including without limitation deductions
made to comply with or to meet any liability to account for Tax pursuant to
regulations made under Part 11 of ITEPA) or to deduct or account for national
insurance contributions or similar Taxes (including in each case interest and
penalties thereon).
 
Purchaser's Relief: means:
 
(a)  
any Accounts Relief (as defined in paragraph (a) of the definition of Liability
for Taxation) or Repayment Relief (as defined in paragraph (b) of the definition
of Liability for Taxation);

 
(b)  
any Post Accounts Date Relief of the Company (as defined in paragraph (c) of the
definition of Liability for Taxation); and

 
(c)  
any Relief, whenever arising, of the Purchaser or any member of the Purchaser's
Tax Group other than the Company.

 
Purchaser's Tax Group: the Purchaser and any other company or companies which
either are or become after Closing, or have within the seven years ending at
Closing, been treated as members of the same group as, or otherwise connected or
associated in any way with, the Purchaser for any Tax purpose.
 
Relief: includes, unless the context otherwise requires, any relief, allowance,
credit, deduction, loss, exemption or set-off in respect of any Tax or relevant
to the computation of any income, profits or gains for the purposes of any Tax,
or any repayment of or saving of Tax (including any repayment supplement or
interest in respect of Tax) or any right to a repayment of Tax, and:
 
(a)  
any reference to the "use" or "set off" of relief shall be construed accordingly
and shall include use or set off in part; and

 
(b)  
any reference to the Loss of a relief shall include the absence, non-existence
or cancellation of any such relief, or to such relief being available only in a
reduced amount;

 
A-14

--------------------------------------------------------------------------------


Saving: the reduction or elimination of any liability of the Company to make an
actual payment of corporation tax in respect of which the Sellers would not have
been liable under paragraph 2, by the use of any Relief (other than a
Purchaser's Relief) arising wholly as a result of a Liability for Taxation in
respect of which the Sellers have made a payment under paragraph 2 of this Tax
Covenant.
 
Tax: includes (without limitation) corporation tax, income tax (including
amounts on account of income tax required to be deducted or withheld from or
accounted for in respect of any payment), capital gains tax, inheritance tax,
value added tax, national insurance contributions, capital duty, stamp duty,
stamp duty reserve tax, stamp duty land tax, duties of customs and excise,
petroleum revenue tax, rates, all taxes, and all other taxes on gross or net
income, profits or gains, distributions, receipts, sales, use, occupation,
franchise, value added, and personal property, and all levies, imposts, duties,
charges or withholdings in the nature of taxation, together with all penalties,
charges and interest relating to any of the foregoing or to any late or
incorrect return in respect of any of them, and Taxation shall have the same
meaning.
 
Tax Claim: any assessment (including self-assessment), notice, demand, letter or
other document issued or action taken by or on behalf of any Taxation Authority
from which it appears that the Purchaser or the Company is or may be subject to
a Liability for Taxation or other liability in respect of which the Sellers are
or may be liable under this Tax Covenant.
 
Taxation Authority: any government, state or municipality or any local, state,
federal or other fiscal, revenue, customs or excise authority, body or official
competent to impose, administer, levy, assess or collect Tax in the United
Kingdom or elsewhere.
 
Taxation Statute: any directive, statute, enactment, law or regulation
wheresoever enacted or issued, coming into force or entered into providing for
or imposing any Tax and including orders, regulations, instruments, bye-laws or
other subordinate legislation made under the relevant statute or statutory
provision and any directive, statute, enactment, law, order, regulation or
provision which amends, extends, consolidates or replaces the same or which has
been amended, extended, consolidated or replaced by the same.
 
TCGA: means the Taxation of Chargeable Gains Act 1992.
 
VAT: means value added tax and any similar sales or turnover tax.
 
1.2  
References to gross receipts, income, profits or gains earned, accrued or
received shall include any gross receipts, income, profits or gains deemed
pursuant to the relevant Taxation Statute to have been or treated or regarded as
earned, accrued or received.

 
1.3  
References to a repayment of Tax shall include any repayment supplement or
interest in respect of it.

 
A-15

--------------------------------------------------------------------------------


 
1.4  
A reference to an Event occurring on or before Closing includes a series or
combination of Events the first of which occurred on or before Closing and was
not in the ordinary course of business of the Company and any of which occurring
after Closing were in the ordinary course of business of the Company.

 
1.5  
Any reference to something occurring in the ordinary course of business shall,
without prejudice to the generality thereof, be deemed not to include:

 
(a)  
anything which involves, or leads directly or indirectly to, any liability of
the Company to Tax that is the primary liability of, or properly attributable
to, or due from another person (other than a member of the Purchaser's Tax
Group), or is the liability of the Company only because some other person, other
than a member of the Purchaser's Tax Group, has failed to pay it or is the
liability of the Company because it has elected to be regarded as taxable or
liable or to be regarded as having made a disposal; or

 
(b)  
anything which relates to or involves the acquisition or disposal of an asset or
the supply of services (including the lending of money, or the hiring or
licensing of tangible or intangible property) in a transaction which is not
entered into on arm's length terms; or

 
(c)  
anything which relates to or involves the making of a distribution for Tax
purposes, the creation, cancellation or re-organisation of share or loan
capital, the creation, cancellation or repayment of any intra-Group debt or the
Company becoming or ceasing to be or being treated as ceasing to be a member of
a Group or as becoming or ceasing to be associated or connected with any other
company for any Tax purposes; or

 
(d)  
anything which relates to a transaction or arrangement which includes, or a
series of transactions or arrangements which include, any step or steps having
no commercial or business purpose apart from the reduction, avoidance or
deferral of a Liability for Taxation; or

 
(e)  
anything which gives rise to a Liability for Taxation on deemed (as opposed to
actual) profits or to the extent that it gives rise to a Liability for Taxation
on an amount of profits greater than the difference between the sale proceeds of
an asset and the amount attributable to that asset in the Last Accounts or, in
the case of an asset acquired since the Last Accounts Date, the cost of that
asset; or

 
(f)  
anything which involves, or leads directly or indirectly to, a change of
residence of the Company for Tax purposes; or

 
(g)  
surrendering or otherwise moving Reliefs around the Purchaser’s Group.

 
A-16

--------------------------------------------------------------------------------


 
1.6  
For the purposes of this Tax Covenant:

 
(a)  
Any stamp duty which is charged or chargeable on any document executed prior to
Closing which is necessary to establish the title of the Company to any asset or
in the enforcement or production of which the Company is interested shall be
deemed, together with any interest, fines or penalties relating to such stamp
duty, to be a liability of the Company to make an actual payment of Tax.

 
(b)  
The rule known as the ejusdem generis rule shall not apply and accordingly:

 
(i)  
general words shall not be given a restrictive meaning by reason of the fact
that they are preceded by words indicating a particular class of acts, matters
or things; and

 
(ii)  
general words shall not be given a restrictive meaning by reason of the fact
that they are followed by particular examples intended to be embraced by the
general words.

 
(c)  
All payments made by the Covenantor to the Purchaser under this deed, shall, so
far as possible, be made by way of adjustment to the consideration for the sale
of the Shares.

 
(d)  
No delay or omission by the Purchaser in exercising any rights under this deed
shall prejudice such rights or be construed as a waiver or partial waiver of
such rights, nor shall it exclude the further exercise of such rights.

 
(e)  
The Purchaser shall in its absolute discretion decide whether to make a claim
under this deed or the Warranties or both.

 
1.7  
Unless the contrary intention appears, words and expressions defined in the
Agreement have the same meaning in this Tax Covenant and any provisions in this
Agreement concerning matters of construction or interpretation also apply in
this Tax Covenant. For the avoidance of doubt, in the event of a conflict
between the Tax Covenant and the Agreement, the provisions of this Tax Covenant
shall prevail.

 
2.  
Covenant

 
2.1  
Nobbs and Whitcher covenant with the Purchaser that, subject to the provisions
of this Tax Covenant, Nobbs and Whitcher shall be jointly and severally liable
to pay to the Purchaser an amount equal to any:

 
A-17

--------------------------------------------------------------------------------


(a)  
without prejudice to the generality of the other provisions of this paragraph 2
Liability for Taxation resulting from, by reference to or in consequence of, or
in respect of:

 
(i)  
any gross receipts, income, profits or gains earned, accrued or received by the
Company on or before Closing;

 
(ii)  
any Event occurring on or before Closing; or

 
(iii)  
any failure to discharge or default in discharging any of Nobbs and Whitcher's
obligations under this Tax Covenant, including any failure to meet any relevant
time limit;

 
(b)  
without prejudice to the generality of the other provisions of this paragraph 2
Liability for Taxation which arises solely as a result of, by reference to or in
consequence of the relationship for Tax purposes of the Company with any person
other than a member of the Purchaser's Tax Group whensoever arising;

 
(c)  
without prejudice to the generality of the other provisions of this paragraph 2
any Liability for Taxation falling within paragraph (a) to paragraph (d) of the
definition of Liability for Taxation;

 
(d)  
without prejudice to the generality of the other provisions of this paragraph 2,
any IHT Liability falling on the Company;

 
(e)  
without prejudice to the generality of the other provisions of this paragraph 2,
any Payroll Type Tax Liability arising in respect of, by reference to or in
consequence of:

 
(i)  
the subscription for or acquisition or disposal of the Shares on or prior to
Closing or the issue of the Versar common stock to Whitcher pursuant to Article
1.6 of the Agreement (as the case may be) including without limitation any
payments to the Sellers under this Agreement which shall include for the
avoidance of doubt any payments in the nature of deferred or contingent
consideration and the issue of the Seller Notes;

 
(ii)  
the occurrence of any other event or circumstance giving rise to a Payroll Type
Tax Liability in relation to the acquisition, ownership or disposal of the
Shares on or prior to Closing whether under Chapters 2 to 4 inclusive of Part 7
of ITEPA or otherwise;

 
(iii)  
without prejudice to the meaning of a Payroll Type Tax Liability, a failure by
the Covenantor and/or the Management Sellers (as may be the case) to make any
payment required pursuant to the covenants in paragraphs 2.1(e)(i) to 2.1(e)(ii)
within any period specified for Tax purposes (whether pursuant to section 222 of
ITEPA or otherwise),

 
A-18

--------------------------------------------------------------------------------


(a)  
provided that the covenants in this paragraph 2.1(e) shall not extend to any
United Kingdom employer's secondary Class 1 national insurance contributions in
respect of which it is unlawful to seek an indemnity;

 
(f)  
without prejudice to the generality of the other provisions of this paragraph 2,
any Liability for Taxation in respect of a chargeable gain which arises as a
result of the disposal at any time of any asset acquired by the Company before
Closing, to the extent that such tax liability would not have arisen if the
expenditure allowable under section 38(1)(a) of the TCGA in respect of the asset
(ignoring any other relief) had not been less than the value of the asset stated
or recognised in the Last Accounts or, in the case of an asset acquired since
the Last Accounts Date, the cost of that asset;

 
(g)  
without prejudice to the generality of the other provisions of this paragraph 2,
any liability of the Company to make a payment or repayment under any indemnity,
covenant, warranty, mortgage, guarantee or charge entered into or created on or
before Closing of a sum equivalent to or by reference to another person's
Liability for Tax;

 
(h)  
any Costs reasonably and properly suffered or incurred by the Company and/or any
member of the Purchaser's Tax Group as a result of, or in connection with, any
claim being successfully made against the Company in respect of or relating to
Tax under the terms of any agreement for the sale and purchase of shares or a
business or part of a business entered into by the Company (if any) prior to
Closing and

 
3.  
Costs



The covenant contained in paragraph 2 shall extend to all Costs incurred by the
Purchaser, any member of the Purchaser's Tax Group or the Company in connection
with a successful claim under the Tax Covenant or in connection with the subject
matter of any such successful claim, including in connection with any action
taken as referred to in paragraph 11 and any satisfaction or settlement of a
Liability for Tax in accordance with that paragraph.
 
4.  
Payment date and interest

 
4.1  
Where Nobbs and Whitcher are liable to make any payment under paragraph 2
(including any payment pursuant to paragraph 3), the due date for the making of
that payment (Due Date) shall be the earlier of the date falling ten days after
the Purchaser has served a notice on Nobbs and Whitcher demanding that payment
and in a case:

 
(a)  
that involves an actual payment of Tax by the Company (including any payment
pursuant to paragraph 3), the date on which the Tax in question would have had
to have been paid to the relevant Taxation Authority in order to prevent a
liability to interest or a fine, surcharge or penalty from arising in respect of
the Liability for Taxation in question; or

 
A-19

--------------------------------------------------------------------------------


(b)  
that falls within paragraph 2.1(a) of the definition of Liability for Taxation,
the last date on which the Tax is or would have been required to be paid to the
relevant Taxation Authority in respect of the period in which the Loss of the
Relief occurs (assuming for this purpose that the Company had sufficient profits
or was otherwise in a position to use the Relief); or

 
(c)  
that falls within paragraph 2.1(b) of the definition of Liability for Taxation,
the date on which the repayment was due from the relevant Taxation Authority; or

 
(d)  
that falls within paragraph 2.1(c) of the definition of Liability for Taxation,
the date on which the Tax saved by the Company is or would have been required to
be paid to the relevant Taxation Authority; or

 
(e)  
that falls within paragraph 2.1(d) of the definition of Liability for Taxation
not later than the fifth day before the day on which the Company is due to make
the payment or repayment.

 
4.2  
Any dispute as to the amount specified in any notice served on Nobbs and
Whitcher under paragraph 4.1(b) to paragraph 4.1(e) shall be determined by the
auditors of the Company for the time being, acting as experts and not as
arbitrators (“Adjudicator”) (the fees and other expenses of such Adjudicator
shall be paid by the party whose determination of such amount most diverges from
the determination of the Adjudicator).

 
4.3  
If any sums required to be paid by Nobbs and Whitcher under this Tax Covenant
are not paid on the Due Date then, except to the extent that Nobbs and
Whitcher’s liability under paragraph 2 compensates the Purchaser for the late
payment by virtue of it extending to interest and penalties, such sums shall
bear interest (which shall accrue from day to day after as well as before any
judgment for the same) at the rate of 5.0% above LIBOR from the due date to and
including the day of actual payment of such sum, compounded quarterly.  Such
interest shall be paid on the demand of the Purchaser.

 
4.4  
All sums payable by Nobbs and Whitcher under this Tax Covenant shall be made in
full without any set off or counterclaim howsoever arising.

 
4.5  
All sums payable by Nobbs and Whitcher under this Tax Covenant shall be paid
free and clear of all deductions or withholdings whatsoever, save as required by
law. If any deduction or withholding is required by law to be made from any sums
payable by Nobbs and Whitcher under this Tax Covenant, Nobbs and Whitcher shall
pay such additional amount as will, after such deduction or withholding has been
made, leave the Purchaser with the full amount which would have been received by
it had no such deduction or withholding been required to be made.

 
A-20

--------------------------------------------------------------------------------


4.6  
If any sum paid to the Purchaser in respect of an obligation of Nobbs and
Whitcher under this Tax Covenant (including in circumstances where any
Purchaser’s Relief is available in respect of such charge to Tax) is required by
law to be brought into charge to Tax, then Nobbs and Whitcher shall pay such
additional amount as shall be required to ensure that the total amount paid,
less the Tax chargeable on such amount (or that would be so chargeable but for
such Purchaser’s Relief), is equal to the amount that would otherwise be
payable.

 
4.7  
Paragraph 4.6 shall apply in respect of any amount deducted or withheld as
contemplated by paragraph 4.5 as it applies to sums paid to the Purchaser, save
to the extent that in computing the Tax chargeable the Purchaser is able to
obtain a credit for the amount deducted or withheld.

 
4.8  
All sums payable under this Tax Covenant are (unless expressly stated otherwise)
exclusive of any applicable VAT.

 
5.  
Exclusions

 
5.1  
The covenant contained in paragraph 2 shall not cover any Liability for Taxation
to the extent that:

 
(a)  
a provision or reserve in respect thereof is made in the Last Accounts,
Estimated Balance Sheet or the Adjustment Statement as determined in accordance
with Article 1.8 of this Agreement; or

 
(b)  
it arises as a result of a transaction in the ordinary course of business of the
Company between the Last Accounts Date and Closing and is not an interest or
penalty, surcharge or fine in connection with Tax; or

 
(c)  
it arises or is increased as a result only of any change in the law of Tax
announced and coming into force after Closing (whether relating to rates of Tax
or otherwise) or the withdrawal of any extra-statutory concession previously
made by a Taxation Authority (whether or not the change purports to be effective
retrospectively in whole or in part); or

 
(d)  
it arises as a result of the amendment to the terms of the lease (pursuant to
Article 7.2 of the Agreement) dated January 4, 2005 between (1) Wolanski & Co
Trustees Ltd and (2) the Company relating to Protection House, Sherbourne Drive,
Tilbrook, Milton Keynes MK7 8AP; or

 
(e)  
it would not have arisen but for a change after Closing in the accounting bases
on which the Company values its assets (other than a change made in order to
comply with UK GAAP); or

 
A-21

--------------------------------------------------------------------------------


(f)  
it solely arises as a result of the Company ceasing to be entitled to the small
companies' rate of corporation tax as a direct result of the Company joining the
Purchaser's Tax Group following Closing; or

 
(g)  
the Purchaser is compensated for any such matter under any other provision of
this Agreement; or

 
(h)  
it would not have arisen but for a voluntary act or transaction carried out by
the Purchaser or the Company after Closing except that this exclusion shall not
apply where any such act or transaction:

 
(i)  
is carried out or effected in the ordinary course of business; or

 
(ii)  
is carried out or effected pursuant to a legally binding commitment which was
created on or before Closing or which for some other reason could not reasonably
have been avoided; or

 
(iii)  
(without prejudice to paragraphs 5.1(g)(i) and 5.1(g)(ii)) is carried out in
circumstances where the Purchaser did not know and (on the basis of the
information actually supplied in writing by Nobbs and Whitcher to the Purchaser
prior to Closing) could not reasonably be expected to know it would or might
give rise to the Liability for Taxation in question.

 
6.  
Overprovisions

 
6.1  
If, on or before the seventh anniversary of Closing, the auditors for the time
being of the Company certify (at the request and expense of Nobbs and Whitcher)
that any provision for Tax in the Last Accounts has proved to be an
Overprovision, then:

 
(a)  
the amount of any Overprovision shall first be set off against any payment then
due from Nobbs and Whitcher under this Tax Covenant;

 
(b)  
to the extent that there is an excess, a refund shall be made to Nobbs and
Whitcher of any previous payment or payments made by Nobbs and Whitcher under
this Tax Covenant (and not previously refunded under this Tax Covenant) up to
the amount of such excess;

 
(c)  
to the extent that such excess as referred to in paragraph 6.1(b) is not
exhausted, the remainder of that excess shall be carried forward and set off
against any future payment or payments which become due from Nobbs and Whitcher
under this Tax Covenant; and

 
(d)  
if there remains an amount of Overprovision on the seventh anniversary of
Closing (“Tax Expiry Period”) then such amount shall within 5 Business Days of
the end  of the Tax Expiry Period (or any earlier date agreed by Whitcher, Nobbs
and the Purchaser) be paid to Whitcher and Nobbs.

 
A-22

--------------------------------------------------------------------------------


 
6.2  
After the Company’s auditors have produced any certificate under this paragraph
4, Nobbs and Whitcher or the Purchaser may, at any time before the seventh
anniversary of Closing, request the auditors for the time being of the Company
(as the case may be) to review (at the expense of Nobbs and Whitcher) that
certificate in the light of all relevant circumstances, including any facts of
which they were not or it was not aware, and which were not taken into account,
at the time when such certificate was produced and to certify whether, in their
opinion, the certificate remains correct or whether, in light of those
circumstances, it should be amended.

 
6.3  
If the auditors make an amendment to the earlier certificate and the amount of
the Overprovision is revised, that revised amount shall be substituted for the
previous amount and any adjusting payment that is required shall be made by or
to Nobbs and Whitcher (as the case may be) as soon as reasonably practicable.

 
7.  
Savings

 
7.1  
If (at Nobbs and Whitcher’s request and expense) the auditors for the time being
of the Company determine that the Company has obtained a Saving, the Purchaser
shall, as soon as reasonably practicable thereafter, repay to Nobbs and Whitcher
the lesser of:

 
(a)  
the amount of the Saving (as determined by the auditors) less any costs incurred
by the Purchaser or the Company; and

 
(b)  
the amount paid by Nobbs and Whitcher under paragraph 1 in respect of the
Liability for Taxation which gave rise to the Saving less any part of that
amount previously repaid to Nobbs and Whitcher under any provision of this Tax
Covenant or otherwise,

 
(b)  
in each case after first having set off against any payment then due from
Whitcher and Nobbs under this Tax Covenant.

 
8. 
Recovery from third parties

 
8.1  
Where Nobbs and Whitcher have paid an amount in full discharge of a liability
under paragraph 2 in respect of any Liability for Taxation and the Purchaser or
the Company is or becomes entitled to recover from some other person (not being
the Purchaser, the Company or any other company within the Purchaser’s Tax
Group), any amount in respect of such Liability for Taxation, the Purchaser
shall or shall procure that the Company shall:

 
(a)  
notify Nobbs and Whitcher of its entitlement as soon as reasonably practicable;
and

 
A-23

--------------------------------------------------------------------------------


(b)  
if required by Nobbs and Whitcher and, subject to the Purchaser or the Company
being secured and indemnified by Nobbs and Whitcher against any Tax that may be
suffered on receipt of that amount and any costs and expenses incurred in
recovering that amount, take or procure that the Company takes all reasonable
steps to enforce that recovery against the person in question (keeping Nobbs and
Whitcher, reasonably informed of the progress of any action taken), provided
that the Purchaser shall not be required to take any action pursuant to this
paragraph 8.1 (other than an action against:

 
(i)  
a Taxation Authority; or

 
(ii)  
a person who has given Tax advice to the Company on or before Closing),

 
which, in the Purchaser’s reasonable opinion, is likely to harm its, the
Company’s commercial relationship (potential or actual) with that or any other
person.
 
8.2  
If the Purchaser or the Company recovers any amount referred to in paragraph
8.1, the Purchaser shall account to Nobbs and Whitcher for the lesser of:

 
(a)  
any amount recovered (including any related interest or related repayment
supplement) less any Tax suffered in respect of that amount and any costs and
expenses incurred in recovering that amount (save to the extent that amount has
already been made good by Nobbs and Whitcher under paragraph 8.1(b)); and

 
(b)  
the amount paid by Nobbs and Whitcher under paragraph 2 in respect of the
Liability for Taxation in question.

 
9.  
Management of pre-Closing Tax affairs

 
9.1  
In this paragraph 9 and in paragraph 10, the following terms shall have the
following meanings:

 
1.2  
accounting period: means the period between July 1, and June 30 of each calendar
year;

 
1.3  
pre-Closing Tax affairs: means the Tax affairs of the Company for which Nobbs
and Whitcher are responsible under this paragraph 9;

 
1.4  
Tax documents: means the Tax returns, claims and other documents which Nobbs and
Whitcher are required to prepare on behalf of the Company under paragraphs
9.2(a) and 9.2(b);

 
A-24

--------------------------------------------------------------------------------


1.5  
Tax return: means any return required to be made to any Tax Authority of income,
profits or gains or of any other amounts or information relevant for the
purposes of Tax, including any related accounts, computations and attachments;
and

 
1.6  
time limit: means the latest date on which a Tax document can be executed or
delivered to a relevant Tax Authority either without incurring interest or a
penalty, or in order to ensure that such Tax document is effective.

 
9.2  
Subject to and in accordance with the provisions of this paragraph 9 Nobbs and
Whitcher or their duly authorised agents shall, in respect of all accounting
periods ending on or before Closing, and at its their own cost:

 
(a)  
prepare the Tax returns of the Company;

 
(b)  
prepare on behalf of the Company all claims, elections, surrenders, disclaimers,
notices and consents for the purposes of Tax; and

 
(c)  
(subject to paragraph 11) deal with all matters relating to Tax which concern or
affect the Company, including the conduct of all negotiations and correspondence
and the reaching of all agreements relating thereto or to any Tax documents.

 
9.3  
Except with the Purchaser's written consent (not to be unreasonably withheld or
delayed), Nobbs and Whitcher shall not, and shall procure that its duly
authorised agents do not, prepare any Tax document (or any similar document
relating to the Tax affairs of Nobbs and Whitcher) which comprises or includes a
claim, election, surrender, disclaimer, notice or consent, or withdraw any such
item unless the making, giving or withdrawal of it (as the case may be) could
not have any adverse effect on the Liability for Tax of the Company or any
member of the Purchaser's Tax Group.

 
9.4  
Nobbs and Whitcher or its duly authorised agents shall deliver all Tax documents
to the Purchaser for authorisation, signing and submission to the relevant Tax
Authority.  If a time limit applies in relation to any Tax document, Nobbs and
Whitcher shall ensure that the Purchaser receives the Tax document no later than
fifteen Business Days before the expiry of the time limit.

 
9.5  
If Nobbs and Whitcher or its duly authorised agent fails to deliver a Tax
document to which a time limit applies to the Purchaser within the period
specified in paragraph 9.4, and such Tax document is a Tax return or is
otherwise material to the Tax position of the Company, then:

 
A-25

--------------------------------------------------------------------------------


(a)  
Nobbs and Whitcher shall notify the Purchaser of such failure as soon as is
practicable;

 
(b)  
the Purchaser shall be permitted to arrange for the preparation and submission
of the Tax document (but shall not be liable for any failure to do so); and

 
(c)  
(for the avoidance of doubt) paragraph 2.1(a)(iii) shall apply in respect of
such failure.

 
9.6  
Nobbs and Whitcher shall procure that:

 
(a)  
the Purchaser is kept fully informed of the progress of all matters relating to
the pre-Closing Tax affairs;

 
(b)  
the Purchaser promptly receives copies of all written correspondence with any
Tax Authority insofar as it is relevant to the pre-Closing Tax affairs;

 
(c)  
no Tax document is submitted to any Tax Authority which is not, so far as Nobbs
and Whitcher are aware, complete, true and accurate in all respects, and not
misleading; and

 
(d)  
no Material Correspondence is submitted to, or any Material Agreement reached
with, any Tax Authority without the prior approval of the Purchaser (such
approval not to be unreasonably withheld or delayed).

 
9.7  
For the purposes of paragraph 9.6(d) above, Material Correspondence and Material
Agreements are Tax documents, other correspondence and agreements which Nobbs
and Whitcher consider or ought reasonably to consider may be of material
importance to the Purchaser as regards either the future relationship with the
Tax Authority concerned, or the future Liability for Tax, of the Company or any
other member of the Purchaser's Tax Group.

 
9.8  
Nobbs and Whitcher agree to devote reasonable resources to dealing with
pre-Closing Tax affairs. Following Closing Nobbs and Whitcher and its agent
shall cease to be responsible for, or to have power or authority to deal with,
pre-Closing Tax affairs on behalf of the Company (other than in a capacity as a
director and/or employee of the Company).

 
A-26

--------------------------------------------------------------------------------


 
9.9  
The Purchaser shall be under no obligation to procure the authorisation,
signing, or submission to a Tax Authority of any Tax document delivered to it
under paragraph 9.4 which it considers in its reasonable opinion to be false,
misleading, incomplete or inaccurate in any respect, but for the avoidance of
doubt shall be under no obligation to make any enquiry as to the completeness or
accuracy thereof and shall be entitled to rely entirely on Nobbs and Whitcher
and its agent.

 
9.10  
If the Purchaser considers in its reasonable opinion that:

 
(a)  
any Tax document prepared by or on behalf of Nobbs and Whitcher pursuant to
paragraph 9.2 is false, misleading, incomplete or inaccurate in any material
respect (otherwise than as a result of the non-disclosure of information by the
Purchaser or the Company to Nobbs and Whitcher); or

 
(b)  
the way in which Nobbs and Whitcher or its duly authorised agent are conducting
or are proposing to conduct the pre-Closing Tax affairs is improper or negligent
or is likely to:

 
(i)  
involve unreasonable delay in reaching agreement with a relevant Tax Authority;
or

 
(ii)  
prejudice the future relationship with the Tax Authority of the Company or any
other member of the Purchaser's Tax Group,

 
1.7  
then, without prejudice to any rights or remedies available to the Purchaser
under this Tax Covenant, the Purchaser shall be entitled to serve notice on
Nobbs and Whitcher terminating its authority to deal with pre-Closing Tax
affairs, whereupon the provisions of paragraph 9.7 shall apply as if the date
referred to in that paragraph had passed.

 
10.  
Conduct of Other Tax Affairs

 
10.1  
Subject to paragraph 11, the Purchaser or its duly authorised agents shall have
sole conduct of all Tax affairs of the Company which are not pre-Closing Tax
affairs and shall be entitled to deal with such Tax affairs in any way in which
it, in its absolute discretion, considers fit.

 
A-27

--------------------------------------------------------------------------------


 
10.2  
In respect of any accounting period commencing prior to Closing and ending after
Closing (Straddle Period) Nobbs and Whitcher shall provide such assistance as
the Purchaser shall reasonably request in preparing all tax returns relating to
the Straddle Period. PROVIDED always that such returns and computations shall
not be submitted to the relevant Tax Authority without giving Nobbs and Whitcher
a reasonable opportunity to review and comment on the content thereof (and in
any event, copies of such returns and computations shall be submitted to Nobbs
and Whitcher not less than 15 Business Days before they are required to be
submitted to the relevant Tax Authority).  Nobbs and Whitcher may, within 10
Business Days of receipt of such returns and computations, submit to the
Purchaser in writing any amendments or adjustments as Nobbs and Whitcher
reasonably considers to be necessary or desirable and the Purchaser will not
unreasonably refuse to incorporate any such amendments or adjustments proposed
by Nobbs and Whitcher. The Purchaser shall procure that Nobbs and Whitcher (at
the cost of Nobbs and Whitcher) is given access to such of the books and records
of the Company as it may reasonably require for the purposes of this paragraph
10.2.

 
11.  
Conduct of Tax Claims

 
11.1  
Without prejudice to its rights hereunder, if the Purchaser or the Company
becomes aware of a Tax Claim, the Purchaser shall give or procure that notice in
writing is given to Nobbs and Whitcher as soon as is reasonably practicable,
provided that if Nobbs and Whitcher receive any Tax Claim for whatever reason,
they shall notify the Purchaser in writing as soon as is reasonably practicable
and the Purchaser shall be deemed, on receipt of such notification, to have
given Nobbs and Whitcher notice of such Tax Claim in accordance with the
provisions of this paragraph 11, provided always that the giving of such notice
shall not be a condition precedent to Nobbs and Whitcher’s liability under this
Tax Covenant.

 
 
11.2  
Provided Nobbs and Whitcher secure and indemnify the Purchaser and the Company
to the Purchaser’s reasonable satisfaction against all liabilities, costs,
damages or expenses which may be incurred thereby including any additional
Liability for Taxation, the Purchaser shall take and shall procure that the
Company shall take such action as Nobbs and Whitcher may reasonably request by
notice in writing given to the Purchaser or the Company to avoid, dispute,
defend, resist, appeal or compromise any Tax Claim (such a Tax Claim where
action is so requested being hereinafter referred to as a Dispute), provided
that neither the Purchaser nor the Company shall be obliged to appeal or procure
an appeal against any assessment to Tax raised on any of them if, Nobbs and
Whitcher having been given written notice of the receipt of such assessment, the
Purchaser or the Company have not within 14 days of the date of the notice
received instructions in writing from Nobbs and Whitcher to do so.

 
11.3  
If:

 
(a)  
Nobbs and Whitcher do not request the Purchaser or the Company to take any
action under paragraph 11.2 or fail to secure and indemnify the Purchaser or the
Company to the Purchaser’s reasonable satisfaction within a period of time
(commencing with the date of the notice given to Nobbs and Whitcher) that is
reasonable, having regard to the nature of the Tax Claim and the existence of
any time limit in relation to avoiding, disputing, defending, resisting,
appealing or compromising such Tax Claim, and which period shall not in any
event exceed a period of 14 days; or

 
A-28

--------------------------------------------------------------------------------


 
(b)  
either Nobbs or Whitcher (or the Company before Closing) has been involved in a
case involving fraudulent conduct or wilful default in respect of the Liability
for Taxation which is the subject matter of the Dispute; or

 
(c)  
the Dispute involves an appeal against a determination by the Tax Chamber of the
First-tier Tribunal (or, for appeals lodged before 1 April 2009, a determination
by the General or Special Commissioners or the VAT and Duties Tribunal) unless
Nobbs and Whitcher have obtained the opinion of Tax counsel of at least 5 years’
standing that there is a reasonable prospect that the appeal will succeed,

 
the Purchaser or the Company shall have the conduct of the Dispute absolutely
(without prejudice to its rights under this Tax Covenant) and shall be free to
pay or settle the Tax Claim on such terms as the Purchaser or the Company may in
its absolute discretion consider fit.
 
11.4  
Subject to paragraph 11.3, by agreement in writing between the Purchaser and
Nobbs and Whitcher, the conduct of a Dispute may be delegated to Nobbs and
Whitcher on such terms as may be agreed from time to time between the Purchaser
and Nobbs and Whitcher provided that, unless the Purchaser and Nobbs and
Whitcher specifically agree otherwise in writing, the following terms shall be
deemed to be incorporated into any such agreement:

 
(a)  
the Purchaser or the Company shall promptly be kept fully informed of all
matters pertaining to a Dispute and shall be entitled to see and keep copies of
all correspondence and notes or other written records of telephone conversations
or meetings and, in the event that there is no written record, shall be given an
immediate report of all telephone conversations with any Taxation Authority to
the extent that it relates to a Dispute;

 
(b)  
the appointment of solicitors or other professional advisers shall be subject to
the written approval of the Purchaser, such approval not to be unreasonably
withheld or delayed;

 
(c)  
all material written communications pertaining to the Dispute which are to be
transmitted to the relevant Taxation Authority shall first be submitted to the
Purchaser or the Company for approval and shall only be finally transmitted if
such approval is given, such approval not to be unreasonably withheld or
delayed; and

 
A-29

--------------------------------------------------------------------------------


 
(d)  
Nobbs and Whitcher shall make no settlement or compromise of the Dispute or
agree any matter in the conduct of the Dispute which is likely to affect the
amount thereof or the future liability to Tax of the Purchaser or the Company
without the prior approval of the Purchaser or the Company, such approval not to
be unreasonably withheld or delayed.

 
11.5  
The Purchaser shall provide and shall procure that the Company provides to Nobbs
and Whitcher and Nobbs and Whitcher's professional advisors reasonable access to
premises and personnel and to any relevant assets, documents and records within
their power, possession or control for the purpose of investigating the matter
and enabling Nobbs and Whitcher to take such action as is referred to in this
paragraph 11.

 
11.6  
Neither the Purchaser nor the Company shall be subject to any claim by or
liability to Nobbs and Whitcher for non-compliance with any of the foregoing
provisions of this paragraph 11 if the Purchaser or the Company has bona fide
acted in accordance with the instructions of Nobbs and Whitcher.

 
12.  
Purchaser’s Undertaking

 
12.1  
The Purchaser shall pay to Nobbs and Whitcher an amount equal to any tax
liability relating to any of the following Events occurring or deemed to occur
after Closing:

 
(a)  
the Company or any member of the Purchaser’s Tax Group failing to pay any amount
of Taxation to which it is primarily liable to the extent that such tax
liability arises in circumstances where the Purchaser would not have been
entitled to make a claim against Nobbs and Whitcher under paragraph 2 of the Tax
Covenant had such liability for taxation been paid by the Company or the
relevant member of the Purchaser's Tax Group;

 
(b) 
the making by the Company or any member of the Purchaser’s Tax Group of any
payment or deemed payment which is treated as a chargeable payment for the
purposes of Section 214 of Income and Corporation Taxes Act 1988 where the
Company or the relevant member of the Purchaser’s Tax Group was aware that such
payment would give rise to such tax liability;

 
(c)  
the Company or any member of the Purchaser’s Tax Group (such company being a
member of the Purchaser’s Tax Group at the date of Closing) and which is at
Closing resident in the United Kingdom for Taxation purposes, ceasing to be
resident in the United Kingdom for Taxation purposes.

 
A-30

--------------------------------------------------------------------------------


 
12.2  
Any payment made by the Purchaser under paragraph 12.1 above shall be made 5
days before the last day on which the relevant payment of Taxation is due to be
made to the relevant Taxation Authority without incurring any liability to
interest or penalties.

 
12.3  
The Purchaser shall pay Nobbs and Whitcher an amount equal to all costs and
expenses reasonably and properly incurred by Nobbs and Whitcher in connection
with such tax liability as described in paragraph 12 above or any action taken
under this paragraph.

 
A-31

--------------------------------------------------------------------------------




 
Schedule 8.2(v)
 
Damages related to any claim made against the Company by TVI Corporation (“TVI
Claim”); provided that any such claim relates to any act or omission by the
Company and such act or omission occurred prior to the Closing Date; and
provided further that the Purchaser Parties shall not be entitled to bring a
claim under this Article 8.2 (a) (v) if the TVI Claim relates to products or
goods sold or distributed by the Purchaser Party after the Closing Date that
were not sold or distributed by the Company on or prior to the Closing Date.
 

